Exhibit 10.1

EXECUTION

LOAN AND SECURITY AGREEMENT

by and among

HERCULES FUNDING III, LLC

as Borrower,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

MUFG UNION BANK, N.A.

as the Arranger and Administrative Agent,

Dated as of May 5, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

 

DEFINITIONS AND CONSTRUCTION

     1     

1.1

  

Definitions

     1     

1.2

  

Accounting Terms

     31     

1.3

  

Code

     31     

1.4

  

Construction

     31     

1.5

  

Schedules and Exhibits

     32   

2.

 

LOAN AND TERMS OF PAYMENT

     32     

2.1

  

Revolver Advances

     32     

2.2

  

Borrowing Procedures and Settlements

     32     

2.3

  

Payments

     38     

2.4

  

Overadvances and Required Amortization Amount

     41     

2.5

  

Interest Rates: Rates, Payments, and Calculations

     41     

2.6

  

Cash Management

     42     

2.7

  

Crediting Payments

     43     

2.8

  

Funding of Proceeds

     43     

2.9

  

Maintenance of Loan Account; Statements of Obligations

     44     

2.10

  

Fees

     44     

2.11

  

Capital Requirements

     45     

2.12

  

LIBOR Option

     45     

2.13

  

Increase of Commitments and Maximum Revolver Amount

     48     

2.14

  

Notes

     50   

3.

 

CONDITIONS; TERM OF AGREEMENT

     50     

3.1

  

Conditions Precedent to the Initial Extension of Credit

     50     

3.2

  

Conditions Precedent to all Extensions of Credit

     53     

3.3

  

Term

     53     

3.4

  

Effect of Termination

     53     

3.5

  

Early Termination by Borrower

     54   

4.

 

CREATION OF SECURITY INTEREST

     54     

4.1

  

Grant of Security Interest

     54     

4.2

  

Negotiable Collateral

     54     

4.3

  

Collection of Accounts, General Intangibles, and Negotiable Collateral

     55     

4.4

  

Filing of Financing Statements; Commercial Tort Claims; Delivery of Additional
Documentation Required

     55   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

4.5

  

Power of Attorney

     55     

4.6

  

Right to Inspect and Verify

     56     

4.7

  

Control Agreements

     57     

4.8

  

Servicing of Note Receivables

     57     

4.9

  

Release of Note Receivables

     57   

5.

 

REPRESENTATIONS AND WARRANTIES

     58     

5.1

  

No Encumbrances

     58     

5.2

  

Eligible Note Receivables

     58     

5.3

  

Subsidiaries

     58     

5.4

  

Location of Collateral

     59     

5.5

  

Records

     59     

5.6

  

State of Incorporation; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims

     59     

5.7

  

Due Organization and Qualification; Subsidiaries

     59     

5.8

  

Due Authorization; No Conflict

     60     

5.9

  

Litigation

     60     

5.10

  

No Material Adverse Change

     60     

5.11

  

Fraudulent Transfer

     61     

5.12

  

Employee Benefits

     61     

5.13

  

Compliance with Statutes

     61     

5.14

  

Brokerage Fees

     61     

5.15

  

Intellectual Property

     61     

5.16

  

Leases

     61     

5.17

  

Tax Status

     61     

5.18

  

Complete Disclosure

     61     

5.19

  

Indebtedness

     62     

5.20

  

Compliance

     62     

5.21

  

Servicing

     62     

5.22

  

Permits, Licenses, Etc.

     62     

5.23

  

Margin Stock

     62     

5.24

  

Investment Company Act

     62     

5.25

  

LCR

     62     

5.26

  

Patriot Act

     63   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

6.

 

AFFIRMATIVE COVENANTS

     63     

6.1

  

Accounting System

     63     

6.2

  

Collateral Reporting

     64     

6.3

  

Financial Statements, Reports, Certificates

     65     

6.4

  

Notices Regarding Collections Servicing Staff

     67     

6.5

  

Collection of Note Receivables

     67     

6.6

  

Maintenance of Properties

     68     

6.7

  

Taxes

     68     

6.8

  

Insurance

     68     

6.9

  

Location of Collateral

     69     

6.10

  

Compliance with Laws

     69     

6.11

  

Separateness

     69     

6.12

  

Disclosure Updates

     71     

6.13

  

[Reserved]

     71     

6.14

  

Required Asset Documents

     71     

6.15

  

Sale and Servicing Agreement

     71     

6.16

  

Escrow Deposits

     71     

6.17

  

Interest Rate Protection

     72     

6.18

  

Further Assurances

     72     

6.19

  

Acquisition of Note Receivables

     72   

7.

 

NEGATIVE COVENANTS

     72     

7.1

  

Indebtedness

     72     

7.2

  

Liens

     72     

7.3

  

Restrictions on Fundamental Changes

     73     

7.4

  

Disposal of Assets

     73     

7.5

  

Change Name

     73     

7.6

  

Nature of Business

     73     

7.7

  

No Subsidiaries or Interests in Real Property

     73     

7.8

  

Change of Control

     73     

7.9

  

Required Procedures

     73     

7.10

  

Restricted Payments

     73     

7.11

  

Accounting Methods

     73     

7.12

  

Investments

     74   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

7.13

  

Transactions with Affiliates

     74     

7.14

  

Use of Proceeds

     74     

7.15

  

Collateral with Bailees

     74     

7.16

  

Financial Covenants

     74     

7.17

  

Certain Borrower and HTGC Portfolio Covenants

     75     

7.18

  

Sale and Servicing Agreement

     76     

7.19

  

Independent Manager

     76     

7.20

  

No Further Negative Pledges

     77     

7.21

  

Acquisition of Note Receivables

     77   

8.

 

EVENTS OF DEFAULT

     78   

9.

 

THE LENDER GROUP’S RIGHTS AND REMEDIES

     80     

9.1

  

Rights and Remedies

     80     

9.2

  

Remedies Cumulative

     83   

10.

 

TAXES AND EXPENSES

     83   

11.

 

WAIVERS; INDEMNIFICATION

     83     

11.1

  

Demand; Protest; etc

     83     

11.2

  

The Lender Group’s Liability for Borrower Collateral

     83     

11.3

  

Indemnification

     84   

12.

 

NOTICES

     85   

13.

 

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

     86   

14.

 

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

     87     

14.1

  

Assignments and Participations

     87     

14.2

  

Successors

     90   

15.

 

AMENDMENTS; WAIVERS

     90     

15.1

  

Amendments and Waivers

     90     

15.2

  

Replacement of Holdout Lender

     91     

15.3

  

No Waivers; Cumulative Remedies

     92   

16.

 

AGENT; THE LENDER GROUP

     92     

16.1

  

Appointment and Authorization of Agent

     92     

16.2

  

Delegation of Duties

     93     

16.3

  

Liability of Agent

     93     

16.4

  

Reliance by Agent

     93     

16.5

  

Notice of Default or Event of Default

     93   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

16.6

  

Credit Decision

     94     

16.7

  

Costs and Expenses; Indemnification

     94     

16.8

  

Agent in Individual Capacity

     95     

16.9

  

Successor Agent

     95     

16.10

  

Lender in Individual Capacity

     96     

16.11

  

Withholding Taxes

     96     

16.12

  

Collateral Matters

     99     

16.13

  

Restrictions on Actions by Lenders; Sharing of Payments

     100     

16.14

  

Agency for Perfection

     101     

16.15

  

Payments by Agent to the Lenders

     101     

16.16

  

Concerning the Collateral and Related Loan Documents

     101     

16.17

  

Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information

     101     

16.18

  

Several Obligations; No Liability

     102     

16.19

  

Bank Product Providers

     103   

17.

 

GENERAL PROVISIONS

     104     

17.1

  

Effectiveness

     104     

17.2

  

Section Headings

     104     

17.3

  

Interpretation

     104     

17.4

  

Severability of Provisions

     104     

17.5

  

Counterparts; Electronic Execution

     104     

17.6

  

Revival and Reinstatement of Obligations

     104     

17.7

  

Confidentiality

     104     

17.8

  

Lender Group Expenses

     105     

17.9

  

USA Patriot Act

     105     

17.10

  

Integration

     105   



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

Exhibit A-1

  

Form of Assignment and Acceptance

Exhibit B-1

  

Form of Borrowing Base Certificate

Exhibit C-1

  

Form of Compliance Certificate

Exhibit D-1

  

Form of Accession Agreement

Exhibit E-1

  

Form of Note Receivables Purchase Agreement

Exhibit L-1

  

Form of LIBOR Notice

Schedule C-1

  

Commitments

Schedule R-1

  

Required Asset Documents

Schedule 5.4

  

Locations of Collateral

Schedule 5.6(a)

  

Jurisdictions of Organization

Schedule 5.6(b)

  

Chief Executive Offices

Schedule 5.6(c)

  

Organizational ID Numbers

Schedule 5.6(d)

  

Commercial Tort Claims

Schedule 5.7(b)

  

Capitalization of Borrower and HTGC

Schedule 5.15

  

Intellectual Property



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered into as of May
5, 2016, between and among, on the one hand, the lenders identified on the
signature pages hereof (such lenders, together with their respective successors
and assigns, and such other lenders as may become a party hereto in accordance
with the terms hereof, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), MUFG UNION BANK, N.A., formerly
known as Union Bank, N.A., as the arranger and administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, “Agent”), and, on the other hand, HERCULES FUNDING III, LLC, a
Delaware limited liability company (“Borrower”).

RECITALS

Borrower has requested that the Lenders extend to it credit on the terms and
subject to the conditions set forth herein, and the Lenders are prepared to
extend such credit on the terms and conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the terms and conditions set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower, Lenders and Agent hereby agree as
follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. As used in this Agreement, the following terms shall have the
following definitions:

“Accession Agreement” means an agreement in substantially the form set forth
hereto as Exhibit D-1.

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated under, with respect to, or on
account of, an Account, chattel paper or a General Intangible, or is a debtor
under, or a maker of, a Note Receivable.

“Additional Documents” has the meaning set forth in Section 4.4(c). “Advances”
has the meaning set forth in Section 2.1(a).

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person; provided that a Person shall not be
deemed to be an “Affiliate” of an Account Debtor solely because it is under the
common ownership or control of the same financial sponsor or affiliate thereof
as such Account Debtor or Persons under common control in different industries
and whose assets do not cross-collateralize different Note Receivables. For
purposes

 

-1-



--------------------------------------------------------------------------------

of this definition, “control” means the possession, directly or indirectly
through one or more intermediaries, of the power to direct the management and
policies of a Person, whether through the ownership of Stock, by contract, or
otherwise; provided, however, that, in any event: (a) any Person which owns
directly or indirectly 20% or more of the Stock having ordinary voting power for
the election of directors or other members of the governing body of a Person or
20% or more of the partnership, membership or other ownership interests of a
Person (other than as a limited partner of such Person) shall be deemed to
control such Person, (b) each director (or comparable manager) of a Person shall
be deemed to be an Affiliate of such Person, and (c) each partnership or joint
venture in which a Person is a partner or joint venturer shall be deemed to be
an Affiliate of such Person.

“Affiliated Account Debtors” means, as of any date of determination, all Account
Debtors as of such date that are Affiliates of one another.

“Affiliated Note Receivables” means, as of any date of determination with
respect to any particular group of Affiliated Account Debtors, all Note
Receivables owed by such Affiliated Account Debtors as of such date.

“Affiliated Account Debtor Principal Balance” means, as of any date of
determination with respect to all Affiliated Note Receivables owed by any
particular group of Affiliated Account Debtors, the aggregate outstanding
principal balance of such Affiliated Note Receivables as of such date.

“Agent” means the Bank, solely in its capacity as agent for the Lenders
hereunder, and any successor thereto.

“Agent Advances” has the meaning set forth in Section 2.2(e)(i).

“Agent-Related Persons” means Agent together with its Affiliates, officers,
directors, employees, and agents.

“Agent’s Account” means an account at a bank designated by Agent from time to
time as the account into which Borrower shall make all payments to Agent for the
benefit of the Lender Group and into which the Lender Group shall make all
payments to Agent under this Agreement and the other Loan Documents; unless and
until Agent notifies Borrower and the Lender Group to the contrary, Agent’s
Account shall be that certain deposit account bearing account number 77070196431
and maintained by Agent with MUFG Union Bank, N.A., 1980 Saturn Street, Monterey
Park, CA 91754-7417, ABA No. 122000496, Reference: Hercules Capital, Inc.

“Agent’s Liens” means the Liens granted by Borrower to Agent for the benefit of
the Lender Group under this Agreement or the other Loan Documents.

“Agreement” has the meaning set forth in the preamble hereto.

“Amortization Commencement Date” means the day immediately following the end of
the Revolving Credit Availability Period.

 

-2-



--------------------------------------------------------------------------------

“Amortization Commencement Date Principal Balance” means the aggregate
outstanding principal balance of Advances as of the Amortization Commencement
Date.

“Amortization Period” means the period commencing on the Amortization
Commencement Date and ending on the earlier of (a) payment in full of the
Obligations, and (b) the Maturity Date.

“Assignee” has the meaning set forth in Section 14.1(a).

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit A-1.

“Assignment of Note” means an Assignment of Note in the form attached to the
Collateral Custodian Agreement.

“Authorized Person” means any of Manuel Henriquez, Andrew Olson, Melanie Grace,
Mark Harris, or any other individual then serving as the Chief Executive
Officer, Chief Financial Officer, Corporate Controller, or General Counsel of
Borrower or HTGC, as applicable; provided, that for purposes of this Agreement,
no individual who is an Authorized Person shall cease to be an Authorized
Person, and no individual who is not then an Authorized Person shall become an
Authorized Person, unless and until Agent has received written notice of such
change from Borrower or HTGC, as applicable, and in the case of an individual
becoming an Authorized Person such individual has been approved by Agent in its
Permitted Discretion.

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 (after giving effect to all
then outstanding Obligations (other than Bank Product Obligations) and all
sublimits and reserves then applicable hereunder).

“Bank” means MUFG Union Bank, N.A., and its successors and assigns.

“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower by a Bank Product Provider: (i) credit
cards, (ii) credit card processing services, (iii) debit cards, (iv) stored
value cards, (v) purchase cards (including so-called “procurement cards” or
“P-cards”), (vi) Cash Management Services, or (vii) transactions under Hedge
Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower with a Bank Product Provider in connection with the obtaining of any
of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

 

-3-



--------------------------------------------------------------------------------

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower to any Bank Product Provider
pursuant to or evidenced by a Bank Product Agreement and irrespective of whether
for the payment of money, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, (b) all Hedge
Obligations, and (c) all amounts that Agent or any Lender is obligated to pay to
a Bank Product Provider as a result of Agent or such Lender purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to Borrower.

“Bank Product Provider” means the Bank or any of its Affiliates.

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has reasonably determined it is necessary or
appropriate to establish (based upon the Bank Product Providers’ reasonable
determination of their credit exposure to Borrower in respect of Bank Product
Obligations) in respect of Bank Products then provided or outstanding.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base LIBOR Rate” means, for any Interest Period, the rate determined by Agent
to be the per annum rate (rounded upward to the nearest one-hundredth of one
percent (1/100%)) at which Dollar deposits in immediately available funds and in
lawful money of the United States would be offered to Agent, on behalf of
Lenders, outside of the United States at approximately 11:00 a.m. (LIBOR time)
three (3) Business Days before the first day of such Interest Period, in an
amount approximately equal to the principal amount of, and for a length of time
approximately equal to the Interest Period for, the LIBOR Rate Loan sought by
Borrower.

“Base Rate” means, for any day, the variable per annum rate of interest equal to
the greatest of (a) the Federal Funds Rate for such day plus one percent
(1.00%), (b) the LIBOR Rate plus one percent (1.00%), and (c) the rate of
interest announced, from time to time, by Agent as its “prime rate”, with the
understanding that the “prime rate” is one of Agent’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Agent may designate.

“Base Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the Base Rate.

“Base Rate Margin” means one and one quarter percent (1.25%).

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) that is subject to Title IV of ERISA for which Borrower or any ERISA
Affiliate of Borrower has been an “employer” (as defined in Section 3(5) of
ERISA) within the past six years.

 

-4-



--------------------------------------------------------------------------------

“Board of Directors” means the board of directors (or comparable managers or
managing members) of a Person or any committee thereof duly authorized to act on
behalf of the board of directors (or comparable managers or managing members).

“Books” means all of Borrower’s now owned or hereafter acquired books and
records (including all of their Records indicating, summarizing, or evidencing
their assets (including the Collateral) or liabilities, all of Borrower’s
Records relating to their business operations or financial condition, and all of
their goods or General Intangibles related to such information).

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrower Accounts” means, collectively, the Collection Account and the
Custodial Account.

“Borrower Collateral” means all of Borrower’s now owned or hereafter acquired
right, title, and interest in and to all property, including, without
limitation, each of the following (in each case excluding the Retained Interest
and Excluded Amounts):

(a) all of its Accounts,

(b) all of its Books and Documents,

(c) all of its commercial tort claims,

(d) all of its Deposit Accounts,

(e) all of its Equipment,

(f) all of its General Intangibles,

(g) all of its Inventory,

(h) all of its Investment Property (including all of its securities, Securities
Accounts and if applicable, Permitted Investments),

(i) all of its Negotiable Collateral, including all of its Note Receivables,

(j) all of its Supporting Obligations,

(k) money of Borrower,

(l) other personal property assets of Borrower,

(m) any other Goods not listed in the foregoing, and

(n) the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all Accounts, Books and Documents, commercial tort claims, Deposit
Accounts, Equipment, General Intangibles, Inventory, Investment Property,
Negotiable Collateral, Real

 

-5-



--------------------------------------------------------------------------------

Property, Supporting Obligations, money, other Goods or other tangible or
intangible property resulting from the sale, exchange, collection, or other
disposition of any of the foregoing, or any portion thereof or interest therein,
and the proceeds thereof.

“Borrower’s Required Procedures” means the “Credit and Collection Policy” as
defined in the Sale and Servicing Agreement, specifically including
underwriting, valuation, auditing and documentation guidelines, standard
documentation, and portfolio management policies and procedures, in the form
delivered to Agent and approved by Agent on or prior to the Closing Date, as
amended from time to time in accordance with the Sale and Servicing Agreement.

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Agent in the case of an
Agent Advance.

“Borrowing Base” means, as of any date of determination, the sum of:

(a) fifty percent (50%) of the Net Eligible Balance as of such date, minus

(b) the sum of, without duplication, (i) the Bank Product Reserve Amount as of
such date, and (ii) the aggregate amount of any Permitted Refunds as of such
date.

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1,
duly executed and delivered by the chief financial officer of Borrower (and, if
the chief financial officer of Borrower is not the same Person as the chief
financial officer of HTGC, the chief financial officer of HTGC) and delivered by
Borrower to Agent.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of California or
the State in which the principal office of Agent is located except that if a
determination of a Business Day shall relate to a LIBOR Rate Loan, the term
“Business Day” also shall exclude any day on which banks are closed for dealings
in Dollar deposits in the London interbank market.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand Deposit Accounts maintained with any
bank organized under the laws of the United States or any state thereof so long
as the amount

 

-6-



--------------------------------------------------------------------------------

maintained with any individual bank is less than or equal to $250,000 and is
insured by the Federal Deposit Insurance Corporation, and (f) Investments in
money market funds or mutual funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (e) above.

“Cash Management Services” means any cash management or related services,
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“Change in Law” means the occurrence after the Closing Date of: (a) the adoption
or effectiveness of any law, rule, regulation, judicial ruling, judgment or
treaty, (b) any change in any law, rule, regulation, judicial ruling, judgment
or treaty or in the administration, interpretation, implementation or
application by any Governmental Authority of any law, rule, regulation,
guideline or treaty, or (c) the making or issuance by any Governmental Authority
of any request, rule, guideline or directive, whether or not having the force of
law; provided that notwithstanding anything in this Agreement to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States or foreign regulatory authorities shall, in each case, be
deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

“Change of Control” means any of the following: (a) HTGC ceases to directly own
and control 100% of the outstanding capital Stock of Borrower; (b) HTGC or
parties designated or appointed by HTGC cease to be the only Manager(s) of
Borrower; (c) any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of twenty percent (20%) or more of the issued and outstanding shares of
capital Stock of HTGC having the right to vote for the election of directors of
HTGC under ordinary circumstances; or (d) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the board of directors of HTGC (together with any new directors
whose election to the board of directors of HTGC or whose nomination for
election by the stockholders of HTGC was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office.

“Closing Certificates” means certificates from an Authorized Person of Borrower
and an Authorized Person of HTGC, in each case (i) attesting to the resolutions
of such Person’s Board of Directors authorizing its execution, delivery, and
performance of this Agreement and the other Loan Documents to which such Person
is a party, (ii) authorizing specific officers of such Person to execute the
same, (iii) attesting to the incumbency and signatures of such specific officers
of such Person, and (iv) addressing such other factual matters in connection
with the Agreement and the other Loan Documents as may reasonably be required by
Agent.

 

-7-



--------------------------------------------------------------------------------

“Closing Date” means the date of this Agreement.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

“Collateral” means the Borrower Collateral and all other assets and interests in
assets and proceeds thereof now owned or hereafter acquired by Borrower in or
upon which a Lien is granted under any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Collateral, in each case, in form and substance reasonably satisfactory
to Agent.

“Collateral Custodian” means the Bank, in its capacity as “Pledgeholder”
pursuant to the Collateral Custodian Agreement.

“Collateral Custodian Agreement” means that certain Possessory Collateral
Agreement, dated as of May 5, 2016, by and among Borrower, Agent and Bank, in
its capacity as Pledgeholder, as amended, modified, supplemented or restated
from time to time.

“Collateral Custodian Fees” means any fees payable to the Collateral Custodian
in accordance with the Collateral Custodian Agreement.

“Collateral Loan Checklist” has the meaning set forth in the Collateral
Custodian Agreement.

“Collection Account” means the Deposit Account of Borrower maintained with Bank
that Bank and Borrower have designated as the “Collection Account” for purposes
of this Agreement.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds) of Borrower.

“Commercial Tort Claim Assignment” has the meaning set forth in Section 4.4(b).

“Commitment” means, with respect to each Lender, the aggregate commitment of
such Lender to make Advances and, with respect to all Lenders, the aggregate
commitments of all Lenders to make Advances, in each case as such Dollar amounts
are set forth beside such Lender’s name under the applicable heading on Schedule
C-1 (as amended from time to time in accordance with the terms hereof) or on the
signature page of the Assignment and Acceptance pursuant to which such Lender
became a Lender hereunder in accordance with the provisions of Section 14.1.

 

-8-



--------------------------------------------------------------------------------

“Competitor” means any Person that is (a) a business development company or (b)
primarily engaged in alternative asset management, including, without
limitation, any private equity fund, distressed asset fund or hedge fund.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1, duly executed and delivered by the chief financial officer of
Borrower (and, if the chief financial officer of Borrower is not the same Person
as the chief financial officer of HTGC, the chief financial officer of HTGC) and
delivered by Borrower to Agent.

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by Borrower, Agent, and the
applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account).

“Control Position Loan” means any Note Receivable with respect to which HTGC
and/or one or more of its Affiliates either (i) individually or collectively
hold greater than 50% of the voting interests with regard to such Note
Receivable and related loan documents, (ii) hold a minority blocking interest
such that decisions with regard to such Note Receivable under the related loan
documents regarding material consents, amendments, waivers or approvals require
HTGC’s and/or its Affiliates’ vote, or (iii) hold rights to determine, direct
and/or implement enforcement action in respect thereof.

“Custodial Account” means the Deposit Account of Borrower maintained with Bank
that Bank and Borrower have designated as the “Custodial Account” for purposes
of this Agreement.

“Custody Agreement” means the Global Custody Agreement (For Foreign and Domestic
Securities), dated as of May 5, 2016, by and between Bank, as custodian, and
Borrower, as amended, modified, supplemented or restated from time to time.

“Daily Balance” means, with respect to each day during the term of this
Agreement, the aggregate outstanding amount of all Advances or Obligations, as
the context requires, at the end of such day.

“Debt to Worth Ratio” means, with respect to any Person as of any date of
determination, a ratio of (a) the outstanding amount of all Indebtedness of such
Person as of such date, to (b) the Tangible Net Worth of such Person as of such
date.

“Default” means an event or condition that, but for the giving of notice or the
passage of time, or both, would constitute an Event of Default.

 

-9-



--------------------------------------------------------------------------------

“Defaulted Note Receivable” means any Note Receivable with respect to which (a)
any payment owing thereunder remains outstanding and unpaid, in whole or in
part, for more than ninety (90) days past the date it became due and payable
according to the original face and tenor of such Note Receivable or as extended
in accordance with Borrower’s Required Procedures, (b) with respect to which
foreclosure proceedings have been initiated against any property securing such
Note Receivable, or (c) that Borrower or Agent in its Permitted Discretion deems
to be non-collectible.

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under this Agreement within one (1) Business Day of
the date that it is required to do so under this Agreement unless such Lender
notifies Agent and Borrower in writing that such failure to fund any Advance is
the result of such Lender’s good faith determination that one or more conditions
precedent to such funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) notified the Borrower, Agent, or any Lender in writing that
it does not intend to comply with all or any portion of its funding obligations
under this Agreement (unless such writing relates to such Lender’s obligation to
fund an Advance hereunder and states that such position is based on such
Lender’s good faith determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit
(unless such public statement relates to such Lender’s obligation to fund an
Advance hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (d)
failed, within three (3) Business Days after written request by Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund any amounts required to be funded by it under this
Agreement, (e) otherwise failed to pay over to Agent or any other Lender any
other amount required to be paid by it under this Agreement within one (1)
Business Day of the date that it is required to do so under this Agreement, or
(f) (i) becomes or is insolvent or has a parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, or custodian or appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

-10-



--------------------------------------------------------------------------------

“Defaulting Lender Rate” means the interest rate applicable to Advances that are
Base Rate Loans (inclusive of the Base Rate Margin applicable thereto).

“Delinquent Note Receivable” means any Note Receivable with respect to which any
payment owing thereunder remains outstanding and unpaid, in whole or in part,
for more than sixty (60) days past the date it first became due and payable
according to the original face and tenor of such Note Receivable or as extended
in accordance with Borrower’s Required Procedures at a time when no default or
event of default exists under such Note Receivable.

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Disbursement Letter” means an instructional letter executed and delivered by
Borrower to Agent regarding the extensions of credit to be made on the Closing
Date, the form and substance of which is satisfactory to Agent.

“Document” means a Document (as that term is defined in the Code). “Dollars” or
“$” means United States dollars.

“EBIT” means, with respect to any Person for any fiscal period, such Person’s
consolidated net income, minus to the extent included in determining net
earnings, extraordinary gains, minus to the extent included in determining net
earnings, interest income, plus Interest Expense, plus income taxes, in each
case as determined for such Person for such period and in each case not
otherwise defined herein as determined in accordance with GAAP.

“Eligible Note Receivable” means those Note Receivables that comply with each of
the representations and warranties respecting Eligible Note Receivables made in
the Loan Documents, and that are not excluded as ineligible by virtue of one or
more of the excluding criteria set forth below. Eligible Note Receivables shall
not include a Note Receivable (unless specifically determined to be an Eligible
Note Receivable by Agent following a review thereof on a case-by-case basis) if:

(a) such Note Receivable is not owned exclusively by Borrower, free and clear of
all Liens other than Permitted Liens;

(b) unfunded portions of such Note Receivable;

(c) such Note Receivable does not represent a valid and binding obligation
enforceable in accordance with its terms for the amount outstanding thereof;

(d) such Note Receivable does not evidence a commercial loan made to an Account
Debtor in which venture capital firms, private equity groups or other
institutional investors have an aggregate equity ownership of such Account
Debtor of at least fifteen percent (15%) on a fully-diluted basis;

(e) at the time of its transfer to Borrower, any default or event of default
(however styled) existed under such Note Receivable;

 

-11-



--------------------------------------------------------------------------------

(f) any payment under such Note Receivable is more than thirty (30) days past
due according to its terms or has been, or, consistent with the Borrower’s
Required Procedures, should be, placed in “non-accrual” status in Borrower’s
books;

(g) if such Note Receivable (i) is a Delinquent Note Receivable or a Defaulted
Note Receivable, or (ii) unless waived by Agent on a case by case basis in its
sole discretion, has been at any time in the most recent nine (9) months a
Delinquent Note Receivable or a Defaulted Note Receivable;

(h) such Note Receivable (i) is not approved, documented, managed and otherwise
in conformance with Borrower’s Required Procedures in effect upon Borrower’s
acquisition thereof, or (ii) is not evidenced by HTGC’s standard loan documents
for loans to be sold to Borrower and financed under this Agreement, or other
documentation acceptable to Agent;

(i) such Note Receivable has been modified or had its maturity extended in a
manner that is not in material compliance with Borrower’s Required Procedures;

(j) such Note Receivable is owed by an Account Debtor that is rated Investment
Grade 4 or Investment Grade 5 in accordance with Borrower’s Required Procedures
then in effect;

(k) Borrower’s Liens to secure payment of such Note Receivable are not first
priority Liens on substantially all property of the Account Debtor, except for
such permitted Liens or exclusions as are consistent with Borrower’s Required
Procedures; provided, that such Note Receivable shall not be ineligible solely
by reason of this clause (k) by reason of the existence of a prior Lien secured
solely by the Accounts (and proceeds thereof) owned by such Account Debtor to
secure a revolving line of credit provided to the Account Debtor by a Person
other than Borrower so long as the maximum committed principal amount of such
revolving line of credit does not exceed fifty percent (50%) of the maximum
committed principal amount of Borrower’s loan to such Account Debtor;

(l) as of the applicable measurement date, such Note Receivable has a remaining
term of more than sixty (60) months;

(m) the Account Debtor with respect to such Note Receivable is either (i) the
United States federal government or any department, agency or instrumentality of
the United States federal government, or (ii) any state of the United States or
any department, agency, or instrumentality thereof;

(n) the Account Debtor with respect to such Note Receivable is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
an Authorized Person of the Borrower has received notice of an imminent
Insolvency Proceeding or a material impairment of the financial condition of
such maker;

(o) the documentation associated with such Note Receivable does not require the
Account Debtor to provide ongoing financial information to Borrower, including
financial statements on not less than a quarterly basis, annual audited
financial statements with an opinion from an independent third-party auditor,
annual budgets and ongoing loan monitoring and covenant compliance certificates
consistent with Borrower’s Required Procedures;

 

-12-



--------------------------------------------------------------------------------

(p) such Note Receivable was originated by a lender other than HTGC or any of
its Affiliates or a bank, commercial finance company or other institutional
lender approved by Agent in its Permitted Discretion;

(q) such Note Receivable has not been originated in accordance with, or does not
comply in all respects with, all applicable federal, state and local laws and
regulations, including applicable usury and credit disclosure laws and
regulations;

(r) such Note Receivable does not require current payments of the full amount of
cash interest accruing on the full unpaid principal amount thereof on at least a
quarterly basis; provided, that notwithstanding this clause (r), Note
Receivables that provide for payment-in-kind or accrual of a portion of such
interest may be eligible so long as such payment-in-kind or accruing portion of
such interest does not exceed twenty-five percent (25%) of the total interest
then due on such Note Receivable;

(s) the Account Debtor with respect to such Note Receivable is in the nuclear
waste, natural resource, utility, or fishing vessel industry;

(t) any of the proceeds of such Note Receivable were or are to be used for
personal, family or household purposes;

(u) if (i) Borrower’s interest in such Note Receivable represents only a
participating interest or (ii) such Note Receivable is otherwise payable to
another Person for its own account;

(v) the Account Debtor with respect to such Note Receivable is an Affiliate of
Borrower or a shareholder or employee or agent of Borrower or a member, employee
or agent of any Affiliate of Borrower, or a member of the family of any of the
foregoing;

(w) such Note Receivable is payable other than in Dollars;

(x) the Account Debtor with respect to such Note Receivable (i) does not
maintain its chief executive office or principal residence in the United States,
or (ii) is the government of any foreign country or sovereign state, or of any
state, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof;

(y) the Account Debtor with respect to such Note Receivable is a creditor of
Borrower or is otherwise asserting any right to offset, discount (other than in
connection with a Permitted Refund), litigation, counterclaim, contra-account,
right of rescission or right of cancellation;

 

-13-



--------------------------------------------------------------------------------

(z) the Agent or the Collateral Custodian is not then in possession of each of
the Required Asset Documents related to such Note Receivable;

(aa) such Note Receivable is not subject to a valid and perfected first-priority
Lien of Agent;

(bb) the Agent in its Permitted Discretion deems such Note Receivable or any
part thereof uncollectible;

(cc) such Note Receivable was originated with fraud or material error, omission,
misrepresentation, negligence or similar occurrence on the part of any Person;

(dd) such Note Receivable (or any rights thereunder) was sold, transferred,
assigned or pledged by HTGC to any Person other than the Borrower;

(ee) such Note Receivable was selected by HTGC to be sold to Borrower in
accordance with selection procedures designed to be adverse to the Agent, the
Lenders or their interests; or

(ff) such Note Receivable is not a Control Position Loan.

Notwithstanding the foregoing, Agent will have the right to underwrite any Note
Receivable with an original principal balance in excess of $20,000,000 to
determine, in Agent’s sole discretion, whether such Note Receivable shall be an
Eligible Note Receivable.

“Eligible Note Receivables Balance” means, as of any date of determination, the
aggregate outstanding principal amount of all Eligible Note Receivables as of
such date.

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender that was
party hereto as of the Closing Date, (e) so long as no Event of Default has
occurred and is continuing, any other Person approved by Agent and Borrower
(which approval of Borrower shall not be unreasonably withheld, delayed, or
conditioned), and (f) during the continuation of an Event of Default, any other
Person approved by Agent; provided that (i) in no case shall an Affiliate of
Borrower or HTGC be an Eligible Transferee hereunder, and (ii) a Competitor
shall not be an Eligible Transferee hereunder unless an Event of Default has
occurred and has been continuing for at least forty-five (45) days.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations

 

-14-



--------------------------------------------------------------------------------

of Environmental Laws or releases of Hazardous Materials from (a) any assets,
properties, or businesses of Borrower or any of its predecessors in interest,
(b) from adjoining properties or businesses, or (c) from or onto any facilities
which received Hazardous Materials generated by Borrower or any of its
predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower, relating to the environment, the effect of the environment on employee
health or safety, or Hazardous Materials, including the Comprehensive
Environmental Response Compensation and Liability Act, 42 U.S.C. § 9601 et seq.;
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 U.S.C. § 1801 et seq.; and the Occupational
Safety and Health Act, 29 U.S.C. §651 et seq. (to the extent it regulates
occupational exposure to Hazardous Materials); any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, losses, damages, punitive damages, consequential damages, treble
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Actions required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Equipment” means all equipment (as that term is defined in the Code), including
machinery, machine tools, motors, furniture, furnishings, fixtures, vehicles
(including motor vehicles), computer hardware, tools, parts and goods (other
than consumer goods, farm products, or Inventory), wherever located, including
all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower under IRC
Section 414(b), (b) any trade or business subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which Borrower is a member under IRC Section 414(m),

 

-15-



--------------------------------------------------------------------------------

or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower and
whose employees are aggregated with the employees of Borrower under IRC Section
414(o).

“Event of Default” has the meaning set forth in Section 8.

“Excess Concentration Amount” means, as of any date of determination, the sum
of, without duplication:

(a) the aggregate amount by which the outstanding principal balance of Eligible
Note Receivables that are Affiliated Note Receivables with the two (2) largest
Affiliated Account Debtor Principal Balances as of such date exceeds 40% of the
Eligible Note Receivables Balance as of such date;

(b) the aggregate amount by which the outstanding principal balance of all
Eligible Note Receivables that are Restructured Notes exceeds ten percent (10%)
of the Eligible Note Receivables Balance at such time;

(c) the aggregate amount by which the outstanding principal balance of all
Eligible Note Receivables that are Technology Industry Note Receivables exceeds
sixty percent (60%) of the Eligible Note Receivables Balance at such time;

(d) the aggregate amount by which the outstanding principal balance of all
Eligible Note Receivables that are Life Sciences Industry Note Receivables
exceeds sixty percent (60%) of the Eligible Note Receivables Balance at such
time;

(e) the aggregate amount by which the outstanding principal balance of all
Eligible Note Receivables that are Healthcare Industry Note Receivables exceeds
sixty percent (60%) of the Eligible Note Receivables Balance at such time;

(f) the aggregate amount by which the outstanding principal balance of all
Eligible Note Receivables (other than Technology Industry Note Receivables, Life
Sciences Industry Note Receivables or Healthcare Industry Note Receivables) that
are owed by Account Debtors whose business activities fall within any single
industry, as defined by the Standard Industrial Classification/NAIC
classification (six-digit NAIC codes) then in effect, exceeds thirty-five
percent (35%) of the Eligible Note Receivables Balance at such time;

(g) the aggregate amount by which the outstanding principal balance of all
Eligible Note Receivables that are owed by Account Debtors that as of such date
of determination are rated Investment Grade 3 in accordance with Borrower’s
Required Procedures exceeds thirty percent (30%) of the Eligible Note
Receivables Balance at such time;

(h) with respect to each Eligible Note Receivable as to which a revolving line
of credit described in clause (k) of the definition of “Eligible Note
Receivable” exists, the aggregate amount by which the outstanding principal
balance of all such Eligible Note Receivables exceeds ten percent (10%) of the
Eligible Note Receivables Balance at such time;

 

-16-



--------------------------------------------------------------------------------

(i) the aggregate amount by which the outstanding principal balance of all
Eligible Note Receivables that have a remaining term of more than forty-two (42)
months exceeds twenty-five (25%) of the Eligible Note Receivables Balance at
such time;

(j) the aggregate amount by which the outstanding principal balance of all
Eligible Note Receivables that were originated by a lender other than HTGC or
any of its Affiliates exceeds twenty percent (20%) of the Eligible Note
Receivables Balance at such time;

(k) with respect to each Eligible Note Receivables with an outstanding principal
balance in excess of $20,000,000, the aggregate amount by which such outstanding
principal balance exceeds $20,000,000; and

(l) with respect to each Eligible Note Receivables as to which the Account
Debtor has made a refundable deposit (not held in a separate escrow account) in
connection with such Note Receivable, the amount of such deposit (but, for the
avoidance of doubt, excluding any Permitted Refund).

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Note Receivable included as part of the Borrower Collateral,
which amount is attributable to the payment of any Taxes, fee or other charge
imposed by any Governmental Authority on such Note Receivable or on any
underlying collateral and (b) any amount received in the Collection Account or
other Borrower Account representing (i) any amount representing a reimbursement
of insurance premiums (except to the extent such reimbursement relates to
insurance premiums paid by the Borrower), (ii) any escrows relating to Taxes,
insurance and other amounts in connection with Note Receivables which are held
in an escrow account for the benefit of the Account Debtor and the secured party
pursuant to escrow arrangements under the underlying instruments and (iii) any
Collections received in the Collection Account with respect to any Note
Receivable that is sold or transferred by the Borrower pursuant to a Permitted
Disposition, to the extent such amount is attributable to a time after the
effective date of such replacement or sale.

“Existing Credit Facility” means the credit facility evidenced by that certain
Second Amended and Restated Loan and Security Agreement, dated August 14, 2014,
as amended from time to time, by and among HTGC, as the borrower thereunder, the
Bank, for itself as a lender thereunder and as agent for the lenders thereunder,
and the other lenders party thereto from time to time.

“FATCA” means Sections 1471 through 1474 of the IRC as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof, similar or related non-U.S. law that correspond to Sections 1471 to
1474 of the IRC, any agreements entered into pursuant to Section 1471(b)(1) of
the IRC, any intergovernmental agreement entered into in connection with the
implementation of such sections of the IRC and any U.S. or non-U.S. fiscal or
regulatory law, legislation, rules, guidance, notes or practices adopted
pursuant to such intergovernmental agreement.

 

-17-



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upwards, if
necessary, to the nearest 1/100 of 1%) charged to Agent on such day on such
transactions as determined by Agent.

“Fee Letter” means that certain Fee Letter, dated as of the Closing Date,
between Borrower and Agent, in form and substance satisfactory to Agent.

“FEIN” means Federal Employer Identification Number.

“Foreign Lender” means a Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the IRC.

“Funded Indebtedness” means any secured Indebtedness incurred by a Subsidiary of
HTGC from time to time to finance (in whole or in part) a portfolio of Note
Receivables.

“Funding Date” means any date on or after the Closing Date on which a Borrowing
occurs.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“General Intangibles” means all general intangibles (as that term is defined in
the Code), including payment intangibles, contract rights, rights to payment,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any other personal property other than Accounts, commercial
tort claims, Deposit Accounts, Goods, Investment Property, and Negotiable
Collateral.

“Goods” means goods (as that term is defined in the Code).

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, formation or organization, bylaws, partnership
agreement, operating or limited liability company agreement, or other
organizational documents of such Person.

 

-18-



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Healthcare Industry Note Receivable” means a Note Receivable due from an
Account Debtor that is a company that procures, provides and/or distributes
medical equipment, medical supplies, and health care services to providers such
as hospitals, home health care providers, and nursing homes or directly to
consumers.

“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower arising under, owing pursuant to, or existing in respect of Hedge
Agreements entered into with one or more of the Hedge Providers.

“Hedge Provider” means the Bank or any of its Affiliates.

“Hercules Funding II” means Hercules Funding II, LLC, a Delaware limited
liability company, or any successor thereto.

“Holdout Lender” has the meaning set forth in Section 15.2(a).

“HTGC” means Hercules Capital, Inc., a Maryland corporation.

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of a Person or its Subsidiaries,
irrespective of whether such obligation or liability is assumed, (e) all
obligations to pay the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade practices), (f) all obligations owing under Hedge
Agreements, and (g) any obligation of guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (f) above.

 

-19-



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

“Indemnified Person” has the meaning set forth in Section 11.3.

“Independent Manager” has the meaning set forth in Section 7.19.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.

“Interest Coverage Ratio” means, with respect to any Person for any period, the
ratio of (i) EBIT for such period, to (ii) total Interest Expense to the extent
paid or required to be paid during such period, in each case determined for such
Person.

“Interest Expense” means, with respect to any Person for any fiscal period,
total consolidated interest expense (whether cash or non-cash) of such Person
paid or deemed paid in respect of any Indebtedness during such period plus all
unused line fees and other fees paid in respect of Indebtedness during such
period, determined in accordance with GAAP, and shall in any event exclude, the
amortization of debt discounts.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on (and including) any Payment Date (except for the first Interest
Period hereunder, which shall commence on the Closing Date) and ending (but
excluding) the next Payment Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding bona fide Accounts arising in the
ordinary course of business consistent with past practice), purchases or other
acquisitions of Indebtedness, Stock or all or substantially all of the assets of
such Person (or of any division or business line of such other Person), and any
other items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP.

“Investment Property” means investment property (as that term is defined in the
Code).

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

-20-



--------------------------------------------------------------------------------

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 14.1.

“Lender Group” means, individually and collectively, each of the Lenders and
Agent.

“Lender Group Expenses” means all reasonable and documented (a) costs or
expenses (including taxes, and insurance premiums) required to be paid by
Borrower under any of the Loan Documents that are paid, advanced or incurred by
the Lender Group, (b) fees or charges paid or incurred by Agent in connection
with the Lender Group’s transactions with Borrower, including, fees or charges
for photocopying, notarization, couriers and messengers, telecommunication,
public record searches (including tax lien, litigation, and Code searches and
including searches with the patent and trademark office, the copyright office,
or the department of motor vehicles), filing, recording, publication, appraisal
(including initial and subsequent periodic Collateral appraisals or valuations
or business valuations to the extent of the fees and charges therefor (and up to
the amount of any limitation contained in this Agreement)), real estate surveys,
real estate title policies and endorsements, and environmental audits, (c)
Agent’s customary fees and charges (as adjusted from time to time) with respect
to the disbursement of funds (or the receipt of funds) to or for the account of
Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, (by wire
transfer or otherwise), (d) charges paid or incurred by Agent resulting from the
dishonor of checks, (e) costs and expenses paid or incurred by the Lender Group
to correct any default or enforce any provision of the Loan Documents, or in
gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated, (f) out of
pocket audit fees and expenses (including travel, meals, and lodging) of Agent
related to any inspections or audits to the extent of the fees and charges (and
up to the amount of any limitation) contained in this Agreement or the Fee
Letter, (g) to the extent subject to indemnification by Borrower under Section
11.3, costs and expenses of third party claims or any other suit paid or
incurred by the Lender Group in enforcing or defending the Loan Documents or in
connection with the transactions contemplated by the Loan Documents or the
Lender Group’s relationship with Borrower, (h) Agent’s costs and expenses
(including attorneys’ fees) incurred in advising, structuring, drafting,
reviewing, administering, or amending the Loan Documents, and (i) Agent’s and
each Lender’s costs and expenses (including attorneys’, accountants’,
consultants’, and other advisors’ fees and expenses) incurred in terminating,
enforcing (including attorneys’, accountants’, consultants’, and other advisors’
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning Borrower, HTGC or any of its Affiliates or
in exercising rights or remedies under the Loan Documents), or defending the
Loan Documents, irrespective of whether suit is brought, or in taking any
Remedial Action concerning the Collateral. All such amounts representing a mere
pass-through by a member of the Lender Group of out-of-pocket costs and expenses
set by a third-party shall be deemed to be reasonable for purposes of this
Agreement and other Loan Documents.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, and the officers, directors, employees, and
agents of such Lender.

 

-21-



--------------------------------------------------------------------------------

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(a).

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.12(a).

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent by dividing (a) the Base LIBOR Rate for such
Interest Period, by (b) 100% minus the Reserve Percentage. The LIBOR Rate shall
be adjusted on and as of the effective day of any change in the Reserve
Percentage, and in no case shall the LIBOR Rate be less than 0%.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate pursuant to Borrower’s exercise of the
LIBOR Option in accordance with Section 2.12.

“LIBOR Rate Margin” means three and one-quarter percent (3.25%).

“Life Sciences Industry Note Receivable” means a Note Receivable due from an
Account Debtor that is a company that researches and produces pharmaceuticals,
biotechnology, and medical devices for use in humans. The industry sub-sectors
of the life sciences industry, include, but are not limited to medical devices,
bio-pharmaceutical, drug discovery and drug delivery.

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether (a)
such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances. Without limiting the generality of the foregoing,
the term “Lien” includes the lien or security interest arising from a mortgage,
deed of trust, deed to secure debt, encumbrance, pledge, hypothecation,
assignment, deposit arrangement, security agreement, conditional sale or trust
receipt, or from a lease, consignment, or bailment for security purposes and
also includes reservations, exceptions, encroachments, easements, rights-of-way,
covenants, conditions, restrictions, leases, and other title exceptions and
encumbrances affecting Real Property.

“Loan Account” has the meaning set forth in Section 2.9.

“Loan Documents” means this Agreement, the Closing Certificates, the Custody
Agreement, the Collateral Custodian Agreement, the Control Agreements, the Sale
and Servicing Agreement, the Notes (if any), the Disbursement Letter, the Fee
Letter, any other fee letter entered into from time to time between Borrower and
any member of the Lender Group relating to the transactions contemplated hereby,
the Officers’ Certificates, any note or notes executed by Borrower in connection
with this Agreement and payable to a member of the Lender Group, and any other
agreement entered into now or in the future, by Borrower and the Lender Group in
connection with this Agreement.

 

-22-



--------------------------------------------------------------------------------

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrower, taken as a whole, or HTGC and its
Subsidiaries, taken as a whole, (b) a material impairment of the ability of HTGC
or Borrower to perform their obligations under the Loan Documents to which they
are parties or of the Lender Group’s ability to enforce the Obligations or
realize upon the Collateral, or (c) a material impairment of the enforceability
or priority of the Agent’s Liens with respect to the Collateral as a result of
an action or failure to act on the part of HTGC or Borrower.

“Maturity Date” has the meaning set forth in Section 3.3.

“Maximum Revolver Amount” means $75,000,000, or such other amount of the
aggregate Commitments at such time as reflected on Schedule C-1 as then in
effect pursuant to this Agreement or any amendment to this Agreement.
Notwithstanding any provision in Section 15.1, any amendment to this Agreement
that only adds one or more additional lenders as a Lender under this Agreement
or adds or increases the amount of a Lender’s Commitment shall be effective if
signed by the additional or existing Lender whose Commitment is added or
increased thereby, Borrower and Agent, and shall not require the consent of
Required Lenders or any other Lender.

“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper).

“Net Eligible Balance” means, as of any date of determination, the aggregate
outstanding principal balance of all Eligible Note Receivables less the Excess
Concentration Amount as of such date.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Note” has the meaning specified therefor in Section 2.14.

“Note Receivable” means a negotiable promissory note evidencing a fully funded
commercial loan purchased by Borrower in accordance with Borrower’s Required
Procedures and secured by a Lien on property owned by the maker of such note;
provided, that if Borrower’s Required Procedures as in effect at the time that
such loan is made or purchased by Borrower do not require the execution of a
promissory note and no promissory note is executed to evidence such loan, then
the term “Note Receivable” means the obligation of the Account Debtor to repay
such loan as evidenced by the agreements and documents evidencing such loan.

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that, but for the commencement of an Insolvency
Proceeding, would have accrued), premiums, liabilities (including all amounts
charged to Borrower’s Loan Account pursuant hereto), obligations (including
indemnification obligations), fees (including the fees provided for in the Fee
Letter), charges, costs, Lender Group Expenses (including any fees or expenses
that, but for the commencement of an Insolvency Proceeding, would have accrued),
lease payments, guaranties, covenants, and duties of any kind and description
owing by Borrower to the Lender Group pursuant to or evidenced by the Loan
Documents and irrespective of whether for the

 

-23-



--------------------------------------------------------------------------------

payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including all interest not
paid when due and all Lender Group Expenses that Borrower is required to pay or
reimburse by the Loan Documents, by law, or otherwise, and (b) all Bank Product
Obligations. Any reference in this Agreement or in the Loan Documents to the
Obligations shall include all extensions, modifications, renewals, supplements,
restatements or alterations thereof, both prior and subsequent to any Insolvency
Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Officer’s Certificates” means the forms of Representations and Warranties of
Officers provided by Agent to Borrower and HTGC, together with each of
Borrower’s and HTGC’s completed responses to the inquiries set forth therein,
the form and substance of such responses to be satisfactory to Agent.

“Originating Lender” has the meaning set forth in Section 14.1(e).

“Originator” has the meaning set forth in the Sale and Servicing Agreement.
“Overadvance” has the meaning set forth in Section 2.4.

“Payment Date” means the fourth (4th) day of each calendar month. “Participant”
has the meaning set forth in Section 14.1(e).

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

“Permitted Dispositions” means, so long as all proceeds thereof are
contemporaneously remitted to the Collection Account:

(a) the sale by Borrower of Note Receivables to the Originator pursuant to any
repurchase obligations of the Originator under the Sale and Servicing Agreement;

(b) so long as no Default or Event of Default has occurred and is continuing,
the sale by Borrower of Note Receivables (other than Delinquent Note Receivables
or Defaulted Note Receivables) in an aggregate amount not to exceed in any
fiscal year of Borrower an amount equal to 30% of the aggregate Commitments then
in effect (measured as of each applicable date upon which a Permitted
Disposition is proposed to be made hereunder) if (i) the cash consideration
received by Borrower in connection with each such sale is at least the greater
of (A) the fair market value of such sold Note Receivable, and (B) the amount of
Advances, if any, currently advanced against such sold Note Receivable, (ii)
such sale shall be made on an arms’ length basis, (iii) both before and after
giving effect to any such sale, Borrower (or HTGC, if applicable) shall be in
pro forma compliance with each covenant set forth in Sections 7.16 and 7.17, and
(iv) such sale is made without representation, warranty or recourse of any kind
by Borrower (other than customary representations regarding title, absence of
liens on the sold Note Receivable, status of Borrower, due authorization,
enforceability, no conflict and no required consents in respect of such sale),
(v) the manner in which such Note Receivable was selected by

 

24



--------------------------------------------------------------------------------

Borrower does not adversely affect the Lenders and (vi) Borrower shall have used
commercially reasonable efforts to ensure that the agreement pursuant to which
such Note Receivable is sold contains an obligation on the part of each other
party thereto to not file or join in filing any involuntary bankruptcy petition
against Borrower prior to the end of the period that is one year and one day
after the payment in full of all Obligations of Borrower under this Agreement
and not to cooperate with or encourage others to file involuntary bankruptcy
petitions against Borrower during the same period; and

(c) so long as no Default or Event of Default has occurred and is continuing,
the sale by Borrower of Delinquent Note Receivables or Defaulted Note Receivable
if (i) the cash consideration received by Borrower in connection with each such
sale is at least the greater of (A) the fair market value of such sold Note
Receivable, and (B) the amount of Advances, if any, currently advanced against
such sold Note Receivable, (ii) such sale shall be made on an arms’ length
basis, and (iii) such sale is made without representation, warranty or recourse
of any kind by Borrower (other than customary representations regarding title,
absence of liens on the sold Note Receivable, status of Borrower, due
authorization, enforceability, no conflict and no required consents in respect
of such sale), (iv) the manner in which such Note Receivable was selected by
Borrower does not adversely affect the Lenders and (v) Borrower shall have used
commercially reasonable efforts to ensure that the agreement pursuant to which
such Note Receivable is sold contains an obligation on the part of each other
party thereto to not file or join in filing any involuntary bankruptcy petition
against Borrower prior to the end of the period that is one year and one day
after the payment in full of all Obligations of Borrower under this Agreement
and not to cooperate with or encourage others to file involuntary bankruptcy
petitions against Borrower during the same period; and

(d) the sale by Borrower of Note Receivables from time to time with the prior
written consent of the Agent and the Required Lenders.

“Permitted Investments” means (a) Investments in cash and Cash Equivalents, (b)
Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) commercial loans evidenced by a Note Receivable made in the
ordinary course of business, and (e) Investments received in settlement of
amounts due to Borrower effected in the ordinary course of business or owing to
Borrower as a result of Insolvency Proceedings involving an Account Debtor or
upon the foreclosure or enforcement of any Lien in favor of Borrower.

“Permitted Liens” means (a) Liens held by Agent, for the benefit of the Lender
Group or any Bank Product Provider, (b) Liens for unpaid taxes, assessments or
governmental charges that either (i) are not yet delinquent, or (ii) do not
constitute an Event of Default hereunder and are the subject of Permitted
Protests, (c) rights of setoff imposed by law upon deposit of cash and cash
equivalents in favor of banks or other depository institutions incurred in the
ordinary course of business in deposit accounts maintained with such bank or
depository institution to the extent permitted under this Agreement, and (d)
Liens imposed against property of an Account Debtor that secures such Account
Debtor’s obligations under a Note Receivable owned by Borrower, provided such
Lien does not result from any obligation of Borrower and is not imposed by the
applicable lienholder against Borrower directly.

 

-25-



--------------------------------------------------------------------------------

“Permitted Protest” means the right of Borrower to protest any Lien (other than
any Lien that secures the Obligations), taxes (other than payroll taxes or taxes
that are the subject of a United States federal tax lien), or rental payment,
provided that (a) a reserve with respect to such obligation is established on
the Books in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower in good faith, and (c)
Agent is satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity, or priority of any of the Agent’s
Liens.

“Permitted Refund” means, in connection with any Note Receivable, any promise to
refund or return to the Account Debtor on such Note Receivable any upfront,
facility or similar fee if such Note Receivable is fully funded and outstanding
until its maturity date, provided (i) the amount of any such Permitted Refund
shall not in any case exceed 2% of the aggregate commitment amount of such Note
Receivable, and (ii) provided further that, as to any Note Receivable as of any
date of determination, the amount of any Permitted Refund shall be deemed to be
the aggregate facility fee amount that would have to be refunded or returned to
the applicable Account Debtor assuming the maturity date of such Note Receivable
were such date of determination.

“Permitted Restricted Payments” means:

(a) prior to the Amortization Period, distributions to the holders of Borrower’s
Stock to the extent permitted by applicable law, so long as (i) no Default or
Event shall have occurred and be continuing or would occur as a result thereof,
(ii) the Agent and the Lenders shall have received the financial statements
required by Section 6.3(a) for the most recently completed fiscal month, and
(iii) both before and after giving effect to any such distribution, Borrower
shall be in pro forma compliance with each covenant set forth in Sections 7.16
and 7.17;

(b) during the Amortization Period, distributions to the holders of Borrower’s
Stock to the extent permitted by applicable law, so long as (i) no Default or
Event shall have occurred and be continuing or would occur as a result thereof,
(ii) the Agent and the Lenders shall have received the financial statements
required by Section 6.3(a) for the most recently completed fiscal month, (iii)
both before and after giving effect to any such distribution, Borrower shall be
in pro forma compliance with each covenant set forth in Sections 7.16 and 7.17;
and (iv) Borrower shall have delivered to Agent a pro forma forecast of
contractually expected Collections (including the source, amount and expected
timing of all such Collections) for the remainder of the Amortization Period,
which pro forma estimate shall reflect in a manner reasonably satisfactory to
Agent Borrower’s ability to satisfy its obligations to make Required
Amortization Amounts during the remainder of the Amortization Period as and when
required under Section 2.4(b), in each case assuming a drop in contractually
scheduled Collections of 10% during the Amortization Period; and

(c) Permitted RIC Distributions.

“Permitted RIC Distributions” means, Permitted Tax Distributions, so long as (i)
no Default or Event of Default shall have occurred and be continuing or would
occur as a result thereof (other than any Default or Event of Default occurring
solely as a result of a breach of Sections 7.16(f) through (i) and Sections
7.17(c) and (d)), (ii) the Agent and the Lenders shall

 

-26-



--------------------------------------------------------------------------------

have received the financial statements required by Section 6.3(a) for the most
recently completed fiscal month, (iii) both before and after giving effect to
any such distribution, Borrower shall be in pro forma compliance with each
covenant set forth in Sections 7.16 and 7.17 (other than those set forth in
Sections 7.16(f) through (i) and Sections 7.17(c) and (d)), (iv) during the
Amortization Period, Borrower shall have delivered to Agent a pro forma forecast
of contractually expected Collections (including the source, amount and expected
timing of all such Collections) for the remainder of the Amortization Period,
which pro forma estimate shall reflect in a manner reasonably satisfactory to
Agent Borrower’s ability to satisfy its obligations to make Required
Amortization Amounts during the remainder of the Amortization Period as and when
required under Section 2.4(b), in each case assuming a drop in contractually
scheduled Collections of 10% during the Amortization Period, (v) both before and
after giving effect to any such distribution, the Borrowing Base shall be
satisfied, (vi) after giving effect to any such distribution, either (A) the sum
of Availability and cash and Cash Equivalents owned by Borrower is equal to at
least 50% of the amount of such distribution, or (B) no Advances shall then be
outstanding, and (vii) if Advances are then outstanding, HTGC shall have
certified to the Agent in writing that, in its commercially reasonable judgment,
HTGC will be (A) unable to make a required distribution to its equityholders
necessary to maintain its status as a RIC without receipt of such Permitted RIC
Distribution and (B) able to make such distribution after giving effect to such
Permitted RIC Distribution.

“Permitted Tax Distributions” means, with respect to each taxable year of HTGC,
distributions to HTGC (including Permitted Tax Distributions) in an amount equal
(in the aggregate) to (a) the sum of (i) HTGC’s “investment company taxable
income” (within the meaning of Section 852(b)(2) of the IRC), determined without
regard to Section 852(b)(2)(D) of the IRC, and (ii) the excess of HTGC’s
interest income excludable from gross income under Section 103(a) of the IRC
over its deductions disallowed under Sections 265 or 171(a)(2) of the IRC, in
each case recognized by HTGC in respect of its ownership of Borrower for U.S.
federal income tax purposes, as certified by HTGC and Borrower to the Agent in a
written notice setting forth, to Agent’s reasonable satisfaction, the
calculation thereof, minus (b) the sum of any distributions (including Permitted
Tax Distributions) previously made to HTGC under this Agreement in respect of
each such taxable year.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Projections” means, with respect to any Person, such Person’s forecasted (a)
balance sheets, (b) profit and loss statements, and (c) cash flow statements, in
the form provided to such Person’s Board of Directors, together with appropriate
supporting details and a statement of underlying assumptions, in the form
provided to such Person’s Board of Directors.

“Pro Rata Share” means, as of any date of determination, with respect to all
matters as to a particular Lender (including the indemnification obligations
arising under Section 16.7), (a) prior to the Commitments being terminated or
reduced to zero, the percentage obtained by dividing (i) such Lender’s
Commitment, by (ii) the aggregate Commitments of all Lenders, and (b) from and
after the time that the Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (i) the aggregate outstanding principal amount
of such Lender’s Advances, by (ii) the aggregate outstanding principal amount of
all Advances.

 

-27-



--------------------------------------------------------------------------------

“Real Property” means any estates or interests in real property.

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

“Replacement Lender” has the meaning set forth in Section 15.2(a).

“Report” has the meaning set forth in Section 16.17(a).

“Required Amortization Amount” means, as of any date of determination, an amount
equal to the product of (x) 1/12 multiplied by (y) the Amortization Commencement
Date Principal Balance multiplied by (z) the number of Payment Dates that have
occurred since the Amortization Commencement Date.

“Required Asset Documents” means the documents set forth on Schedule R-1 hereto.

“Required Lenders” means, at any time, the Lenders whose aggregate Pro Rata
Shares constitute more than fifty percent (50%) of the Commitments, or if the
Commitments have been terminated irrevocably, more than fifty percent (50%) of
the Obligations then outstanding; provided, however, that at any time when there
are two or more unaffiliated Lenders, “Required Lenders” shall mean two or more
unaffiliated Lenders (one of which must be the Bank or one of its Affiliates if
the Bank or one of its Affiliates is then a Lender) whose aggregate Pro Rata
Shares constitute more than fifty percent (50%) of the Commitments, or if the
Commitments have been terminated irrevocably, more than fifty percent (50%) of
the Obligations then outstanding.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Restricted Payments” means (a) any dividend or other distribution, in cash or
other property, direct or indirect, on account of any class of Stock in
Borrower, now or hereafter

 

-28-



--------------------------------------------------------------------------------

outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
Stock in Borrower, now or hereafter outstanding, (c) any payment made to retire,
or obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Stock in Borrower, now or hereafter outstanding,
(d) any payment or prepayment of principal, or redemption, purchase, retirement,
defeasance, sinking fund or similar payment with respect to, any Indebtedness
owing to a holder of Stock in Borrower or an Affiliate of a holder of Stock in
Borrower, or (e) any payment (including any compensation to an officer or
director of Borrower, as such), loan, contribution or other transfer of funds to
a holder of Stock in Borrower or to an Affiliate of Borrower or an Affiliate of
any holder of Stock in Borrower not expressly authorized in the Loan Documents.

“Restructured Note” means a Note Receivable that, after becoming past due, is
amended, modified, supplemented, extended or restated, provided that such note
shall not be considered a Restructured Note if (i) it is no longer a Delinquent
Note Receivable, (ii) it is otherwise an Eligible Note Receivable, and (iii) if
as a result of such amendment, modification, supplement, extension or
restatement (taking into account any material, positive changes in the financial
condition of the related Account Debtor, such as additional equity financing,
upon which such amendment, modification, supplement, extension or restatement
was conditioned), the economic terms of such note and the rights of Borrower and
prospects for payment thereunder are at least as favorable to Borrower as the
original contract between such Account Debtor and Borrower, as mutually
determined by Borrower and Agent.

“Retained Interest” means, with respect to any Note Receivable that is
transferred to the Borrower, (i) all of the rights and obligations, if any, of
the agent(s) under the documentation evidencing such Loan arising under the
related loan documents, (ii) the applicable portion of the interests, rights and
obligations under the documentation evidencing any agented or syndicated
transaction including such Loan that relate to such portion(s) of the
indebtedness that is owned by another lender (which may be the Originator or an
Affiliate thereof) and (iii) the unfunded portion(s) of such Note Receivable.

“Revolver Usage” means, as of any date of determination, the aggregate principal
amount of outstanding Advances.

“Revolving Credit Availability Period” means the period commencing on the first
date upon which each condition set forth in Section 3.1 has been satisfied and
ending on the earlier of (a) May 5, 2019, and (b) termination pursuant to
Section 9.1.

“RIC” means a regulated investment company under the IRC.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of the Closing Date, among Borrower, HTGC (as Originator and initial Servicer),
and Agent, in form and substance satisfactory to Agent.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a “securities account” (as that term is defined in
the Code).

 

-29-



--------------------------------------------------------------------------------

“Servicer” means HTGC, or any other Person that assumes the functions of
servicing the Note Receivables with the prior written consent of Agent or is
otherwise appointed pursuant to the terms of the Sale and Servicing Agreement.

“Servicing Fees” means the “Servicing Fee” payable to Servicer in accordance
with the Sale and Servicing Agreement, which shall in no case exceed for each
Collection Period (as defined in the Sale and Servicing Agreement) one percent
(1.0%) per annum on the average of the Aggregate Outstanding Loan Balances (as
defined in the Sale and Servicing Agreement) as of the first and last day of
such Collection Period.

“Settlement” has the meaning set forth in Section 2.2(f)(i).

“Settlement Date” has the meaning set forth in Section 2.2(f)(i).

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

“Stock” means all shares, options, warrants, membership interests, units of
membership interests, other interests, participations, or other equivalents
(regardless of how designated) of or in a Person, whether voting or nonvoting,
including common stock, preferred stock, or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the SEC under the Exchange Act).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Supporting Obligation” means any supporting obligation (as that term is defined
in the Code), including any a letter-of-credit right or secondary obligation
that supports the payment or performance of an Account, chattel paper, document,
General Intangible, Note Receivable, instrument, or Investment Property.

“Tangible Net Worth” means, with respect to any Person as of any date of
determination, determined on a consolidated basis and in accordance with GAAP,
the result of (a) such Person’s total members’ or shareholder’s equity, minus
(b) all Intangible Assets of such Person, minus (c) all of such Person’s prepaid
expenses, minus (d) all amounts due to such Person from Affiliates of such
Person.

“Taxes” has the meaning set forth in Section 16.11(a).

“Technology Industry Note Receivable” means a Note Receivable due from an
Account Debtor that is a company that provides products or services that require
advanced innovative technologies. The industry sub-sectors, include, but are not
limited to, computer software and hardware, networking systems, semiconductors,
semiconductor capital equipment, information technology infrastructure or
services, internet consumer and business services, telecommunications,
telecommunications equipment, media, sustainable and renewable energy
technologies and energy efficiency and monitoring technologies.

 

-30-



--------------------------------------------------------------------------------

“UCC Filing Authorization Letter” means a letter duly executed by Borrower
authorizing Agent to file appropriate financing statements in such office or
offices as may be necessary or, in the opinion of Agent, desirable to perfect
the security interests purported to be created by the Loan Documents.

“United States” means the United States of America.

“Voidable Transfer” has the meaning set forth in Section 17.6.

“Warrant Asset” has the meaning set forth in the Sale and Servicing Agreement.

“Volcker Rule” means the common rule entitled “Proprietary Trading and Certain
Interests and Relationships with Covered Funds” published at 79 Fed. Reg. 5779
et seq.

“Wells Fargo Facility” means the credit facility evidenced by that certain
Amended and Restated Loan and Security Agreement, dated as of June 29, 2015, by
and among Hercules Funding II, the lenders party thereto from time to time, and
Wells Fargo Capital Finance, as Arranger and Administrative Agent as amended,
modified in supplemented from time to time, as any Indebtedness that refinances
such credit facility after the date hereof.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP. When used herein, the term “financial
statements” shall include the notes and schedules thereto.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in the other Loan
Documents to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all

 

-31-



--------------------------------------------------------------------------------

tangible and intangible assets and properties. Any reference herein or in any
other Loan Document to the satisfaction, repayment, or payment in full of the
Obligations shall mean the repayment in full in cash or immediately available
funds (or, in the case of obligations with respect to Bank Products (other than
Hedge Obligations), providing Bank Product Collateralization) of all of the
Obligations (including the payment of any Lender Group Expenses that have
accrued irrespective of whether demand has been made therefor and the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Any requirement of a writing contained herein
or in the other Loan Documents shall be satisfied by the transmission of a
Record and any Record transmitted shall constitute a representation and warranty
as to the accuracy and completeness of the information contained therein.

1.5 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

2. LOAN AND TERMS OF PAYMENT.

2.1 Revolver Advances.

(a) Subject to the terms and conditions of this Agreement (including, without
limitation, the satisfaction of each applicable condition set forth in Sections
3.1 and/or 3.2), during the Revolving Credit Availability Period, each Lender
agrees (severally, not jointly or jointly and severally) to make advances
(“Advances”) to Borrower in an amount at any one time outstanding not to exceed
such Lender’s Pro Rata Share of an amount equal to the lesser of (i) the Maximum
Revolver Amount or (ii) the Borrowing Base.

(b) [Reserved].

(c) The Lenders shall have no obligation to make additional Advances hereunder
to the extent such additional Advances would cause the Revolver Usage to exceed
the Maximum Revolver Amount.

(d) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.

2.2 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing. Each Borrowing shall be made by an irrevocable
written request by an Authorized Person delivered to Agent (which notice must be
received by Agent no later than 1:00 p.m. (New York time) no later than the
Business Day

 

-32-



--------------------------------------------------------------------------------

prior to the date that is the requested Funding Date specifying (i) the amount
of such Borrowing, and (ii) the requested Funding Date, which shall be a
Business Day. Each Borrowing hereunder shall initially be a Borrowing of a Base
Rate Loan. At Agent’s election, in lieu of delivering the above-described
written request, any Authorized Person may give Agent telephonic notice of such
request by the required time. In such circumstances, Borrower agrees that any
such telephonic notice will be confirmed in writing within 24 hours of the
giving of such telephonic notice, but the failure to provide such written
confirmation shall not affect the validity of the request.

(b) [Reserved].

(c) Making of Advances.

(i) Promptly after receipt of a request for a Borrowing pursuant to Section
2.2(a), Agent shall notify the Lenders, not later than 4:00 p.m. (New York time)
on the Business Day immediately preceding the Funding Date applicable thereto,
by telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 1:00 p.m. (New York time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances, upon
satisfaction of the applicable conditions precedent set forth in Section 3
hereof, Agent shall make the proceeds thereof available to Borrower on the
applicable Funding Date by transferring immediately available funds equal to
such proceeds received by Agent to the Custodial Account or to such other
account as shall be designated by Borrower to Agent.

(ii) Unless Agent receives notice from a Lender on or prior to the Closing Date
or, with respect to any Borrowing after the Closing Date, prior to 12:00 noon
(New York time) on the date of such Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrower
the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrower on
such date a corresponding amount. If and to the extent any Lender shall not have
made its full amount available to Agent in immediately available funds and Agent
in such circumstances has made available to Borrower such amount, that Lender
shall on the Business Day following such Funding Date make such amount available
to Agent, together with interest at the Defaulting Lender Rate for each day
during such period. A notice submitted by Agent to any Lender with respect to
amounts owing under this subsection shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrower of such failure to fund and, upon
demand by Agent, Borrower shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Advances composing such Borrowing. The

 

-33-



--------------------------------------------------------------------------------

failure of any Lender to make any Advance on any Funding Date shall not relieve
any other Lender of any obligation hereunder to make an Advance on such Funding
Date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on any Funding Date.

(iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrower to Agent for the Defaulting Lender’s benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall transfer any
such payments (A) first, to each Non-Defaulting Lender ratably in accordance
with their Commitments (but, in each case, only to the extent that such
Defaulting Lender’s portion of an Advance (or other funding obligation) was
funded by such other Non-Defaulting Lender), (C) second, to a suspense account
maintained by Agent, the proceeds of which shall be retained by Agent and may be
made available to be re-advanced to or for the benefit of Borrower (upon the
request of Borrower and subject to the conditions set forth in Section 3.3) as
if such Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (C) third, from and after the date on which all
other Obligations have been paid in full, to such Defaulting Lender in
accordance with tier (J) of Section 2.3(b)(i). Subject to the foregoing, Agent
may hold and, in its Permitted Discretion, re-lend to Borrower for the account
of such Defaulting Lender the amount of all such payments received and retained
by Agent for the account of such Defaulting Lender. Solely for the purposes of
voting or consenting to matters with respect to the Loan Documents (including
the calculation of Pro Rata Share in connection therewith) and for the purpose
of calculating the fee payable under Section 2.10(a), such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero (and Borrower shall not be required to pay any fee payable
under Section 2.10(a) that otherwise would have been required to have been paid
to such Defaulting Lender); provided, that (x) any Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender, and (y) any waiver, amendment or modification to this Agreement
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender. The
provisions of this Section 2.2(c)(iii) shall remain effective with respect to
such Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, Agent, and Borrower shall have waived, in writing, the
application of this Section 2.2(c)(iii) to such Defaulting Lender, or (z) the
date on which such Defaulting Lender makes payment of all amounts that it was
obligated to fund hereunder, pays to Agent all amounts owing by Defaulting
Lender in respect of the amounts that it was obligated to fund hereunder, and,
if requested by Agent, provides adequate assurance of its ability to perform its
future obligations hereunder (on which earlier date, so long as no Event of
Default has occurred and is continuing, any remaining cash collateral held by
Agent pursuant to Section 2.2(c)(iv) shall be released to Borrower); provided,
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of Borrower while that Lender was a Defaulting
Lender; provided further, that except to the extent otherwise expressly agreed
by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. The
operation of this

 

-34-



--------------------------------------------------------------------------------

Section 2.2(c)(iii) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Agent, Issuing Bank, or to the Lenders other than such
Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that it
was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrower, at its option,
upon written notice to Agent, to arrange for a substitute Lender to assume the
Commitment of such Defaulting Lender, such substitute Lender to be reasonably
acceptable to Agent. In connection with the arrangement of such a substitute
Lender, the Defaulting Lender shall have no right to refuse to be replaced
hereunder, and agrees to execute and deliver a completed form of Assignment and
Acceptance in favor of the substitute Lender (and agrees that it shall be deemed
to have executed and delivered such document if it fails to do so) subject only
to being paid its share of the outstanding Obligations (other than Bank Product
Obligations, but including all interest, fees (other than any fee payable under
Section 2.10(a) relating to any period in which Lender was a Defaulting Lender),
and other amounts that may be due and payable in respect thereof; provided, that
any such assumption of the Commitment of such Defaulting Lender shall not be
deemed to constitute a waiver of any of the Lender Groups’ or Borrower’s rights
or remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund. In the event of a direct conflict between the priority
provisions of this Section 2.2(c)(iii) and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.2(c)(iii) shall control and govern.

(d) [Reserved]

(e) Agent Advances.

(i) Agent hereby is authorized by Borrower and the Lenders, from time to time in
Agent’s sole discretion, (1) after the occurrence and during the continuance of
a Default or an Event of Default, or (2) at any time that any of the other
applicable conditions precedent set forth in Section 3 have not been satisfied,
to make Advances to Borrower on behalf of the Lenders that Agent, in its
Permitted Discretion deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof, (B) to enhance the likelihood of repayment
of the Obligations (other than the Bank Product Obligations), or (C) to pay any
other amount chargeable to Borrower pursuant to the terms of this Agreement,
including Lender Group Expenses and the costs, fees, and expenses described in
Section 10 (any of the Advances described in this Section 2.2(e) shall be
referred to as “Agent Advances”); provided, however, that Agent shall not
knowingly make additional Agent Advances that would cause the aggregate amount
of outstanding Agent Advances at such time to exceed ten percent (10%) of the
Borrowing Base at such time without the consent of all Lenders. Each Agent
Advance shall be deemed to be an Advance hereunder, except that all payments
thereon shall be payable to Agent solely for its own account.

 

-35-



--------------------------------------------------------------------------------

(ii) The Agent Advances shall be repayable on demand and secured by the Agent’s
Liens granted to Agent under the Loan Documents, shall constitute Advances and
Obligations hereunder, and shall bear interest at the rate applicable from time
to time to Advances that are Base Rate Loans.

(f) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent and the other
Lenders agree (which agreement shall not be for the benefit of or enforceable by
Borrower) that in order to facilitate the administration of this Agreement and
the other Loan Documents, settlement among them as to the Advances and the Agent
Advances shall take place on a periodic basis in accordance with the following
provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent, (1) for itself,
with respect to each Agent Advance, and (2) with respect to Collections
received, as to each by notifying the Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than 5:00
p.m. (New York time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances and Agent Advances for the
period since the prior Settlement Date. Subject to the terms and conditions
contained herein (including Section 2.2(c)(iii)): (y) if a Lender’s balance of
the Advances and Agent Advances exceeds such Lender’s Pro Rata Share of the
Advances and Agent Advances as of a Settlement Date, then Agent shall, by no
later than 2:00 p.m. (New York time) on the Settlement Date, transfer in
immediately available funds to the account of such Lender as such Lender may
designate, an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances and
Agent Advances, and (z) if a Lender’s balance of the Advances and Agent Advances
is less than such Lender’s Pro Rata Share of the Advances and Agent Advances as
of a Settlement Date, such Lender shall no later than 2:00 p.m. (New York time)
on the Settlement Date transfer in immediately available funds to the Agent’s
Account, an amount such that each such Lender shall, upon transfer of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances and
Agent Advances. Such amounts made available to Agent under clause (z) of the
immediately preceding sentence shall be applied against the amounts of the
applicable Agent Advance and shall constitute Advances of such Lenders. If any
such amount is not made available to Agent by any Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, Agent shall be
entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Advances and Agent
Advances is less than, equal to, or greater than such Lender’s Pro Rata Share of
the Advances and Agent Advances as of a Settlement Date, Agent shall, as part of
the relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrower and allocable to the Lenders hereunder, and proceeds of
Collateral. To the extent that a net amount is owed to any such Lender after
such application, such net amount shall be distributed by Agent to that Lender
as part of such next Settlement.

 

-36-



--------------------------------------------------------------------------------

(iii) During the period between Settlement Dates, Agent with respect to Agent
Advances and each Lender with respect to the Advances other than Agent Advances,
shall be entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Agent or the Lenders, as
applicable.

(g) Notation. Agent, as a non-fiduciary agent for Borrower, shall record on its
books the principal amount of the Advances and stated interest owing to each
Lender, and Agent Advances owing to Agent, and the interests therein of each
Lender, from time to time and such records shall, absent manifest error,
conclusively be presumed to be correct and accurate. In addition, each Lender is
authorized, at such Lender’s option, to note the date and amount of each payment
or prepayment of principal of such Lender’s Advances in its books and records,
including computer records.

(h) Lenders’ Failure to Perform. All Advances (other than Agent Advances) shall
be made by the Lenders contemporaneously and in accordance with their Pro Rata
Shares. It is understood that (i) no Lender shall be responsible for any failure
by any other Lender to perform its obligation to make any Advance (or other
extension of credit) hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

(i) Optional Overadvances. Any contrary provision of this Agreement
notwithstanding, the Lenders hereby authorize Agent, and Agent, may, but is not
obligated to, knowingly and intentionally, continue to make Advances to Borrower
notwithstanding that an Overadvance exists or thereby would be created, so long
as (i) after giving effect to such Advances, the outstanding Revolver Usage does
not exceed the Borrowing Base by more than ten percent (10%) of the Borrowing
Base, (ii) after giving effect to such Advances, the outstanding Revolver Usage
(except for and excluding amounts charged to the Loan Account for interest,
fees, or Lender Group Expenses) does not exceed the Maximum Revolver Amount, and
(iii) at the time of the making of any such Advance, Agent does not believe, in
good faith, that the Overadvance created by such Advance will be outstanding for
more than 90 days. The foregoing provisions are for the exclusive benefit of
Agent and the Lenders and are not intended to benefit Borrower in any way. The
Advances that are made pursuant to this Section 2.2(i) shall be subject to the
same terms and conditions as any other Advance, except that the rate of interest
applicable thereto shall be the rate applicable to Advances under Section 2.5(b)
hereof without regard to the presence or absence of a Default or Event of
Default.

(i) In the event Agent obtains actual knowledge that the Revolver Usage exceeds
the amounts permitted by the preceding paragraph, regardless of the amount of,
or reason for, such excess, Agent shall notify Lenders as soon as practicable
(and prior to making any (or any additional) intentional Overadvances (except
for and

 

-37-



--------------------------------------------------------------------------------

excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value), and the Lenders thereupon shall,
together with Agent, jointly determine the terms of arrangements that shall be
implemented with Borrower intended to reduce, within a reasonable time, the
outstanding principal amount of the Advances to Borrower to an amount permitted
by the preceding paragraph. In the event Agent or any Lender disagrees over the
terms of reduction or repayment of any Overadvance, the terms of reduction or
repayment thereof shall be implemented according to the determination of the
Required Lenders.

(ii) Each Lender shall be obligated to settle with Agent as provided in Section
2.2(f) for the amount of such Lender’s Pro Rata Share of any unintentional
Overadvances by Agent reported to such Lender, any intentional Overadvances made
as permitted under this Section 2.2(i), and any Overadvances resulting from the
charging to the Loan Account of interest, fees, or Lender Group Expenses.

2.3 Payments.

(a) Payments by Borrower.

(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 2:00 p.m. (New York time)
on the date specified herein. Any payment received by Agent later than 2:00 p.m.
(New York time) shall be deemed to have been received on the following Business
Day and any applicable interest or fee shall continue to accrue until such
following Business Day.

(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(b) Apportionment and Application of Payments.

(i) Except as otherwise provided with respect to Defaulting Lenders and except
as otherwise provided in the Loan Documents, aggregate principal and interest
payments shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
Lender) and payments of fees and expenses (other than fees or expenses that are
for Agent’s separate account) shall be apportioned ratably among the Lenders
having a Pro Rata Share of the type of Commitment or Obligation to which a
particular fee relates. So

 

-38-



--------------------------------------------------------------------------------

long as no Event of Default has occurred and is continuing, Borrower shall remit
all payments to Agent as and when due hereunder for application to the
Obligations as described above. During the continuance of any Event of Default,
all amounts in the Borrower Accounts and all proceeds of Accounts or other
Collateral received by Agent shall be applied by Agent as follows:

(A) first, to pay on a ratable basis, until paid in full any Collateral
Custodian Fees then due to the Collateral Custodian under the Collateral
Custodian Agreement;

(B) second, any amounts required to be paid by Borrower to maintain its legal
existence and franchises (not to exceed $1,000 per annum) and to pay the
Servicing Fee of Servicer and, with respect to any successor Servicer, expenses
and other amounts due such successor Servicer under the Sale and Servicing
Agreement or any successor agreement thereto, until paid in full;

(C) third, to pay any Lender Group Expenses then due to Agent under the Loan
Documents, until paid in full;

(D) fourth, to pay any Lender Group Expenses then due to the Lenders under the
Loan Documents, on a ratable basis, until paid in full;

(E) fifth, to pay interest and fees due in respect of all Agent Advances, until
paid in full;

(F) sixth, ratably to pay interest and fees due in respect of the Advances
(other than Agent Advances), until paid in full;

(G) seventh, to pay the outstanding principal of all Agent Advances until paid
in full,

(H) eighth, subject to the proviso at the end of this clause (H), ratably

 

  1) to pay the outstanding principal of all Advances until paid in full, and

 

  2) ratably, up to the amount (after taking into account any amounts previously
paid pursuant to this clause ii) of the most recently established Bank Product
Reserve Amount (but in no event in an amount in excess of five percent (5%) of
the Maximum Revolver Amount at such time) to (y) the Bank Product Providers
based upon amounts then certified by the applicable Bank Product Provider to
Agent (in form and substance satisfactory to Agent) to be due and payable to
such Bank Product Providers on account of Bank Product Obligations, and (z) with
any balance to be paid to Agent, to be held by Agent, for the ratable benefit of
the

 

-39-



--------------------------------------------------------------------------------

  Bank Product Providers, as cash collateral (which cash collateral may be
released by Agent to the applicable Bank Product Provider and applied by such
Bank Product Provider to the payment or reimbursement of any amounts due and
payable with respect to Bank Product Obligations owed to the applicable Bank
Product Provider as and when such amounts first become due and payable and, if
and at such time as all such Bank Product Obligations are paid or otherwise
satisfied in full, the cash collateral held by Agent in respect of such Bank
Product Obligations shall be reapplied pursuant to this Section 2.3(b)(i),
beginning with tier (A) hereof;

provided, however, that upon satisfaction of the conditions described in the
definition of “Permitted RIC Distributions,” Borrower may request from Agent,
and Agent shall release to Borrower, funds in the Custodial Account for the
purposes of making a Permitted RIC Distribution immediately prior to the payment
of the amounts described in this clause (H), except that during the Amortization
Period any such release to Borrower for the purposes of making a Permitted RIC
Distribution shall occur only after an amount of Advances equal to the then
applicable Required Amortization Amount shall have already been paid to the
Lenders pursuant to this clause (H);

(I) ninth, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,

(J) tenth, ratably to pay any Obligations owed to Defaulting Lenders, and

(K) eleventh, to Borrower (to be wired to the Custodial Account) or such other
Person entitled thereto under applicable law.

(ii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in Section
2.2(f).

(iii) In each instance, so long as no Event of Default has occurred and is
continuing, this Section 2.3(b) shall not apply to any payment made by Borrower
to Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.

(iv) For purposes of the foregoing, “paid in full” means payment of all amounts
owing under the Loan Documents according to the terms thereof, including loan
fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

 

-40-



--------------------------------------------------------------------------------

(v) In the event of a direct conflict between the priority provisions of this
Section 2.3 and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this Section
2.3 shall control and govern.

2.4 Overadvances and Required Amortization Amount.

(a) Overadvances. If, at any time or for any reason, the amount of Obligations
(other than Bank Product Obligations) owed by Borrower to the Lender Group
pursuant to Section 2.1 is greater than (i) the Maximum Revolver Amount or (ii)
the Borrowing Base (an “Overadvance”), except as otherwise permitted pursuant to
Section 2.2(i), Borrower immediately shall pay to Agent, in cash, the amount of
such excess, which amount shall be used by Agent to reduce the Obligations in
accordance with the priorities set forth in Section 2.3(b). All Overadvances
shall be treated as Base Rate Loans. In addition, Borrower hereby promises to
pay the Obligations (including principal, interest, fees, costs, and expenses)
in Dollars in full as and when due and payable under the terms of this Agreement
and the other Loan Documents.

(b) Required Amortization Amount. If, as of any Payment Date following the
Amortization Commencement Date, the Amortization Commencement Date Principal
Balance has not been reduced by at least the Required Amortization Amount as of
such date, then Borrower immediately shall pay to Agent, in cash, the amount of
such shortfall, which amount shall be used by Agent to reduce the outstanding
principal amount of the Amortization Commencement Date Principal Balance.

2.5 Interest Rates: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.5(b) below, all Obligations
(except for Bank Product Obligations) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof as
follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to (A) the LIBOR Rate plus (B) the LIBOR Rate Margin, and

(ii) otherwise, at a per annum rate equal to (A) the Base Rate plus (B) the Base
Rate Margin.

(b) Default Rate. Upon the occurrence and during the continuation of an Event of
Default (and at the election of Agent or the Required Lenders), all Obligations
(except for Bank Product Obligations) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof at
a per annum rate equal to three percent (3.0%) above the per annum rate
otherwise applicable hereunder to Base Rate Loans hereunder.

 

-41-



--------------------------------------------------------------------------------

(c) Payment. Except to the extent, if any, provided to the contrary in Section
2.10, Section 2.12, or elsewhere in this Agreement, interest and all other fees
payable hereunder shall be due and payable, in arrears, (i) on each Payment Date
that Obligations or Commitments are outstanding, and (ii) on the Maturity Date.
On or about ten (10) days prior to each Payment Date, the Agent will provide
Borrower with an indicative statement detailing the amount of interest and fees
payable on the immediately upcoming Payment Date, which amounts shall be subject
to modification as a result of changes occurring between the date of delivery of
such statement and such Payment Date (and the Agent shall use commercially
reasonable efforts to provide Borrower with prompt written notice of any such
modification(s) on or prior to such Payment Date). Borrower hereby authorizes
Agent, from time to time with prior notice to Borrower, to charge all interest
and fees (when due and payable), all Lender Group Expenses (as and when
incurred), the fees and costs provided for in Section 2.10 (as and when accrued
or incurred), and all other payments as and when due and payable under any Loan
Document or any Bank Product Agreement (including any amounts due and payable to
the Bank Product Providers in respect of Bank Products up to the Bank Product
Reserve Amount) to Borrower’s Loan Account, which amounts thereafter constitute
Advances hereunder and shall accrue interest at the rate then applicable to
Advances hereunder. Any interest not paid when due shall be compounded by being
charged to Borrower’s Loan Account and shall thereafter constitute Advances
hereunder and shall accrue interest at the rate then applicable to Advances
hereunder.

(d) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360-day year for the actual number of days elapsed
(or, in the case of Base Rate Loans which accrue interest by reference to clause
(c) of the definition of Base Rate, on the basis of a 365-day or 366-day year,
as applicable, for the actual number of days elapsed). In the event the Base
Rate is changed from time to time hereafter, the rates of interest hereunder
based upon the Base Rate automatically and immediately shall be increased or
decreased by an amount equal to such change in the Base Rate.

(e) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

2.6 Cash Management.

(a) Accounts. Borrower shall open and shall at all times maintain the Borrower
Accounts with Bank. All cash, checks, drafts or other items of payment relating
to

 

-42-



--------------------------------------------------------------------------------

or constituting payments made in respect of any or all of the Collateral, all
Collections, and all other proceeds of the Collateral, shall be deposited
directly into the Collection Account. Borrower shall maintain in effect at all
times either (i) instructions to all Account Debtors on Note Receivables to: (A)
make payment of any obligations owing to Borrower directly, by ACH transfer or
wire transfer, to the Collection Account, and (B) to mail or deliver all checks
or other forms of payment for amounts owing to Borrower to a post office box or
other address approved in writing by Agent, or (ii) enforceable authorizations
from Account Debtors permitting Borrower to automatically debit payments in
respect of all Note Receivables directly from such Account Debtors’ deposit
accounts through the Automated Clearing House (ACH) network or electronic funds
transfers. Borrower shall cause all such items referenced in the preceding
sentence to be credited directly to the Collection Account. Borrower shall cause
the entire balance in the Collection Account to be swept daily, or with such
other frequency as Agent may approve, to the Custodial Account. Other than such
transfers to the Custodial Account, neither Borrower, Servicer nor any Person
claiming through either shall, or attempt to, withdraw or transfer any portion
of the Collection Account, make payments from the Collection Account or issue
withdrawal, transfer delivery or other instructions with respect to the
Collection Account. If Borrower or any of its Affiliates receives any payments
on account of Note Receivables, Collections or any other Collateral, then
Borrower shall hold or cause its Affiliates to hold such payments in trust for
Agent and shall promptly (and in no event later than two (2) Business Days after
receipt thereof) deposit all such payments, to the extent of Borrower’s rights
therein, into the Collection Account.

(b) Following the occurrence and during the continuance of an Event of Default:
(i) Borrower shall not, and shall not attempt to or permit any of its Affiliates
to or attempt to, withdraw or transfer any amounts in a Borrower Account, or
make payments from either such account or issue withdrawal, transfer, delivery
or other instructions with respect to such accounts, except as may be approved
by Agent in writing; and (ii) Agent may apply all or any part of the amounts in
the Borrower Accounts or any other account of Borrower maintained with Bank or
otherwise to the Obligations as provided in Section 2.3(b).

2.7 Crediting Payments. The receipt of any payment item by Agent shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to the Agent’s Account or unless and
until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrower shall be
deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into the
Agent’s Account on a Business Day on or before 2:00 p.m. (New York time). If any
payment item is received into the Agent’s Account on a non-Business Day or after
2:00 p.m. (New York time) on a Business Day, it shall be deemed to have been
received by Agent as of the opening of business on the immediately following
Business Day.

2.8 Funding of Proceeds. Agent is authorized to make the Advances under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.5(c). Unless otherwise agreed by Agent and Borrower, any Advance or
Agent Advance requested by Borrower and made by Agent or the Lenders hereunder
shall be made to the Custodial Account.

 

-43-



--------------------------------------------------------------------------------

2.9 Maintenance of Loan Account; Statements of Obligations. Agent shall maintain
an account on its books in the name of Borrower (the “Loan Account”) on which
Borrower will be charged with all Advances (including Agent Advances) made by
Agent or the Lenders to Borrower or for Borrower’s account, and with all other
payment Obligations hereunder or under the other Loan Documents (except for Bank
Product Obligations), including, accrued interest, fees and expenses, and Lender
Group Expenses. In accordance with Section 2.7, the Loan Account will be
credited with all payments received by Agent from Borrower or for Borrower’s
account. Agent shall render statements regarding the Loan Account to Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements,
absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrower and the Lender Group unless,
within 30 days after receipt thereof by Borrower, Borrower shall deliver to
Agent written objection thereto describing the error or errors contained in any
such statements.

2.10 Fees. Borrower shall pay the following fees and charges, which fees and
charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter):

(a) Unused Line Fee. On each Payment Date (other than any Payment Date occurring
during the Amortization Period), Borrower shall pay to Agent, on behalf of the
Lenders, an unused line fee equal to (i) the amount by which (A) the Maximum
Revolver Amount then in effect exceeds (B) the average Daily Balance of Advances
that were outstanding from (and including) the immediately preceding Payment
Date (or, with respect to the period from the Closing Date until the first
Payment Date, from (and including) the Closing Date) until (but excluding) such
Payment Date, multiplied by (ii) (A) if the average Daily Balance of Advances
that were outstanding during such period, or portion thereof during which the
Revolving Credit Availability Period was in effect, was equal to or less than
fifty percent (50%) of the average Maximum Revolver Amount in effect during such
period, then one-half of one percent (0.50%) per annum, (B) if the average Daily
Balance of Advances that were outstanding during such period, or portion thereof
during which the Revolving Credit Availability Period was in effect, was greater
than fifty percent (50%), but equal to or less than eighty percent (80%), of the
average Maximum Revolver Amount in effect during such period, then three-eighths
of one percent (0.375%) per annum, and (C) if the average Daily Balance of
Advances that were outstanding during such period, or portion thereof during
which the Revolving Credit Availability Period was in effect, was greater than
eighty percent (80%) of the average Maximum Revolver Amount in effect during
such period, then one-quarter of one percent (0.25%) per annum, provided for the
avoidance of doubt, that no unused line fee shall accrue or be due and payable
during the Amortization Period.

(b) Fee Letter Fees. As and when due and payable under the terms of the Fee
Letter, Borrower shall pay to Agent the fees set forth in the Fee Letter.

 

-44-



--------------------------------------------------------------------------------

(c) Audit, Appraisal, and Valuation Charges. For the separate account of Agent,
Borrower shall pay to Agent audit, appraisal, and valuation fees and charges not
to exceed (i) $30,000 per audit (or such higher amount as shall be mutually
agreed to by Borrower and Agent) for each financial or collateral audit of
Borrower performed by personnel employed by Agent, (ii) the Agent’s then
applicable daily rate per applicable individual, plus reasonable and documented
out of pocket expenses, for the establishment of electronic collateral reporting
systems, if requested by Agent, and (iii) the actual reasonable and documented
charges paid or incurred by Agent if it elects to employ the services of one or
more third Persons to perform financial or collateral audits of Borrower, to
establish electronic collateral reporting systems, to appraise the Collateral or
any portion thereof, or to assess Borrower’s procedures or business valuation;
provided that so long as no Event of Default has occurred and is continuing,
Borrower will not be charged for more than two (2) collateral audits in any
twelve-month period.

2.11 Capital Requirements. If, after the date hereof, any Lender determines that
(i) any Change in Law regarding capital requirements for banks or bank holding
companies, or any change in the interpretation or application thereof by any
Governmental Authority charged with the administration thereof, or (ii)
compliance by such Lender or its parent bank holding company with any guideline,
request, or directive of any such entity regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on such
Lender’s or such holding company’s capital as a consequence of such Lender’s
Commitments hereunder to a level below that which such Lender or such holding
company could have achieved but for such Change in Law or compliance (taking
into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify Borrower and Agent thereof. Following receipt of such
notice, unless such reduction is on account of Taxes, Borrower agrees to pay
such Lender on demand the amount of such reduction of return of capital as and
when such reduction is determined, payable within 90 days after presentation by
such Lender of a statement in the amount and setting forth in reasonable detail
such Lender’s calculation thereof and the assumptions upon which such
calculation was based (which statement shall be deemed true and correct absent
manifest error). In determining such amount, such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that Borrower shall
not be required to compensate a Lender pursuant to this Section for any
reductions in return incurred more than 180 days prior to the date that such
Lender notifies Borrower of such Change in Law giving rise to such reductions
and of such Lender’s intention to claim compensation therefor; provided further
that if such claim arises by reason of the Change in Law that is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

2.12 LIBOR Option.

(a) LIBOR Election. So long as no Event of Default has occurred and is
continuing, Borrower may, by notifying Agent prior to 1:00 p.m. (New York time)
at least three (3) Business Days prior to the commencement of an Interest Period
(the “LIBOR Deadline”), elect to exercise Borrower’s option (the “LIBOR Option”)
to have interest on all

 

-45-



--------------------------------------------------------------------------------

(or any portion) of the Advances (other than Advances with respect to Agent
Advances and Overadvances) determined for such Interest Period by reference to
the LIBOR Rate. Notice of Borrower’s election of the LIBOR Option for any
Interest Period shall be made by delivery by Borrower to Agent of a LIBOR Notice
received by Agent before the LIBOR Deadline, or by telephonic notice to Agent by
Borrower received by Agent before the LIBOR Deadline (to be confirmed by
delivery to Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. (New
York time) on the same day). Each LIBOR Notice shall be irrevocable and binding
on Borrower. Promptly upon its receipt of any LIBOR Notice, Agent shall provide
a copy thereof to each of the Lenders. Notwithstanding the foregoing, if
Borrower has not exercised the LIBOR Option in accordance with this Section 2.12
prior to the LIBOR Deadline for an Interest Period, then interest on all or such
portion of the Advances then eligible to have interest determined by reference
to the LIBOR Rate (including the Advances that were treated as LIBOR Rate Loans
during the immediately preceding Interest Period) shall be determined for such
Interest Period by reference to the LIBOR Rate unless Borrower has notified
Lender prior to 1:00 p.m. (New York time) at least three (3) Business Days prior
to the commencement of an Interest Period that it elects interest on such
Advances to accrue by reference to the Base Rate. At any time that an Event of
Default has occurred and is continuing, Borrower no longer shall have the option
to request that Advances bear interest determined by reference to the LIBOR
Rate, and Lender shall have the right to convert the interest rate on all
outstanding LIBOR Rate Loans to the rate then applicable to Base Rate Loans
hereunder for the remainder of such Interest Period.

(b) Base Rate Loans in Absence of LIBOR Election Availability. If Borrower is
not entitled to exercise the LIBOR Option for such Interest Period, then
interest on all of the Advances (including Advances that were treated as LIBOR
Rate Loans during the immediately preceding Interest Period) shall be determined
for such Interest Period by reference to the Base Rate.

(c) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), excluding the Reserve Percentage,
which additional or increased costs would increase the cost of funding or
maintaining loans bearing interest by reference to the LIBOR Rate. In any such
event, the affected Lender shall give Borrower and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrower may, by notice to such affected Lender (A) require such Lender to
furnish to Borrower a statement setting forth the basis for adjusting such LIBOR
Rate and the method for determining the amount of such adjustment, or (B) repay
(or convert to Base Rate Loans) the LIBOR Rate Loans with respect to which such
adjustment is made.

 

-46-



--------------------------------------------------------------------------------

(ii) In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates by reference to the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Borrower, and Agent promptly
shall transmit the notice to each other Lender and (A) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (B) thereafter, all Advances of such Lender shall be deemed to be Base Rate
Loans until such Lender determines that it would no longer be unlawful or
impractical to do so.

(d) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Advance as to which interest accrues by reference to the LIBOR Rate.

(e) Compensation for Losses. Upon demand of any Lender (with a copy to the
Agent) from time to time, Borrower shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(i) any continuation, conversion, payment or prepayment of any LIBOR Rate Loan
on a day other than the last day of the Interest Period for such LIBOR Rate Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(ii) any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any LIBOR Rate Loan on
the date or in the amount notified by Borrower; or

(iii) any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Borrower pursuant to
Section 15.2.

(f) Termination Right. If at any time the Borrower shall be liable for the
payment of any additional amounts in accordance with Section 2.11 or any Lender
exercises its rights pursuant to this Section 2.12, then the Borrower shall have
the option to terminate this Agreement (in accordance with the provisions of
Section 3.5); provided that such option to terminate shall in no event relieve
the Borrower of paying any amounts owing pursuant to Sections 2.11 or 2.12 in
accordance with the terms hereof. In no event will the Borrower be responsible
for increased amounts referred to in Section 2.11 or 2.12 which relate to any
other entities to which the applicable Lender provides financing.

(g) Designation of Different Lending Office. Upon the occurrence of any event
giving rise to the Borrower’s obligation to pay additional amounts to a Lender

 

-47-



--------------------------------------------------------------------------------

pursuant to Sections 2.11 or any Lender exercises its rights pursuant to this
Section 2.12, such Lender will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate a
different lending office if such designation would reduce or obviate the
obligations of the Borrower to make future payments of such additional amounts;
provided that such designation is made on such terms that such Lender and its
lending office suffer no unreimbursed cost or material legal or regulatory
disadvantage (as reasonably determined by such Lender), with the object of
avoiding future consequence of the event giving rise to the operation of any
such provision.

2.13 Increase of Commitments and Maximum Revolver Amount.

(a) Additional Commitments. Provided there exists no Default or Event of
Default, Borrower may from time to time request: (i) any one or more existing
Lenders to increase their respective Commitments, or (ii) other financial
institutions first approved by Agent, in its reasonable discretion, to agree to
a Commitment (each such existing Lender who has agreed to increase its
Commitment or such other financial institution who has agreed to provide a new
Commitment, an “Acceding Lender”), so that the total Commitments and the Maximum
Revolver Amount may be increased by up to no more than One Hundred Twenty-Five
Million Dollars ($125,000,000) in the aggregate (for a maximum of total
Commitments of Two Hundred Million Dollars ($200,000,000)). Each such increase
and new Commitment shall be subject to the prior satisfaction of the following
conditions, as determined by Agent:

(i) Borrower shall have requested the increased or new Commitment in writing to
Agent not less than thirty (30) days prior to the effective date of the proposed
new or increased Commitment;

(ii) the Agent and Borrower shall have agreed upon an arrangement fee in respect
of any such proposed new or increased Commitment and shall have entered into a
fee letter evidencing the same (which fee letter, upon its execution and deliver
by each party thereto, shall be deemed a “Loan Document” for all purposes);

(iii) the applicable Acceding Lender shall have underwritten and approved by its
credit committees the proposed new or increased Commitment;

(iv) there shall exist no Default or Event of Default both at the time of the
request for the increased or new Commitment and at the time at which the
increased or new Commitment becomes effective;

(v) Agent and the Required Lenders shall have provided their prior written
consent to such increase or new Commitment, which consent shall be a matter of
their sole and absolute discretion;

(vi) Borrower shall deliver to Agent all documents (including, without
limitation, new Notes and Loan Document modifications as Agent may reasonably
request), legal opinions, certificates and instruments as Agent may require in
its reasonable discretion in connection with such increase in the Commitments or
new Commitment and shall pay all fees owing hereunder or under any fee letter in
connection with such increased or new Commitment;

 

-48-



--------------------------------------------------------------------------------

(vii) as of the date of such increased or new Commitment, the representations
and warranties contained in the Loan Documents shall be true and correct in all
material respects as of such date with the same force and effect as if made on
and as of such date (other than (A) those representations and warranties which
are qualified by materiality, in which case, such representations and warranties
shall be true and correct in all respects on and as of such date, and (B) in
each case, to the extent such representations and warranties specifically relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects, or true and correct in all
respects, as the case may be, on and as of such earlier date);

(viii) both before and after giving effect to any such increased or new
Commitments, the Borrower (or HTGC, if applicable) shall be in pro forma
compliance with each covenant set forth in Sections 7.16 and 7.17; and

(ix) each Acceding Lender shall have delivered to Agent (A) a duly executed
Accession Agreement, whereby upon effectiveness thereof such Lender agrees to
make Advances pursuant to the terms hereof, and (B) such other documents,
instruments and agreements as Agent may require, including a completed and
executed administrative details reply, administrative questionnaire or similar
document in form satisfactory to Agent.

A new Acceding Lender shall become party to this Agreement by entering into an
Accession Agreement. Upon the due execution and delivery of each Accession
Agreement and satisfaction of the foregoing conditions, the Maximum Revolver
Amount shall thereupon be increased by the amount of such Acceding Lender’s
Commitment; provided, that Agent (in its capacity as such) shall have given its
prior written consent to such accession. No Lender is obligated to increase its
Commitment under any circumstances whatsoever, and no Lender’s Commitment may be
increased except by its execution and delivery of an Accession Agreement or
another amendment to this Agreement executed and delivered by such Lender. On
the effective date specified in any duly executed and delivered Accession
Agreement: (1) the Acceding Lender, to the extent not already a Lender, shall be
a “Lender” hereunder and a party hereto, entitled to the rights and benefits,
and subject to the duties, of a Lender under the Loan Documents, and (2)
Schedule C-1 hereto shall be deemed to be amended to reflect (a) the name,
address, Commitment and Pro Rata Share of such Acceding Lender, (b) the Maximum
Revolver Amount as increased by such Acceding Lender’s Commitment, and (c) the
changes to the other Lenders’ respective Pro Rata Shares and any changes to the
other Lenders’ respective Commitments (in the event such Lender is also the
Acceding Lender) resulting from such assumption and such increased Maximum
Revolver Amount. On the effective date of any such increased or New Commitment,
each (I) Lender’s Pro Rata Share shall be recalculated to reflect the new
proportionate share of the revised total Commitments and increased Maximum
Revolver Amount, (II) and each relevant Acceding Lender shall make available to
the Agent such amounts in immediately available funds as the Agent determines,
for the benefit of the other Lenders, as being required to cause, after giving
effect to such increase and paying such amounts to such other Lenders, each
Lender’s portion of the outstanding Advances of all the Lenders to equal its Pro
Rata Share of such outstanding Advances. Upon request of any Acceding Lender,
Borrower shall issue a Revolving Loan Note to evidence the Principal Amount of
such Lender’s Commitment.

 

-49-



--------------------------------------------------------------------------------

2.14 Notes. The portion of Advances made by each Lender shall be evidenced, if
so requested by such Lender, by a promissory note executed by Borrower (each, as
may be amended, restated, supplemented, replaced or otherwise modified from time
to time, a “Note”), in an original principal amount equal to such Lender’s
Commitments.

 

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make its initial extension of credit hereunder shall be deemed to
be effective upon the fulfillment, to the satisfaction of Agent and each Lender
(the making of such initial extension of credit by a Lender being conclusively
deemed to be its satisfaction or waiver of the following), of each of the
following conditions precedent:

(a) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:

(i) this Agreement;

(ii) the Closing Certificates;

(iii) the Sale and Servicing Agreement;

(iv) the Collateral Custodian Agreement; and

(v) each other Loan Document.

(b) [reserved];

(c) Agent shall have received copies of Borrower’s and HTGC’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary or Assistant Secretary of such Person or the Manager of such
Person, as applicable;

(d) Agent shall have received certificates of status of a recent date with
respect to Borrower and HTGC issued by the appropriate officer of the
jurisdiction of organization of such Person, which certificate shall indicate
that such Person is in good standing in such jurisdiction;

(e) Agent shall have received certificates of status of a recent date with
respect to Borrower and HTGC issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of such Person) in
which its failure to be duly qualified or licensed would constitute a Material
Adverse Change, which certificates shall indicate that such Person is in good
standing in such jurisdictions;

 

-50-



--------------------------------------------------------------------------------

(f) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 6.8, the form and substance of
which shall be satisfactory to Agent;

(g) Agent shall have received a certificate from the chief financial officer or
chief executive officer of Borrower, certifying (i) as to the truth and accuracy
in all material respects of the representations and warranties of Borrower
contained in Section 5 of this Agreement (other than those representations and
warranties already qualified by “Material Adverse Change” or a similar
materiality qualifier, in which cash such certification shall certify as to the
truth and accuracy in all respect of the representations and warranties of
Borrower contained in Section 5 of this Agreement), (ii) the absence of any
Defaults or Events of Default, and (iii) that after giving effect to the
incurrence of Indebtedness under this Agreement and the other transactions
contemplated by this Agreement, both HTGC and Borrower are Solvent;

(h) Agent shall have completed any business, legal, and collateral due diligence
requested by it, including a review of the legal structure of Borrower, HTGC and
their Affiliates, a collateral audit and review of the books and records of
Borrower and HTGC and any of their Affiliates with business operations similar
to those of Borrower, a review of their collateral valuation methods,
verification of each of such Person’s representations and warranties to the
Lender Group, and verification of third-party service providers, in each case,
the results of which shall be satisfactory to Agent;

(i) Borrower shall pay all Lender Group Expenses incurred in connection with the
transactions evidenced by this Agreement;

(j) with respect to each Eligible Note Receivable as of the making of the
initial Advance, Agent or the Collateral Custodian shall be in possession of all
of the Required Asset Documents;

(k) Agent shall have received and approved Borrower’s Required Procedures, which
Borrower’s Required Procedures shall be consistent with those previously
represented to Agent and shall be acceptable to Agent in its sole discretion;

(l) Agent shall have received evidence satisfactory to Agent either that any
Person having a Lien (except for Permitted Liens, if any) with respect to the
assets of Borrower shall have released such Lien or that such Lien shall be
automatically terminated upon the funding of the Advances to be made on the
Closing Date;

(m) Borrower and HTGC shall have received all licenses, approvals or evidence of
other actions required by any Governmental Authority in connection with the
execution and delivery by Borrower or HTGC of the Loan Documents or with the
consummation of the transactions contemplated thereby;

 

 

-51-



--------------------------------------------------------------------------------

(n) Agent’s counsel shall have received and reviewed all standard documentation
evidencing, governing, securing and guaranteeing Note Receivables, and been
satisfied such documentation provides Borrower and Agent with appropriate rights
and remedies to enforce any necessary collection actions with respect to such
Note Receivables;

(o) the Agent shall have received evidence satisfactory to it that Borrower has
appointed an Independent Manager who is acceptable to the Agent in its
reasonable discretion;

(p) there shall not exist any action, suit, investigation, litigation or
proceeding or other legal or regulatory developments, pending or threatened in
any court or before any arbitrator or Governmental Authority that, in the
reasonable discretion of the Agent, singly or in the aggregate, materially
impairs any of the transactions contemplated by the Loan Documents or that would
reasonably be expected to result in a Material Adverse Change;

(q) the Agent and counsel to Agent shall have received executed copies of the
written opinions of Dechert LLP, counsel for Borrower and HTGC, as to such
matters (including, without limitation, the true sale of sold Note Receivables
under the Sale and Servicing Agreement and the Note Receivables Purchase
Agreement, bankruptcy remote nature of Borrower and covered fund matters under
the Volcker Rule) as the Agent may reasonably request, dated as of the Closing
Date and otherwise in form and substance reasonably satisfactory to the Agent
(and Borrower hereby instructs, and HTGC shall instruct, such counsel to deliver
such opinions to Agent and Lenders).

(r) in order to create in favor of Agent, for the benefit of the Lender Group, a
valid, perfected first priority security interest in the Collateral, Borrower
shall deliver:

(i) evidence satisfactory to the Agent of the compliance by Borrower of its
obligations under Section 4 of this Agreement and any other collateral documents
to which Borrower is a party the other (including, without limitation, its
obligations to authorize or execute, as the case may be, and deliver Code
financing statements, originals of securities, instruments and chattel paper);

(ii) the results of a recent search, by a Person satisfactory to Agent, of all
effective Code financing statements (or equivalent filings) made with respect to
any personal or mixed property of Borrower and HTGC in the jurisdictions
specified by Agent, together with copies of all such filings disclosed by such
search, and Code termination statements (or similar documents) duly authorized
by all applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective Code financing statements (or equivalent
filings) disclosed in such search and required by the Agent to be terminated;

(s) evidence that Borrower and HTGC shall have each taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document and instrument and made or caused to be made any
other filing and recording (other than as set forth herein) reasonably requested
by the Agent, for the benefit of the Lender Group, prior to the Closing Date;

 

-52-



--------------------------------------------------------------------------------

(t) all outstanding amounts under the Existing Credit Facility shall have been
repaid, the Existing Credit Facility shall have been terminated and all Liens
thereunder shall have been terminated; and

(u) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder at any time
(or to extend any other credit hereunder), including the initial Advance, shall
be subject to the following conditions precedent:

(a) the representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date);

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;

(c) no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extension of such
Advance shall have been issued and remain in force by any Governmental Authority
against Borrower, Agent, any Lender, or any of their respective Affiliates;

(d) no Material Adverse Change shall have occurred;

(e) no less than two (2) Business Days preceding the date of such Advance,
Borrower shall have delivered to Agent or Collateral Custodian pursuant to this
Agreement and the Sale and Servicing Agreement, with respect to each Note
Receivable to be acquired or funded with any portion of such Advance, the
originals of each of the Required Asset Documents; and

(f) Agent shall have received a current Borrowing Base Certificate.

3.3 Term. This Agreement shall continue in full force and effect for a term
commencing on the Closing Date and ending one year after the Amortization
Commencement Date (the “Maturity Date”). The foregoing notwithstanding, the
Lender Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.

3.4 Effect of Termination. On the Maturity Date or earlier termination of this
Agreement in accordance with its terms, all of the Obligations immediately shall
become due

 

-53-



--------------------------------------------------------------------------------

and payable without notice or demand and Borrower shall be required to repay all
of the Obligations in full. No termination of this Agreement, however, shall
relieve or discharge Borrower or HTGC of their respective duties, Obligations,
or covenants hereunder or under any other Loan Documents and the Agent’s Liens
in the Collateral shall remain in effect until all Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit hereunder
have been terminated. When this Agreement has been terminated and all of the
Obligations have been paid in full and the Lender Group’s obligations to provide
additional credit under the Loan Documents have been terminated irrevocably,
Agent will, at Borrower’s sole expense, execute and deliver, or authorize the
filing of, any termination statements, lien releases, mortgage releases,
re-assignments of trademarks, discharges of security interests, and other
similar discharge or release documents (and, if applicable, in recordable form)
as are reasonably necessary to release, as of record, the Agent’s Liens and all
notices of security interests and liens previously filed by Agent with respect
to the Obligations.

3.5 Early Termination by Borrower. Borrower has the option, at any time upon
ninety (90) days prior written notice to Agent, to terminate this Agreement by
repaying to Agent all of the Obligations in full. If Borrower has sent a notice
of termination pursuant to the provisions of this Section 3.5, then the
Commitments shall terminate and Borrower shall be obligated to repay the
Obligations in full, on the date set forth as the date of termination of this
Agreement in such notice.

 

4. CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest. Borrower hereby grants to Agent, for the benefit
of the Lender Group and the Bank Product Providers, a continuing security
interest in all of Borrower’s right, title, and interest in all currently
existing and hereafter acquired or arising Borrower Collateral in order to
secure prompt repayment of any and all of the Obligations in accordance with the
terms and conditions of the Loan Documents and in order to secure the prompt
performance by Borrower of each of its covenants and duties under the Loan
Documents. For the avoidance of doubt, the Borrower Collateral shall not include
any Retained Interest or Excluded Amounts, and the Borrower does not hereby
assign, pledge or grant a security interest in any such items. The Agent’s Liens
in and to the Borrower Collateral shall attach to all Borrower Collateral
without further act on the part of Agent or Borrower. Anything contained in this
Agreement or any other Loan Document to the contrary notwithstanding, except for
Permitted Dispositions, Borrower has no authority, express or implied, to
dispose of any item or portion of the Collateral.

4.2 Negotiable Collateral. In the event that any Borrower Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral other than Note
Receivables previously delivered to and being held by the Agent or the
Collateral Custodian, Borrower shall promptly endorse and deliver physical
possession of such Negotiable Collateral and all agreements and documents
related thereto to Agent. All Note Receivables shall be delivered to Agent or
the Collateral Custodian pursuant to this Agreement and the Sale and Servicing
Agreement to hold for the benefit of Agent and Lenders, along with a duly
executed Assignment of Note.

 

-54-



--------------------------------------------------------------------------------

4.3 Collection of Accounts, General Intangibles, and Negotiable Collateral. At
any time after the occurrence and during the continuation of an Event of
Default, Agent or Agent’s designee may (a) notify Account Debtors of Borrower
and makers of Note Receivables that the applicable Accounts, Note Receivables,
chattel paper, or General Intangibles have been assigned to Agent or that Agent
has a security interest therein, (b) cause a replacement servicer to take
possession of, and collect such Accounts, Note Receivables, chattel paper or
General Intangibles, or (c) collect such Accounts, Note Receivables, chattel
paper, or General Intangibles directly and charge the collection costs and
expenses to the Loan Account. Borrower agrees that it will hold in trust for the
Lender Group, as the Lender Group’s trustee, any of its Collections that it
receives and immediately will deliver such Collections to Servicer pursuant to
the Sale and Servicing Agreement or, at the request of Agent, to Agent, in each
case in their original form as received by Borrower.

4.4 Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required.

(a) Borrower authorizes Agent to file any financing statement necessary or
desirable to effectuate the transactions contemplated by the Loan Documents, and
any continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of Borrower where permitted by applicable
law. Borrower hereby ratifies the filing of any financing statement filed
without the signature of Borrower prior to the date hereof.

(b) If Borrower acquires any commercial tort claims after the date hereof,
Borrower shall promptly (but in any event within three (3) Business Days after
such acquisition) deliver to Agent a written description of such commercial tort
claim and shall deliver a written agreement, in form and substance satisfactory
to Agent, pursuant to which Borrower shall grant a perfected security interest
in all of its right, title and interest in and to such commercial tort claim to
Agent, as security for the Obligations (a “Commercial Tort Claim Assignment”).

(c) At any time upon the request of Agent, Borrower shall execute or deliver to
Agent, any and all fixture filings, security agreements, pledges, assignments,
Commercial Tort Claim Assignments, endorsements of certificates of title, and
all other documents (collectively, the “Additional Documents”) that Agent may
request in its Permitted Discretion, in form and substance satisfactory to
Agent, to create, perfect, and continue perfected or to better perfect the
Agent’s Liens in the assets of Borrower (whether now owned or hereafter arising
or acquired, tangible or intangible, real or personal), and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents. To the maximum extent permitted by applicable law, Borrower
authorizes Agent to execute any such Additional Documents in Borrower’s name and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office.

4.5 Power of Attorney. Borrower hereby irrevocably makes, constitutes, and
appoints Agent (and any of Agent’s officers, employees, or agents designated by
Agent) as Borrower’s true and lawful attorney, with power to, following the
occurrence and during the continuance of an Event of Default, (a) if Borrower
refuses to, or fails timely to execute and

 

-55-



--------------------------------------------------------------------------------

deliver any of the documents described in Section 4.4, sign the name of Borrower
on any of the documents described in Section 4.4, (b) sign Borrower’s name on
any invoice or bill of lading relating to the Collateral, drafts against Account
Debtors, or notices to Account Debtors, (c) send requests or make telephone
inquiries for verification of Borrower’s Accounts or Note Receivables, (d)
endorse Borrower’s name on any of its payment items (including all of its
Collections) that may come into the Lender Group’s possession, (e) make, settle,
and adjust all claims under Borrower’s policies of insurance and make all
determinations and decisions with respect to such policies of insurance, and (f)
settle and adjust disputes and claims respecting Borrower’s Accounts, Note
Receivables, chattel paper, or General Intangibles directly with Account Debtors
or makers of Note Receivables, for amounts and upon terms that Agent determines
to be reasonable, in Agent’s Permitted Discretion, and Agent may cause to be
executed and delivered any documents and releases that Agent determines to be
necessary. The appointment of Agent as Borrower’s attorney, and each and every
one of its rights and powers, being coupled with an interest, is irrevocable
until all of the Obligations have been fully and finally repaid and performed
and the Lender Group’s obligations to extend credit hereunder are terminated.

4.6 Right to Inspect and Verify.

(a) Subject to the limitations contained in Section 2.10(c), Agent (through any
of its officers, employees, or agents) shall have the right, from time to time
hereafter (i) to inspect the Books and make copies or abstracts thereof, (ii) to
communicate directly with any and all Account Debtors and makers of Note
Receivables to verify the existence and terms thereof (provided, that so long as
no Event of Default has occurred and is continuing, Agent shall notify Borrower
prior to communicating directly with an Account Debtor or maker of Note
Receivables), and (iii) to check, test, and appraise the Collateral, or any
portion thereof, in order to verify Borrower’s and its Subsidiaries’ financial
condition or the amount, quality, value, condition of, or any other matter
relating to, the Collateral; and Borrower shall permit any designated
representative of Agent to visit and inspect any of the properties of Borrower
to inspect and to discuss its finances and properties and Collateral, upon
reasonable notice and at such reasonable times during normal business hours.

(b) Subject to the limitations contained in Section 2.10(c), Borrower shall,
with respect to each of its properties or facilities, during normal business
hours and upon reasonable advance notice: (i) provide access to such facilities
or properties to Agent, any Lender and any of their respective officers,
employees and agents, as frequently as Agent determines to be appropriate; (ii)
permit Agent, any Lender and any of their respective officers, employees and
agents to inspect, examine, audit and make extracts from all of its Books and
Records; (iii) permit Agent, any Lender and any of their respective officers,
employees and agents to inspect, review, evaluate and make physical
verifications and appraisals of the Collateral in any manner and through any
medium that Agent considers advisable, including pursuant to field audits; and
(iv) permit Agent, any Lender and any of their respective officers, employees
and agents to discuss with its officers and its independent accountants, its
business, assets, liabilities, financial condition, results of operations and
business prospects, provided that Agent shall schedule such visits on behalf of
the Lenders and shall (1) coordinate in good faith with the Lenders to determine
dates which are acceptable to a majority of the Lenders and (2) provide five (5)
days’ prior notice to the

 

-56-



--------------------------------------------------------------------------------

Lenders of any such visit and any Lender shall be permitted to accompany the
Administrative Agent in such visit. Borrower shall provide to Agent, at
Borrower’s expense, such clerical and other assistance as may be reasonably
requested with respect thereto. Representatives of Lenders may accompany Agent’s
representatives on inspections and audits. Borrower shall make available to
Agent and its counsel, as quickly as practicable under the circumstances,
originals or copies of all of Borrower’s Books and Records and any other
instruments and documents that Agent may reasonably request. Borrower shall
deliver any document or instrument reasonably necessary for Agent, as it may
from time to time request, to obtain records from any service bureau or other
Person that maintains records for Borrower. If requested by Agent, Borrower
shall execute an authorization letter addressed to its accountants authorizing
Agent or any Lender to discuss the financial affairs of Borrower with its
accountants.

4.7 Control Agreements. Borrower agrees that it will and will cause its
Subsidiaries to take any or all reasonable steps in order for Agent to obtain
control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the
Code with respect to all of its or their Securities Accounts, Deposit Accounts,
electronic chattel paper, Investment Property, and letter-of-credit rights. Upon
the occurrence and during the continuance of an Event of Default, Agent may from
time to time notify any bank or securities intermediary to liquidate the
applicable Deposit Account or Securities Account or any related Investment
Property maintained or held thereby and remit the proceeds thereof to Agent’s
Account.

4.8 Servicing of Note Receivables. Until such time as Agent shall notify
Borrower of the revocation of such right after the occurrence and during the
continuation of an Event of Default, Borrower (a) shall, at its own expense
(including through the application of available funds pursuant to Section
2.3(b)), cause the Servicer to service all of the Note Receivables, including,
without limitation, (i) the billing, posting and maintaining complete records
applicable thereto, and (ii) taking of such action with respect to the Note
Receivables as Borrower may deem advisable, and (b) may grant, in the ordinary
course of business, to any maker of a Note Receivable, any adjustment to which
such maker may be lawfully entitled, and may take such other actions relating to
the settling of any such maker’s claims as may be commercially reasonable, but
in each case in accordance with Borrower’s Required Procedures. Agent may, at
its option, at any time or from time to time, after the occurrence and during
the continuation of an Event of Default hereunder, revoke the collection and
servicing rights given to Borrower herein by giving notice to Borrower in
accordance with the terms of the Sale and Servicing Agreement.

4.9 Release of Note Receivables.

(a) When a Note Receivable that is in the possession of Agent or the Collateral
Custodian is repaid in its entirety, Agent shall return or shall authorize the
Collateral Custodian to return such Note Receivable to Borrower to facilitate
its payment and Agent shall release Agent’s Liens in such Note Receivable
promptly upon receipt of the final payment relating to such Note Receivable.

(b) When a Note Receivable is sold by Borrower in accordance with the terms of
this Agreement, Agent shall release Agent’s Liens in such Note Receivable and if

 

-57-



--------------------------------------------------------------------------------

such Note Receivable is in the possession of Agent or the Collateral Custodian,
Agent shall transfer or shall authorize the Collateral Custodian to transfer
such Note Receivable to the purchaser thereof or as otherwise directed by such
purchaser against payment of the agreed amount therefor.

(c) In the event Borrower’s collateral assignment to Agent of any mortgage and
loan documents relating to a Note Receivable has been recorded and such Note
Receivable is (i) repaid in its entirety, (ii) sold by Borrower in accordance
with the terms of this Agreement or (iii) in default and Borrower is commencing
foreclosure proceedings against the Note Receivable Collateral securing such
Note Receivable, then Agent shall, at Borrower’s sole expense, execute a
reassignment or release of such mortgage and loan documents for the benefit of
Borrower on forms prepared by Borrower and reasonably acceptable to Agent.

 

5. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects, as of the date hereof,
and shall be true, correct, and complete, in all material respects, as of the
Closing Date, and as of the date of the making of each Advance (or other
extension of credit) made thereafter, as though made on and as of the date of
such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

5.1 No Encumbrances. Borrower has good and indefeasible title to its assets,
free and clear of Liens except for Permitted Liens.

5.2 Eligible Note Receivables. As to each Note Receivable that is identified by
Borrower as an Eligible Note Receivable in the most recent Borrowing Base
Certificate submitted to Agent, as of the date of such certificate: (a) such
Note Receivable is a bona fide existing payment obligation of the maker of such
Note Receivable created in the ordinary course of Borrower’s business, (b) such
Note Receivable has transferred by sale or contribution to, and is now owed by
Borrower without any known defenses, disputes, offsets, counterclaims, or rights
of cancellation, (c) such Note Receivable is not excluded as ineligible by
virtue of one or more of the excluding criteria set forth in the definition of
Eligible Note Receivables, (d) the original amount of, the unpaid balance of,
and the amount and dates of payments on such Note Receivable shown on the Books
of Borrower and in the schedules of same delivered to Agent are true and
correct, (e) such Note Receivable is subject to a first-priority or second
priority security interest, as applicable, in favor of Agent, and (f) since
delivery to Agent, such Note Receivable has not been amended nor any
requirements relating thereto waived without the prior written consent of Agent,
other than an extension or modification in accordance with Borrower’s Required
Procedures then in effect.

5.3 Subsidiaries. Borrower has no Subsidiaries.

 

-58-



--------------------------------------------------------------------------------

5.4 Location of Collateral. The Borrower Collateral (other than the Collateral
in the possession of Agent or Collateral Custodian) is not stored with a bailee,
warehouseman, or similar party and is located only at, or in-transit between,
the locations identified on Schedule 5.4 (as such Schedule may be updated
pursuant to Section 6.9); provided, that loan files that do not include original
promissory notes, Lien instruments, or assignments of Lien instruments may be
stored, from time to time, with Servicer or in a public warehouse, access to
which has been assigned by Borrower to Agent.

5.5 Records. Borrower keeps complete, correct and accurate records in all
material respects of the Note Receivables owned by Borrower and all payments
thereon.

5.6 State of Incorporation; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims.

(a) The jurisdiction of organization of HTGC and the Borrower is set forth on
Schedule 5.6(a).

(b) The chief executive office of HTGC and the Borrower is located at the
address indicated on Schedule 5.6(b) (as such Schedule may be updated pursuant
to Section 6.9).

(c) The organizational identification numbers and federal employer
identification numbers, if any, of HTGC and the Borrower are identified on
Schedule 5.6(c).

(d) As of the Closing Date, Borrower does not hold any commercial tort claims,
except as set forth on Schedule 5.6(d).

5.7 Due Organization and Qualification; Subsidiaries.

(a) Borrower is duly organized and existing and in good standing under the laws
of the jurisdiction of its organization and qualified to do business in any
state where the failure to be so qualified reasonably could be expected to have
a Material Adverse Change. Borrower has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.

(b) Set forth on Schedule 5.7(b), is a complete and accurate description of the
authorized capital Stock of each of HTGC and Borrower, by class, and, as of the
Closing Date, a description of the interests of each such class that are issued
and outstanding. Other than as described on Schedule 5.7(b), there are no
subscriptions, options, warrants, or calls relating to any capital Stock of
Borrower, including any right of conversion or exchange under any outstanding
security or other instrument.

(c) Borrower is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital Stock or any
security convertible into or exchangeable for any such capital Stock.

 

-59-



--------------------------------------------------------------------------------

5.8 Due Authorization; No Conflict.

(a) The execution, delivery, and performance by Borrower of this Agreement and
the other Loan Documents to which it is a party have been duly authorized by all
necessary action on the part of Borrower.

(b) The execution, delivery, and performance by Borrower of this Agreement and
the other Loan Documents to which it is a party do not and will not (i) violate
any provision of federal or state law or regulation, or, to the knowledge of
Borrower, local law or regulation, in each case applicable to Borrower, the
Governing Documents of Borrower, or any order, judgment, or decree of any court
or other Governmental Authority binding on Borrower, (ii) conflict with, result
in a breach of, or constitute (with due notice or lapse of time or both) a
default under any material contractual obligation of Borrower, (iii) result in
or require the creation or imposition of any Lien of any nature whatsoever upon
any properties or assets of Borrower, other than under this Agreement and the
other Loan Documents, or (iv) require any approval of the holders of Borrower’s
Stock or any approval or consent of any Person under any material contractual
obligation of Borrower, other than consents or approvals that have been obtained
and that are still in force and effect.

(c) Other than the filing of financing statements, the execution, delivery, and
performance by Borrower of this Agreement and the other Loan Documents to which
Borrower is a party do not and will not require any registration with, consent,
or approval of, or notice to, or other action with or by, any Governmental
Authority or other Person, other than consents or approvals that have been
obtained and that are still in force and effect.

(d) This Agreement and the other Loan Documents to which Borrower is a party,
and all other documents contemplated hereby and thereby, when executed and
delivered by Borrower will be the legally valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

(e) The Agent’s Liens are validly created, perfected, and first priority Liens,
subject only to Permitted Liens.

5.9 Litigation. (a) There are no actions, suits, or proceedings pending or, to
the best knowledge of Borrower, threatened, against Borrower, and (b) there are
no actions, suits, or proceedings pending or, to the best knowledge of Borrower,
threatened, against HTGC that could reasonably be expected to result in a
Material Adverse Change.

5.10 No Material Adverse Change. All financial statements relating to HTGC and
its Subsidiaries (including the Borrower) that have been delivered to the Lender
Group have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
financial condition of such Persons as of the date thereof and results of
operations for the period then ended. There has not been a Material Adverse
Change with respect to HTGC and its Subsidiaries or the Borrower since the date
of the latest financial statements submitted to the Lender Group on or before
the Closing Date.

 

-60-



--------------------------------------------------------------------------------

5.11 Fraudulent Transfer.

(a) Each of HTGC and Borrower is Solvent.

(b) No transfer of property is being made by Borrower and no obligation is being
incurred by Borrower in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of Borrower.

5.12 Employee Benefits. None of Borrower or any of its ERISA Affiliates
maintains or contributes to any Benefit Plan.

5.13 Compliance with Statutes. Borrower is in compliance in all material
respects with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property.

5.14 Brokerage Fees. Neither Borrower nor any of its Affiliates has utilized the
services of any broker or finder in connection with Borrower’s obtaining
financing from the Lender Group under this Agreement, and any brokerage
commission or finders fee payable in connection herewith shall be the sole
responsibility of Borrower or its Affiliates.

5.15 Intellectual Property. Borrower owns, or hold licenses in, all trademarks,
trade names, copyrights, patents, patent rights, and licenses that are necessary
to the conduct of its business as currently conducted, and attached hereto as
Schedule 5.15 (as updated from time to time) is a true, correct, and complete
listing of all material patents, patent applications, trademarks, trademark
applications, copyrights, and copyright registrations as to which Borrower is
the owner or is an exclusive licensee, other than shrink wrap and other similar
licenses generally available to the public.

5.16 Leases. Borrower is not a party to any lease and has no ownership interest
in any Real Property except as permitted by Section 6.11(b).

5.17 Tax Status.

(a) Borrower is not and will not at any relevant time become an association (or
a publicly traded partnership) taxable as a corporation for U.S. federal income
tax purposes.

5.18 Complete Disclosure. All factual information (taken as a whole) furnished
by or on behalf of HTGC or Borrower, in writing to Agent or any Lender
(including all information contained in the Schedules hereto or in the other
Loan Documents) for purposes of or in connection with this Agreement, the other
Loan Documents, or any transaction contemplated herein or therein is, true and
accurate, in all material respects, on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided.

 

-61-



--------------------------------------------------------------------------------

5.19 Indebtedness. Borrower is not the obligor under any Indebtedness other than
Indebtedness permitted under this Agreement and the Loan Documents.

5.20 Compliance. The standard forms and documents evidencing and executed in
connection with Note Receivables and all actions and transactions by Borrower in
connection therewith comply in all material respects with all applicable laws.
Such standard forms and documents are commensurate with forms and documentation
used by prudent lenders in the same or similar circumstances as Borrower, and,
without limiting the foregoing, are sufficient to create valid, binding and
enforceable obligations of each Account Debtor named therein.

5.21 Servicing. Borrower has entered into the Sale and Servicing Agreement,
pursuant to which Borrower has engaged HTGC, as the initial Servicer and as
Borrower’s agent, to monitor, manage, enforce and collect the Note Receivables
and disburse Collections in respect thereof as provided by the Sale and
Servicing Agreement, subject to this Agreement. HTGC has, and any replacement
Servicer proposed by Borrower will have, the requisite knowledge, experience,
expertise and capacity to service the Note Receivables.

5.22 Permits, Licenses, Etc.. Each of Borrower and HTGC has, and is in
compliance in all material respects with, all permits, licenses, authorizations,
approvals, entitlements and accreditations required for such Person lawfully to
own, lease, manage or operate, or to acquire, each business currently owned,
leased, managed or operated, or to be acquired, by such Person, except for such
permits, licenses, authorizations, approvals, entitlements and accreditations
the absence of which could not reasonably be expected to result in a Material
Adverse Change. To Borrower’s knowledge, no condition exists or event has
occurred which, in itself or with the giving of notice or lapse of time or both,
would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such permit, license, authorization, approval, entitlement or
accreditation, the loss of which could reasonably be expected to result in a
Material Adverse Change, and, to Borrower’s knowledge, there is no claim that
any thereof is not in full force and effect. Schedule 5.22 lists all of the
licenses, franchises, approvals or consents of any Governmental Authority or
other Person that is required for Borrower to conduct its business as currently
conducted or proposed to be conducted except for such licenses, franchises,
approvals, or consents the absence of which could not reasonably be expected to
result in a Material Adverse Change.

5.23 Margin Stock. Borrower is not and will not be engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System), and no proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

5.24 Investment Company Act. Borrower is not required to register as an
“investment company” under the provisions of the Investment Company Act of 1940,
as amended.

5.25 LCR. In connection with this Agreement, Borrower represents, warrants and
agrees that it has not, does not and will not during the term of the Agreement
(a) issue any obligations that (i) constitute asset-backed commercial paper, or
(ii) are securities required to be

 

-62-



--------------------------------------------------------------------------------

registered under the Securities Act of 1933, as amended, or that may be offered
for sale under Rule 144A of the SEC thereunder, or (b) issue any other debt
obligations or equity interests other than (1) the Obligations or other debt
obligations substantially similar to the Obligations that are (A) issued to
other banks or asset-backed commercial paper conduits in privately negotiated
transactions, and (B) subject to transfer restrictions substantially similar to
the transfer restrictions set forth in this Agreement, and (2) equity interests
issued to HTGC under the terms of Borrower’s Governing Documents. The assets and
liabilities of Borrower are consolidated with the assets and liabilities of HTGC
under GAAP.

5.26 Patriot Act. To the extent applicable, Borrower and HTGC are in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part of the
proceeds of the Advances will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended to the date hereof and from time to time hereafter, and
any successor statute.

 

6. AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, from and after the Closing Date and until
termination of all of the Commitments and payment in full of the Obligations,
Borrower shall do all of the following:

6.1 Accounting System. Maintain a system of accounting that enables Servicer to
produce financial statements in accordance with GAAP and maintain records
pertaining to the Collateral that contain information as from time to time
reasonably may be requested by Agent. Borrower also shall keep a reporting
system that shows all additions, fees, payments, claims, and write-downs with
respect to the Note Receivables.

 

-63-



--------------------------------------------------------------------------------

6.2 Collateral Reporting. Provide or cause Servicer to provide Agent (and if so
requested by Agent, with copies for each Lender) with the following documents at
the following times in form satisfactory to Agent:

 

Daily    (a) notice of all claims, offsets, or disputes asserted by Account
Debtors with respect to any of Borrower’s Note Receivables; Date of each Advance
and at least monthly (not later than the 10th day of each month)    (b) a
Borrowing Base Certificate which includes (i) a detailed calculation of the
Borrowing Base as of the date of the requested Advance, and (ii) detail
regarding Note Receivables that are not Eligible Note Receivables; Monthly (not
later than the 10th day of each month), calculated or determined as of the last
day of the preceding month   

(c) a detailed aging, by total, of the Note Receivables of Borrower, together
with a reconciliation to the detailed calculation of the Borrowing Base most
recently provided to Agent,

 

(d) Collateral reports specifying (i) the current unpaid principal balance of
each Note Receivable, (ii) current payment status of each Note Receivable, and
(iii) a brief description of collateral for each Note Receivable, with
additional detail showing additions to and deletions from the Collateral,

 

(e) a summary aging by Account Debtor of all Note Receivables of Borrower,
including delinquency and past-due reports and indication of any litigation or
foreclosure action,

 

(f) a summary report of categories of non-Eligible Note Receivables for the
month most recently ended, and

 

(g) Borrower’s credit watch list,

Upon
reasonable
request by
Agent    (h) a summary aging, by vendor, of HTGC’s and its Subsidiaries’
accounts payable and any book overdraft, (i) a Borrowing Base Certificate, and
(j) such other reports as to the Collateral, or the financial condition of
Borrower, as Agent may reasonably request, so long as such reports are within
the possession of the Borrower or the Servicer or may be obtained with neither
undue burden or expense.

In connection with the foregoing reports, (i) Borrower shall maintain and
utilize accounting and reporting systems reasonably acceptable to Agent, (ii) if
requested by Agent, Borrower agrees to cooperate fully with Agent to facilitate
and implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth above, (iii) if requested by
Agent, Borrower shall use Agent’s electronic reporting system for all reporting
of the foregoing information to Agent, and (iv) to the extent required by Agent,
an Authorized Person or other representative acceptable to Agent will meet with
Agent from time to time as requested by Agent to review and discuss all Note
Receivables then owned by Borrower.

 

-64-



--------------------------------------------------------------------------------

6.3 Financial Statements, Reports, Certificates. Deliver to Agent, with copies
to each Lender:

(a) as soon as available, but in any event within thirty (30) days after the end
of each fiscal month of Borrower,

(i) an unaudited consolidated balance sheet, income statement and, if available,
statement of cash flow covering Borrower’s operations during such period and the
year-to-date period ending thereon, and

(ii) a Compliance Certificate demonstrating in reasonable detail (A) Borrower’s
compliance at the end of such period with the applicable financial and portfolio
covenants contained in Sections 7.16 and 7.17 that are measured on a monthly
basis, and (B) HTGC’s compliance at the end of such period with the minimum
portfolio funding liquidity covenant contained in Sections 7.16(i);

(b) as soon as available, but in any event within forty-five (45) days after the
end of each fiscal quarter of Borrower and HTGC,

(i) an unaudited consolidated balance sheet, income statement and statement of
cash flow covering (A) Borrower, and (B) HTGC’s and its Subsidiaries’ operations
during such period and the year-to-date period ending thereon; provided, that
the availability via EDGAR, or any successor system of the SEC, of the financial
statements in HTGC’s applicable quarterly report on Form 10-Q shall be deemed
delivery to Agent of the financial statements required to be delivered pursuant
to this clause (b)(i), on the date such documents are made so available, and

(ii) a Compliance Certificate demonstrating in reasonable detail Borrower’s and
HTGC’s compliance at the end of such period with the applicable financial and
portfolio covenants contained in Sections 7.16 and 7.17 that are measured on a
quarterly basis;

(c) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Borrower and HTGC,

(i) consolidated and consolidating financial statements of HTGC and its
Subsidiaries, in each case for such fiscal year, audited by independent
certified public accountants reasonably acceptable to Agent and certified,
without any qualifications (including any (A) “going concern” or like
qualification or exception, (B) qualification or exception as to the scope of
such audit, or (C) qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Sections 7.16 or
7.17), by such accountants to have been prepared in accordance with GAAP (such
audited financial statements to include a balance sheet, income statement, and
statement of cash flow and, if prepared, such accountants’ letter to
management); provided, that the availability via EDGAR, or any successor system
of the SEC, of the financial statements in HTGC’s annual report on Form 10-K
shall be deemed delivery to Agent of the financial statements required to be
delivered pursuant to this clause (c)(i), on the date such documents are made so
available, and

 

-65-



--------------------------------------------------------------------------------

(ii) a Compliance Certificate demonstrating in reasonable detail Borrower’s and
HTGC’s compliance at the end of such period with the applicable financial and
portfolio covenants contained in Sections 7.16 and 7.17;

(d) as soon as available, but in any event not less than thirty (30) days prior
to the commencement of each fiscal year of Borrower and HTGC, copies of
Projections for Borrower and HTGC that have been provided to the Board of
Directors of Borrower or HTGC for the forthcoming fiscal year, certified by the
chief financial officer of Borrower and the chief financial officer of HTGC, as
applicable, as being such officer’s good faith estimate of the financial
performance of Borrower and HTGC during the period covered thereby,

(e) if requested by Agent, and if and when filed by Borrower or HTGC, copies of
Borrower’s or HTGC’s federal income tax returns, and any amendments thereto,
filed with the Internal Revenue Service,

(f) promptly notify Agent of the following regarding each Note Receivable and
Collateral which secures such Note Receivable:

(i) the occurrence of any event which may materially impair the prospect of
payment of such Note Receivable;

(ii) the sending by Servicer or Borrower or any other Person of which the
Servicer or the Borrower is actually aware of any notice of default, recordation
by Servicer or Borrower of any notice of foreclosure and the date of any
scheduled foreclosure sale thereon, or filing by Servicer or Borrower of any
lawsuit (including case number and court) on a Note Receivable or related Note
Receivable Collateral;

(iii) the consummation of any foreclosure sale or any deed or bill of sale in
lieu of foreclosure, retention of collateral in satisfaction of debt or similar
transaction, and deliver to Agent copies of all documentation executed in
respect thereof (in the case of notices, postings and the like, and in the case
of deeds, bills of sale or retention of collateral transactions, all documents
related to consummation of such transaction or transfer of such property); and

(iv) the receipt by Servicer or Borrower of a notice by any Person of which
Servicer or Borrower is actually aware of (x) a default with respect to any
agreement evidencing or governing a Lien on any Note Receivable Collateral or
(y) any foreclosure sale with respect to any Note Receivable Collateral;

(g) promptly, but in any event within five (5) Business Days after Borrower has
knowledge of any event or condition that constitutes a Default or an Event of
Default, notice thereof and a statement of the curative action that Borrower
proposes to take with respect thereto,

 

-66-



--------------------------------------------------------------------------------

(h) promptly after the commencement thereof, but in any event within five (5)
Business Days after the service of process with respect thereto on HTGC,
Borrower or any Subsidiary of HTGC that is then an obligor under Funded
Indebtedness, notice of all actions, suits, or proceedings brought by or against
HTGC, Borrower or any such Subsidiary before any Governmental Authority which,
if determined adversely to HTGC, Borrower or such Subsidiary, reasonably could
be expected to result in a Material Adverse Change, and

(i) with respect to the Wells Fargo Facility, promptly (but in any event within
two (2) Business Days) upon the occurrence of (A) any default or event of
default (however styled) thereunder, notice thereof and a statement of the
curative action proposed to be taken with respect thereto, (B) any amendment or
modification thereto or refinancing thereof, notice of such amendment,
modification or refinancing, and in each case copies of all documents and
agreements pertaining thereto;

(j) upon the request of Agent, any other information reasonably requested
relating to the financial condition of Borrower or HTGC or any of its
Subsidiaries.

In addition, Borrower agrees to deliver financial statements prepared on both a
consolidated and consolidating basis to the extent required by this Section 6.3,
and agrees that Borrower will not have fiscal year different from that of HTGC.
Borrower also agrees to cooperate with Agent to allow Agent to (A) audit
Borrower and HTGC, and (B) consult with its and each such other Person’s
independent certified public accountants if Agent reasonably requests the right
to do so. In such connection, Borrower authorizes, and will cooperate with Agent
to cause HTGC to authorize, its independent certified public accountants to
communicate with Agent and to release to Agent whatever financial information
concerning such Person as Agent reasonably may request.

6.4 Notices Regarding Collections Servicing Staff. Provide Agent with notice
promptly (and in any case within two (2) Business Days) if any Authorized Person
of Borrower or HTGC ceases to continue to hold such position.

6.5 Collection of Note Receivables. (a) Subject to Section 4.8, to use or cause
Servicer to use commercially reasonable efforts, at Borrower’s sole cost and
expense (including through the application of available funds pursuant to
Section 2.3(b)) and in its own name, in accordance with industry standards and
applicable laws, to promptly and diligently collect and enforce payment of all
Note Receivables to the extent that it is commercially reasonable to do so and
in a commercially reasonable manner, and defend and hold Lender harmless from
any and all loss, damage, penalty, fine or expense arising from such collection
or enforcement, (b) in accordance with the Borrower’s Required Procedures,
maintain at its chief executive office, and, upon the reasonable request of
Lender, make available to Lender copies of its Note Receivables and all related
documents and instruments, and all files, surveys, certificates, correspondence,
appraisals, computer programs, accounting records and other information and data
relating to the Collateral, and (c) upon such Lender’s prior written request,
permit Lender or its representatives to discuss with Borrower’s officers or with
appraisers furnishing appraisals of property securing any Note Receivable the
procedures for preparation, review and retention of, and to review and obtain
copies of, such appraisals.

 

-67-



--------------------------------------------------------------------------------

6.6 Maintenance of Properties. Maintain and preserve all of its properties which
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear and tear excepted.

6.7 Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrower
or any of its assets to be paid in full, before delinquency or before the
expiration of any extension period, except to the extent that the validity of
such assessment or tax shall be the subject of a Permitted Protest. Borrower
will make timely payment or deposit of all tax payments and withholding taxes
required of it and them by applicable laws, including those laws concerning
F.I.C.A., F.U.T.A., state disability, and local, state, and federal income
taxes, and will, upon reasonable request, furnish Agent with proof satisfactory
to Agent indicating that Borrower has made such payments or deposits.

6.8 Insurance.

(a) At Borrower’s expense, maintain insurance respecting its assets wherever
located covering loss or damage by fire, theft, explosion, and all other hazards
and risks as ordinarily are insured against by other Persons engaged in the same
or similar businesses. Borrower also shall maintain business interruption, and
public liability insurance, as well as insurance against fraud, larceny,
embezzlement, and criminal misappropriation. All such policies of insurance
shall be in such amounts and with such insurance companies as are reasonably
satisfactory to Agent. Borrower shall deliver copies of all such policies to
Agent with an endorsement naming Agent as the sole loss payee (under a
satisfactory lender’s loss payable endorsement) or additional insured, as
appropriate. Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than 30 days prior written notice to
Agent in the event of cancellation of the policy for any reason whatsoever.
Borrower shall also ensure that Servicer maintains similar insurance coverages
for the benefit of Borrower under the Sale and Servicing Agreement.

(b) Borrower shall give Agent prompt notice of any loss covered by such
insurance. Agent shall have the exclusive right to adjust any losses claimed
under any such insurance policies in excess of $50,000 (or in any amount after
the occurrence and during the continuation of an Event of Default), without any
liability to Borrower whatsoever in respect of such adjustments. Any monies
received as payment for any loss under any insurance policy mentioned above
(other than liability insurance policies) or as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid over to
Agent to be applied at the option of the Required Lenders either to the
prepayment of the Obligations or shall be disbursed to Borrower under staged
payment terms reasonably satisfactory to the Required Lenders for application to
the cost of repairs, replacements, or restorations. Any such repairs,
replacements, or restorations shall be effected with reasonable promptness and
shall be of a value at least equal to the value of the items of property
destroyed prior to such damage or destruction.

(c) Borrower will not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 6.8, unless Agent is included thereon as an additional insured or loss
payee under a lender’s loss payable endorsement. Borrower promptly shall notify
Agent whenever such separate insurance is taken out, specifying the insurer
thereunder and full particulars as to the policies evidencing the same, and
copies of such policies promptly shall be provided to Agent.

 

-68-



--------------------------------------------------------------------------------

6.9 Location of Collateral. Keep the Collateral only at the locations identified
on Schedule 5.4, or at the Agent or at the Collateral Custodian in the case of
Note Receivables, and maintain the chief executive offices of Borrower only at
the locations identified on Schedule 5.6(b); provided, however, that Borrower
may amend Schedules 5.4 and 5.6 so long as such amendment occurs by written
notice to Agent not less than thirty (30) days prior to the date on which such
Collateral is moved to such new location or such chief executive office is
relocated, so long as such new location is within the continental United States,
and so long as, at the time of such written notification, Borrower provides to
Agent a Collateral Access Agreement with respect thereto.

6.10 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

6.11 Separateness. Borrower acknowledges that the Lenders are entering into this
Agreement in reliance upon Borrower’s identity as a legal entity that is
separate from any other Person. Therefore, from and after the date of this
Agreement, Borrower shall take all reasonable steps, including without
limitation, all steps that the Agent may from time to time reasonably request,
to maintain Borrower’s identity as a separate legal entity and to make it
manifest to third parties that Borrower is a separate legal entity. Without
limiting the generality of the foregoing, Borrower agrees that it shall:

(a) at all times preserve and keep in full force and effect its valid existence
and good standing and any rights and franchises material to its business;

(b) unless in favor of the Borrower with respect to the allocation of ordinary
course operating expenses, conduct all transactions with its Affiliates strictly
on an arm’s-length basis and allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared with such
other Affiliates and Borrower on the basis of actual use to the extent
practicable and, to the extent such allocation is not practicable, on a basis
reasonably related to actual use;

(c) observe all corporate formalities as a distinct entity;

(d) maintain Borrower’s Books separate from those of its other Affiliates and
otherwise readily identifiable as its own assets rather than assets of its other
Affiliates;

(e) not commingle funds or other assets of Borrower with those of its other
Affiliates and, except for the Borrower Accounts, not maintain bank accounts or
other depository accounts to which Borrower is an account party, into which
Borrower makes deposits or from which Borrower has the power to make
withdrawals;

(f) not permit Borrower to pay or finance any of its other Affiliates’ operating
expenses not properly allocable to Borrower;

 

-69-



--------------------------------------------------------------------------------

(g) not engage in any business or activity other than the ownership, operation
and maintenance of the Note Receivables and any Permitted Investments owned by
Borrower from time to time in accordance with this Agreement, and activities
incidental thereto;

(h) not acquire or own any material asset other than (i) the Note Receivables,
(ii) Permitted Investments owned by Borrower from time to time in accordance
with this Agreement and (iii) other incidental personal property resulting
therefrom from time to time;

(i) not commingle its assets with the assets of any of its Affiliates or of any
other Person or entity;

(j) remain Solvent;

(k) maintain its records, books of account and bank accounts separate and apart
from those of its Affiliates and any other Person;

(l) maintain separate financial statements from those of its Affiliates;
provided, however, Borrower’s financial position, assets, liabilities, net worth
and operating results may be included in the consolidated financial statements
of an Affiliate, provided that such consolidated financial statements contain a
footnote indicating that Borrower is a separate legal entity and that it
maintains separate books and records;

(m) not seek the dissolution or winding up in whole, or in part, of Borrower or
take any action that would cause such entity to become insolvent;

(n) not fail to correct any known misunderstandings regarding the separate
identity of Borrower or any Affiliate thereof, as the case may be;

(o) not maintain its assets in such a manner that it will be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
other Person;

(p) not assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets
for the benefit of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person;

(q) not fail to either file its own tax returns or file a consolidated federal
income tax return with another Person (unless prohibited or required, as the
case may be, by applicable law);

(r) not fail either to hold itself out to the public as a legal entity separate
and distinct from any other entity or Person or to conduct its business solely
in its own name in order not (i) to mislead others as to the identity with which
such other party is transacting business, or (ii) to suggest that Borrower is
responsible for the debts of any third party (including any Affiliate of
Borrower);

 

-70-



--------------------------------------------------------------------------------

(s) not fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

(t) not share any common logo with or hold itself out as or be considered as a
department or division of any Affiliate of Borrower or any other Person or
entity;

(u) not acquire obligations or securities of its Affiliates;

(v) not violate or cause to be violated the assumptions made with respect to
Borrower in any opinion letter pertaining to substantive consolidation delivered
to the Lenders in connection with the Loan Documents;

(w) not fail at any time to have at least one Independent Manager;

(x) not account for or treat (whether in financial statements or otherwise) the
transactions contemplated by the Sale and Servicing Agreement in any manner
other than the sale of Note Receivables to Borrower or in any other respect
account for or treat the transactions contemplated therein in any manner other
than as a sale of Note Receivables to Borrower; and

(y) not fail to cause its members, managers, directors, officers, agents and
other representatives to act at all times with respect to Borrower consistently
and in furtherance of the foregoing.

6.12 Disclosure Updates. Promptly and in no event later than five (5) Business
Days after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained, at the time it was
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.

6.13 [Reserved].

6.14 Required Asset Documents. Promptly upon receipt, deliver to Agent or the
Collateral Custodian all of the Required Asset Documents related to such Note
Receivable (including any Required Asset Document relating to any amendment,
waiver or modification thereto from time to time).

6.15 Sale and Servicing Agreement. Cause Servicer to promptly provide Agent with
true and complete copies of all notices sent or received by Servicer under the
Sale and Servicing Agreement.

6.16 Escrow Deposits. Deposit into the Custodial Account all amounts advanced by
Borrower into escrow and all amounts delivered to Borrower to be held in escrow,
including, without limitation, construction funds, insurance premiums and
proceeds, taxes, and other funds delivered to Borrower to be held on behalf of
any Account Debtor.

 

-71-



--------------------------------------------------------------------------------

6.17 Interest Rate Protection. If, as of any date of determination on which the
amount of Advances then outstanding exceed $10,000,000, Eligible Note
Receivables that bear interest at a fixed (rather than variable) rate of
interest constitute more than 50% of the Net Eligible Balance, then not later
than 30 days thereafter Borrower shall enter into an interest rate Hedge
Agreement in form and substance reasonably acceptable to Agent containing an
interest rate protection mechanism on terms and conditions (including amount and
tenor) reasonably acceptable to Agent.

6.18 Further Assurances. At any time or from time to time upon the request of
the Agent or any Lender, Borrower will, at its expense, (a) promptly execute,
acknowledge and deliver such further documents (so long as such documents are
within the possession of Borrower or may be obtained with neither undue burden
nor expense) and do such other acts and things as the Agent or such Lender may
reasonably request in order to effect fully the purposes of the Loan Documents,
and (b) take all actions necessary to perfect, protect and more fully evidence
Borrower’s ownership of such Note Receivable, including, without limitation,
executing or causing to be executed (or filing or causing to be filed) such
other instruments or notices as may be necessary or appropriate. In furtherance
and not in limitation of the foregoing, Borrower shall take such actions as
Agent may reasonably request from time to time to ensure that the Obligations
are secured by substantially all of the assets of Borrower.

6.19 Acquisition of Note Receivables. With respect to each Note Receivable owned
by Borrower, Borrower shall acquire such Note Receivable pursuant to and in
accordance with the terms of the Sale and Servicing Agreement.

 

7. NEGATIVE COVENANTS.

Borrower covenants and agrees that, from and after the Closing Date and until
termination of all of the Commitments and full and final payment of the
Obligations, Borrower will not do any of the following:

7.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

(a) Indebtedness evidenced by this Agreement and the other Loan Documents, and

(b) endorsement of instruments or other payment items for deposit.

7.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

 

-72-



--------------------------------------------------------------------------------

7.3 Restrictions on Fundamental Changes.

(a) Enter into any merger, consolidation, reorganization, or recapitalization,
or amend, without the prior written consent of the Agent, any of its Governing
Documents as in effect on the Closing Date.

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).

(c) Suspend or go out of a substantial portion of its business.

(d) Convey, sell, lease, license, assign, transfer, or otherwise dispose of, in
one transaction or a series of transactions, all or any substantial part of its
assets, other than through Permitted Dispositions.

7.4 Disposal of Assets. Other than Permitted Dispositions, convey, sell, lease,
license, assign, transfer, or otherwise dispose of (or enter into an agreement
to convey, sell, lease, license, assign, transfer, or otherwise dispose of) any
of Borrower’s assets.

7.5 Change Name. Change Borrower’s name, organizational identification number,
state of organization or organizational identity; provided, however, that
Borrower may change its name upon at least 30 days prior written notice to Agent
of such change and so long as, at the time of such written notification,
Borrower provides any financing statements necessary to perfect and continue
perfected the Agent’s Liens.

7.6 Nature of Business. Make any change in the nature of its or their business,
or acquire any properties or assets that are not reasonably related to the
conduct of such business activities.

7.7 No Subsidiaries or Interests in Real Property. Form, create, organize,
acquire or otherwise have any Subsidiaries or acquire or obtain any interest
(whether leasehold or in fee) in real property, provided Borrower may share
office space with an Affiliate subject to compliance with Section 6.11(b).

7.8 Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control without the prior written consent of the Agent and the
Required Lenders.

7.9 Required Procedures. Make any changes or revisions in any material respect
to the Borrower’s Required Procedures without advance notice to, and the prior
written consent of, Agent.

7.10 Restricted Payments. Make any Restricted Payment other than Permitted
Restricted Payments.

7.11 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of Borrower’s accounting records without said accounting
firm or service bureau agreeing to provide Agent information regarding the
Collateral or Borrower’s financial condition.

 

-73-



--------------------------------------------------------------------------------

7.12 Investments. Except for Permitted Investments and Note Receivables,
directly or indirectly, make or acquire any Investment or incur any liabilities
(including contingent obligations) for or in connection with any Investment.

7.13 Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of Borrower except for transactions
that (i) are in the ordinary course of Borrower’s business, (ii) are upon fair
and reasonable terms, (iii) are fully disclosed to Agent, (iv) are no less
favorable to Borrower or its Subsidiaries, as applicable, than would be obtained
in an arm’s length transaction with a non-Affiliate, and (v) satisfy the
applicable requirements of Section 6.11.

7.14 Use of Proceeds. Use the proceeds of the Advances, if any, made on the
Closing Date for any purpose other than to pay transactional fees, costs, and
expenses incurred in connection with this Agreement and the other Loan Documents
and to acquire Eligible Note Receivables from the Originator pursuant to the
Sale and Servicing Agreement. Use the proceeds of the Advances, if any, made
after the Closing Date for any purpose other than (a) to pay fees, costs, and
expenses incurred in connection with this Agreement and the other Loan
Documents, (b) to acquire Eligible Note Receivables from the Originator pursuant
to the Sale and Servicing Agreement, (c) for working capital purposes or to make
distributions to the holders of its Stock to the extent permitted by applicable
law to the extent permitted by this Agreement and (d) as otherwise permitted
under this Agreement.

7.15 Collateral with Bailees. Store any Collateral at any time now or hereafter
with a bailee, warehouseman, or similar party, other than Agent or the
Collateral Custodian; provided, that loan files that do not include original
promissory notes, Lien instruments, or assignments of Lien instruments may be
stored, from time to time, in a public warehouse, access to which has been
assigned by Borrower to Agent.

7.16 Financial Covenants.

(a) Minimum Account Debtor Test. As of any date upon which an Advance is
outstanding, permit there to be less than seven (7) different Account Debtors
owing under Eligible Note Receivables as of such date (with Affiliated Account
Debtors being treated as one Account Debtor for purposes of this Section
7.16(a)).

(b) Minimum Tangible Net Worth of Borrower. Fail to maintain as of the end of
each of its fiscal quarters a Tangible Net Worth of at least the lesser of (I)
the sum of the outstanding principal balances of Borrower’s three largest
Eligible Note Receivables, and (II) $50,000,000, plus any positive amount of
cumulative equity contributions made to Borrower from and after the Closing
Date. Notwithstanding the foregoing, Borrower will not be required to calculate
or comply with this financial covenant as of the end of any fiscal quarter when
there are no outstanding Advances under this Agreement.

(c) Maximum Debt to Worth Ratio of Borrower. Maintain as of the end of each of
its fiscal quarters a Debt to Worth Ratio of more than 1.00 to 1.00.

(d) Debt Service Coverage Ratio. Beginning with the seventh quarter-end
following the Closing Date, fail to maintain as of the end of each of its fiscal
quarters a

 

-74-



--------------------------------------------------------------------------------

ratio of (i) gross Collections of Borrower minus operating expenses of Borrower
minus total Interest Expense of Borrower, in each case measured for the
twelve-month period ending on the measurement date, to (ii) an amount equal to
the product of (A) 33.333% and (B) the average Daily Balance for the fiscal
quarter then ending, of not less than 1.25 to 1.00. Notwithstanding the
foregoing, if, as of any measurement date described in the immediately preceding
sentence, the ratio described therein is less than 1.25:1.00, then no Event of
Default will be deemed to occur if, as of such measurement date, the
Supplemental Debt Service Coverage Ratio (as defined below) equals or exceeds
1.25:1.00 (and, for the avoidance of doubt, an Event of Default will be deemed
to occur if, as of such measurement date, the Supplemental Debt Service Coverage
Ratio is less than 1.25:1.00). “Supplemental Debt Service Coverage Ratio” means,
with respect to Borrower as of any such measurement date, a ratio of (1)
contractually scheduled gross Collections for the upcoming twelve months minus
the sum of (A) operating expenses of Borrower for the twelve-month period ending
on such measurement date and (B) total Interest Expense of Borrower for the
twelve-month period ending on such measurement date, to (2) the product of (A)
33.333% and (B) the average Daily Balance for the fiscal quarter then ending.

(e) Minimum Interest Coverage Ratio of Borrower. Fail to maintain, on the last
day of each of its fiscal quarters beginning on the Closing Date and ending (and
including) the sixth (6th) quarter-end following the Closing Date, an Interest
Coverage Ratio for the three (3) fiscal month period then ended that is greater
than or equal to 2.00 to 1.00.

(f) Minimum Tangible Net Worth of HTGC. Permit HTGC, on a consolidated basis
with its Subsidiaries, to maintain as of the end of each of its fiscal quarters
a Tangible Net Worth that is less than the sum of (i) $500,000,000, plus (B)
ninety percent (90%) of the cumulative amount of equity raised by HTGC after
June 30, 2014.

(g) Maximum Debt to Worth Ratio of HTGC. Permit HTGC, on a consolidated basis
with its Subsidiaries, to maintain as of the end of each of its fiscal quarters
a Debt to Worth Ratio in excess of 1.25 to 1.00.

(h) Minimum Interest Coverage Ratio of HTGC. Permit HTGC, on a consolidated
basis with its Subsidiaries, to fail to maintain, as measured on the last day of
each of its fiscal quarters, an Interest Coverage Ratio for the three (3) fiscal
month period then ended that is greater than or equal to 2.00 to 1.00.

(i) Minimum Portfolio Funding Liquidity Covenant of HTGC. Permit HTGC, on a
consolidated basis with its Subsidiaries, to fail to maintain, as measured on
the last day of each of its fiscal months, an aggregate amount of unrestricted
cash balances and borrowing availability under committed lines of credit that is
greater than or equal to seventy-five percent (75%) of the aggregate amount of
unfunded commitments of HTGC and its Subsidiaries to the makers of Note
Receivables.

7.17 Certain Borrower and HTGC Portfolio Covenants.

(a) Maximum Delinquent Note Receivables Percentage of Borrower. Permit the
aggregate unpaid principal balance of all Note Receivables that are Delinquent
Note Receivables as of the last day of any fiscal month, to be in excess of ten
percent (10%) of the aggregate unpaid principal balance of all Note Receivables
as of such day.

 

-75-



--------------------------------------------------------------------------------

(b) Maximum Defaulted Note Receivables Percentage of Borrower. Permit the
aggregate unpaid principal balance of all Note Receivables that are Defaulted
Note Receivables as of the last day of any fiscal month, to be in excess of five
percent (5%) of the aggregate unpaid principal balance of all Note Receivables
as of such day.

(c) Maximum Delinquent Note Receivables Percentage of HTGC’s Serviced
Portfolios. As of the last day of any fiscal month, permit the aggregate unpaid
principal balance of all Note Receivables that are serviced by HTGC for its
Subsidiaries and Affiliates or owned by HTGC and with respect to which any
payment thereunder remains outstanding and unpaid, in whole or in part, for more
than sixty (60) days past the date it became due and payable, to be in excess of
ten percent (10%) of the aggregate unpaid principal balance of all such Note
Receivables serviced or owned by HTGC as of such day.

(d) Maximum Defaulted Note Receivables Percentage of HTGC’s Serviced Portfolios.
As of the last day of any fiscal month, permit the aggregate unpaid principal
balance of all Note Receivables that are serviced by HTGC for its Subsidiaries
and Affiliates or owned by HTGC with respect to which (a) with respect to which
any payment thereunder remains outstanding and unpaid, in whole or in part, for
more than ninety (90) days past the date it became due and payable according to
the original face and tenor of such Note Receivable, (b) with respect to which
foreclosure proceedings have been initiated against any property securing such
Note Receivable, or (c) that HTGC deems to be non-collectible as of the last day
of any fiscal month, to be in the aggregate in excess of ten percent (10%) of
the aggregate unpaid principal balance of all such Note Receivables serviced or
owned by HTGC as of such day.

7.18 Sale and Servicing Agreement.

(a) With respect to the Sale and Servicing Agreement, amend or modify the Sale
and Servicing Agreement in any manner without the prior written consent of
Agent.

(b) Allow Servicer to delegate any of its duties or functions under the Sale and
Servicing Agreement to any Person, or otherwise engage any such Person to
perform any such duties or functions for or on behalf of Servicer or Borrower,
in any such case without the prior written consent of Agent.

(c) Transfer the duties and functions of Servicer under the Sale and Servicing
Agreement to any other Person without the prior written consent of Agent.

7.19 Independent Manager. Borrower shall not fail at any time to have at least
one independent manager (an “Independent Manager”) who has at least three (3)
years’ prior experience as an independent director, independent manager or
independent member and who is provided by a nationally recognized provider of
independent directors that is not an Affiliate of the Borrower and that provides
professional Independent Managers and other corporate services in the ordinary
course of its business, and which individual is duly appointed as an Independent
Manager and is not, and for the five-year period prior to such individual’s
appointment as

 

-76-



--------------------------------------------------------------------------------

Independent Manager has not been, and will not while serving as Independent
Director be, any of the following:

(a) a shareholder, member, partner, equityholder, manager, director, officer or
employee of Borrower, HTGC, or any of their respective equityholders or
Affiliates (other than as an Independent Manager of any Affiliate of HTGC that
is a special purpose vehicle that is required by a creditor to be a single
purpose bankruptcy remote entity; provided that such Independent Manager is
employed by a company that routinely provides professional Independent Managers
or managers in the ordinary course of its business);

(b) a creditor, supplier or service provider (including provider of professional
services) to the Borrower, HTGC, or any of their respective equityholders or
Affiliates (other than as an employee of a nationally-recognized company that
routinely provides professional Independent Managers and other corporate
services to the Borrower, the Parent or any of their respective Affiliates in
the ordinary course of its business);

(c) a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

(d) a Person that controls (whether directly, indirectly or otherwise) any
Person described in (a), (b) or (c) above.

For purposes of this definition, “family member” includes any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law, including adoptive relationships and any person
sharing the Independent Manager’s household (other than a tenant or employee).

Upon Borrower learning of the death or incapacity of an Independent Manager,
Borrower shall have ten (10) Business Days following such death or incapacity to
appoint a replacement Independent Manager. Any replacement of an Independent
Manager will be permitted only upon (a) two (2) Business Days’ prior written
notice to the Agent, (b) Borrower’s certification that any replacement manager
will satisfy the criteria set forth in this Section 7.19 and (c) the Agent’s
written consent to the appointment of such replacement manager (which consent
shall not be unreasonably withheld, conditioned or delayed). For the avoidance
of doubt, other than in the event of the death or incapacity of an Independent
Manager, Borrower shall at all times have an Independent Manager and may not
terminate any Independent Manager without the prior written consent of the Agent
(which consent the Agent may withhold in its sole discretion).

7.20 No Further Negative Pledges. Except pursuant to the Loan Documents Borrower
shall not enter into any contractual obligation prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired.

7.21 Acquisition of Note Receivables. Borrower may not acquire Note Receivables
from any Person other than the Originator pursuant to the Sale and Servicing
Agreement.

 

-77-



--------------------------------------------------------------------------------

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 If Borrower fails to pay when due and payable, or when declared due and
payable, all or any portion of the Obligations (whether of principal, interest
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts), fees and charges due Agent or any Lender,
reimbursement of Lender Group Expenses, or other amounts constituting
Obligations, which default (other than in respect of principal) shall continue
for three (3) Business Days;

8.2 If Borrower (a) fails to perform, keep, or observe any covenant or other
provision contained in Sections 2.6, 6.2, 6.3, 6.10, 6.11, 6.12, 6.13, 6.14,
6.16, 6.17 or 7.1 through 7.21 of this Agreement or any comparable provision
contained in any of the other Loan Documents, (b) fails to perform, keep, or
observe any covenant or other provision contained in Sections 6.1 or 6.5 through
6.9 of this Agreement and such failure continues for a period of ten (10) days
after the earlier to occur of (i) the date on which written notice of such
failure requiring the same to be remedied shall have been given to Borrower by
the Agent, any Lender or Custodian, and (ii) the date on which an Authorized
Person of the Borrower or HTGC acquires knowledge thereof, or (c) fails to
perform, keep, or observe any covenant or other provision contained in any
Section of this Agreement (other than a Section that is expressly dealt with
elsewhere in this Section 8.2) or the other Loan Documents, and such failure
continues for a period of fifteen (15) Business Days after the earlier to occur
of (i) the date on which written notice of such failure requiring the same to be
remedied shall have been given to Borrower by the Agent, any Lender or
Custodian, and (ii) the date on which an Authorized Person of the Borrower or
HTGC acquires knowledge thereof;

8.3 If (a) any assets of Borrower or (b) any assets of HTGC having an aggregate
value in excess of $1,000,000, are attached, seized, subjected to a writ or
distress warrant, levied upon, or comes into the possession of any
court-appointed receiver, trustee, custodian, conservator, or similar official
unless, in the case of any assets of the Borrower having an aggregate value of
less than $100,000, such condition shall have continued for a period of less
than forty-five (45) continuous calendar days;

8.4 If an Insolvency Proceeding is commenced by Borrower or HTGC;

8.5 If an Insolvency Proceeding is commenced against Borrower or HTGC, and any
of the following events occur: (a) such Person consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted; provided, however, that,
during the pendency of such period, Agent (including any successor agent) and
each other member of the Lender Group shall be relieved of their obligations to
extend credit hereunder, (c) the petition commencing the Insolvency Proceeding
is not dismissed within 45 calendar days of the date of the filing thereof;
provided, however, that, during the pendency of such period, Agent (including
any successor agent) and each other member of the Lender Group shall be relieved
of their obligations to extend credit hereunder, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of
such Person, or (e) an order for relief shall have been entered therein;

 

-78-



--------------------------------------------------------------------------------

8.6 If Borrower or HTGC is enjoined, restrained, or in any way prevented by
court order from continuing to conduct all or any material part of its business
affairs;

8.7 If a notice of Lien, levy, or assessment is filed of record with respect to
(a) any of the assets of Borrower or (b) any of the assets of HTGC having an
aggregate value in excess of $1,000,000, by the United States, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, or if any taxes or debts owing at any time
hereafter to any one or more of such entities becomes a Lien upon (x) any of the
assets of Borrower or (y) any of the assets of HTGC having an aggregate value in
excess of $1,000,000, and in any such case the same is not paid before such
payment is delinquent (unless, in the case of any assets of the Borrower having
an aggregate value of less than $100,000, such Lien, levy or assessment shall
have been released within forty-five (45) calendar days);

8.8 If a judgment or other claim becomes a Lien or encumbrance upon (a) any
assets of Borrower or (b) any of the assets of HTGC having an aggregate value in
excess of $1,000,000, and in the case of this clause (b) either (i) enforcement
of such judgment or claim remains unstayed or unsatisfied for a period of thirty
(30) consecutive days and is not fully covered (subject to standard deductibles)
by insurance coverage under which the insurer has accepted liability, or (ii)
the judgment creditor or claimant begins enforcement proceedings of such
judgment or Lien (unless, in the case of any assets of the Borrower having an
aggregate value of less than $100,000, such Lien or encumbrance shall have been
released within forty-five (45) calendar days);

8.9 If there is (a) (i) a default by HTGC as borrower or obligor under any
Indebtedness in an aggregate principal amount in excess of $1,000,000, or a
default by Hercules Funding II (or any successor borrower or obligor thereto
under the Wells Fargo Facility) under the Wells Fargo Facility and in either
case (ii) such default (A) occurs at the final maturity of the obligations
thereunder, or (B) results in a right by the other party thereto, irrespective
of whether exercised, to accelerate the maturity of the obligations of HTGC or
Hercules Funding II (or any such successor borrower or obligor) or to terminate
the applicable loan agreement, or to refuse to renew such agreement in
accordance with any automatic renewal right therein, or (b) (i) a default by any
Subsidiary of HTGC (other than Hercules Funding II (or any successor borrower or
obligor thereto under the Wells Fargo Facility)) under any Indebtedness in an
aggregate principal amount in excess of $1,000,000, and (ii) such default (A)
occurs at the final maturity of the obligations thereunder, or (B) results in an
acceleration of the maturity of the obligations of such Subsidiary;

8.10 If a Servicer Default (as defined under the Sale and Servicing Agreement)
occurs under the Sale and Servicing Agreement;

8.11 If (a) any written warranty, representation, or Record made or provided to
the Lender Group by Borrower or HTGC, or any officer, employee, agent, or
director of Borrower or HTGC (other than a representation and warranty made
under Sections 5.5, 5.9(a) or 5.15 of this Agreement) is incorrect in any
material respect as of the date when made or deemed made, or (b)

 

-79-



--------------------------------------------------------------------------------

any written warranty, representation, or Record made or provided to the Lender
Group by Borrower under Sections 5.5, 5.9(a) or 5.15 of this Agreement is
incorrect in any material respect as of the date when made or deemed made and
such failure continues for a period of fifteen (15) Business Days after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to Borrower by the
Agent, any Lender or Custodian, and (ii) the date on which an Authorized Person
of the Borrower or HTGC acquires knowledge thereof;

8.12 If this Agreement or any other Loan Document that purports to create a Lien
in favor of Agent or Lenders shall, for any reason, fail or cease to create a
valid and perfected and, except to the extent permitted by the terms hereof or
thereof, first priority Lien on or security interest in the Collateral covered
hereby or thereby in favor of Agent or Lenders, except as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement;

8.13 Either Servicer or Borrower fails to comply, in any material respect, with
its obligations under the Sale and Servicing Agreement (subject to applicable
grace periods thereunder); or

8.14 Any provision of any Loan Document that Agent in its Permitted Discretion
deems to be material shall at any time for any reason be declared to be null and
void, or the validity or enforceability thereof shall be contested by Borrower
or by HTGC, or a proceeding shall be commenced by Borrower or by HTGC, or by any
Governmental Authority having jurisdiction over Borrower or HTGC seeking to
establish the invalidity or unenforceability thereof, or Borrower or HTGC, shall
deny that such Person has any liability or obligation purported to be created
under any Loan Document to which it is a party.

 

9. THE LENDER GROUP’S RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence, and during the continuation, of an
Event of Default, the Required Lenders (at their election but without notice of
their election and without demand) may authorize and instruct Agent to do any
one or more of the following on behalf of the Lender Group (and Agent, acting
upon the instructions of the Required Lenders, shall do the same on behalf of
the Lender Group), all of which are authorized by Borrower:

(a) Declare all or any portion of the Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, immediately due and payable, whereupon the same shall become and be
immediately due and payable and Borrower shall be obligated to repay all of such
Obligations in full;

(b) Declare the Revolving Credit Availability Period and the Commitments
terminated, whereupon the Revolving Credit Availability Period and the
Commitments shall immediately be terminated together with any obligation of any
Lender to advance money or extend credit to or for the benefit of Borrower under
this Agreement, under any of the Loan Documents, or under any other agreement
between Borrower and the Lender Group;

 

-80-



--------------------------------------------------------------------------------

(c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting any of
Agent’s Liens in the Collateral and without affecting the Obligations;

(d) Settle or adjust disputes and claims directly with Borrower’s Account
Debtors and makers of Note Receivables for amounts and upon terms which Agent
considers advisable, and in such cases, Agent will credit Borrower’s Loan
Account with only the net amounts received by Agent in payment of such disputed
Accounts or Note Receivables after deducting all Lender Group Expenses incurred
or expended in connection therewith;

(e) Exercise or assign any and all rights to collect, manage, and service the
Note Receivables, including, (i) receive, process and account for all
Collections in respect of Note Receivables, (ii) terminate the Sale and
Servicing Agreement and assign servicing responsibilities to any replacement
servicer, (iii) without notice to or demand upon Borrower, make any payments as
are reasonably necessary or desirable in connection with the Sale and Servicing
Agreement or any other agreement that Agent enters into with any replacement
servicer, and (iv) take all lawful actions and procedures which Agent or such
assignee deems necessary to collect the amounts due to Borrower in connection
with Note Receivables (all amounts incurred by Agent pursuant to this Section
9.1(e) shall be Lender Group Expenses);

(f) Without notice to or demand upon Borrower or any other Person, make such
payments and do such acts as Agent considers necessary or reasonable to protect
its security interests in the Collateral. Borrower agrees to assemble the
Collateral if Agent so requires, and to make the Collateral available to Agent
at a place that Agent may designate which is reasonably convenient to both
parties. Borrower authorizes Agent to enter the premises where the Collateral is
located, to take and maintain possession of the Collateral, or any part of it,
and to pay, purchase, contest, or compromise any Lien that in Agent’s
determination appears to conflict with the priority of Agent’s Liens in and to
the Collateral and to pay all expenses incurred in connection therewith and to
charge Borrower’s Loan Account therefor. With respect to any of Borrower’s owned
or leased premises, Borrower hereby grants Agent a license to enter into
possession of such premises and to occupy the same, without charge, in order to
exercise any of the Lender Group’s rights or remedies provided herein, at law,
in equity, or otherwise;

(g) Without notice to Borrower (such notice being expressly waived), and without
constituting an acceptance of any collateral in full or partial satisfaction of
an obligation (within the meaning of the Code), set off and apply to the
Obligations any and all (i) balances and deposits of Borrower held by the Lender
Group (including any amounts in the Borrower Accounts), or (ii) Indebtedness at
any time owing to or for the credit or the account of Borrower held by the
Lender Group;

(h) Hold, as cash collateral, any and all balances and deposits of Borrower held
by the Lender Group, and any amounts in any Borrower Account, to secure the full
and final repayment of all of the Obligations;

(i) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Borrower
Collateral.

 

-81-



--------------------------------------------------------------------------------

Borrower hereby grants to Agent a license or other right to use, without charge,
Borrower’s labels, patents, copyrights, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any property of a similar nature, as
it pertains to the Borrower Collateral, in completing production of, advertising
for sale, and selling any Borrower Collateral and Borrower’s rights under all
licenses and all franchise agreements shall inure to the Lender Group’s benefit;

(j) Sell the Borrower Collateral at either a public or private sale, or both, by
way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places (including Borrower’s premises) as Agent determines is
commercially reasonable. It is not necessary that the Borrower Collateral be
present at any such sale;

(k) Except in those circumstances where no notice is required under the Code,
Agent shall give notice of the disposition of the Borrower Collateral as
follows:

(i) Agent shall give Borrower a notice in writing of the time and place of
public sale, or, if the sale is a private sale or some other disposition other
than a public sale is to be made of the Borrower Collateral, the time on or
after which the private sale or other disposition is to be made; and

(ii) The notice shall be personally delivered or mailed, postage prepaid, to
Borrower as provided in Section 12, at least 10 days before the earliest time of
disposition set forth in the notice; no notice needs to be given prior to the
disposition of any portion of the Borrower Collateral that is perishable or
threatens to decline speedily in value or that is of a type customarily sold on
a recognized market;

(l) Agent, on behalf of the Lender Group, may credit bid and purchase at any
public sale;

(m) Agent may seek the appointment of a receiver or keeper to take possession of
all or any portion of the Borrower Collateral or to operate same and, to the
maximum extent permitted by applicable law, may seek the appointment of such a
receiver without the requirement of prior notice or a hearing;

(n) Exercise any and all rights of Borrower under the Sale and Servicing
Agreement or assume or assign any and all rights and responsibilities to
collect, manage, and service the Note Receivables, including (i) the
responsibility for the receipt, processing and accounting for all payments on
account of the Note Receivables, (ii) periodically sending demand notices and
statements to the Account Debtors or makers of Note Receivables, (iii) enforcing
legal rights with respect to the Note Receivables, including hiring attorneys to
do so to the extent Agent or such assignee deems such engagement necessary, and
(iv) taking all lawful actions and procedures which Agent or such assignee deems
necessary to collect the Note Receivables, and all such amounts shall be Lender
Group Expenses; and

(o) The Lender Group shall have all other rights and remedies available at law
or in equity or pursuant to any other Loan Document.

 

-82-



--------------------------------------------------------------------------------

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Revolving Credit Availability Period and the
Commitments shall automatically terminate and the Obligations (other than Bank
Product Obligations), inclusive of all accrued and unpaid interest thereon and
all fees and all other amounts due under this Agreement and the other Loan
Documents, shall automatically and immediately become due and payable and
Borrower shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or notice of any kind, all of which are expressly
waived by Borrower.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

10. TAXES AND EXPENSES.

If Borrower fails to pay any monies (whether taxes, assessments or insurance
premiums) due to third Persons, or fails to make any deposits or furnish any
required proof of payment or deposit, all as required under the terms of this
Agreement (except where the failure to make such payment or deposit is due to a
good faith dispute between the Borrower and such third Person), then, Agent, in
its sole discretion and without prior notice to Borrower, may do any or all of
the following: (a) make payment of the same or any part thereof, (b) set up such
reserves against the Borrowing Base or the Maximum Revolver Amount as Agent
deems necessary to protect the Lender Group from the exposure created by such
failure, or (c) in the case of the failure to comply with Section 6.8 hereof,
obtain and maintain insurance policies of the type described in Section 6.8 and
take any action with respect to such policies as Agent deems prudent. Any such
amounts paid by Agent shall constitute Lender Group Expenses and any such
payments shall not constitute an agreement by the Lender Group to make similar
payments in the future or a waiver by the Lender Group of any Event of Default
under this Agreement. Agent need not inquire as to, or contest the validity of,
any such expense, tax, or Lien and the receipt of the usual official notice for
the payment thereof shall be conclusive evidence that the same was validly due
and owing.

 

11. WAIVERS; INDEMNIFICATION.

11.1 Demand; Protest; etc. Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which Borrower may in any way be liable.

11.2 The Lender Group’s Liability for Borrower Collateral. Borrower hereby
agrees that: (a) so long as Agent complies with its obligations, if any, under
the Code, the

 

-83-



--------------------------------------------------------------------------------

Lender Group shall not in any way or manner be liable or responsible for: (i)
the safekeeping of the Borrower Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Borrower Collateral shall be borne by
Borrower.

11.3 Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons with respect to each Lender,
each Participant (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by applicable law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, liabilities, costs, penalties, and
damages, and all reasonable fees and disbursements of attorneys, experts and
consultants and other reasonable costs and expenses actually incurred in
connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution,
delivery, enforcement, performance, or administration (including any
restructuring or workout with respect hereto) this Agreement, any of the other
Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Borrower’s compliance with the terms of the Loan Documents, (b)
with respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by Borrower or any Environmental Actions, Environmental
Liabilities and Costs or Remedial Actions related in any way to any such assets
or properties (all the foregoing, collectively, the “Indemnified Liabilities”).
The foregoing to the contrary notwithstanding, Borrower shall have no obligation
to any Indemnified Person under this Section 11.3 with respect to any
Indemnified Liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of such
Indemnified Person or that arises on account of Tax. This provision shall
survive the termination of this Agreement and the repayment of the Obligations.
If any Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto. If Borrower has made any payments
in respect of Indemnified Liabilities to any Indemnified Person pursuant to this
Section 11.3 and such Indemnified Person thereafter collects any of such amounts
from others or is found by a court of competent jurisdiction not to be entitled
to such indemnification, such Indemnified Person will promptly repay such
amounts collected to the Borrower, without interest. Notwithstanding anything to
the contrary herein, in no event shall Borrower be liable to an Indemnified
Person for any special, indirect, consequential, remote, speculative or punitive
damages (as opposed to direct or actual damages), even if Borrower has been
advised of the likelihood of such loss or damage and regardless of the form of
action, and each Indemnified Person hereby waives, releases, and agrees not to
sue upon any claim for any

 

-84-



--------------------------------------------------------------------------------

such damages, whether or not accrued and whether or not known or suspected.
WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED
PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED
PERSON OR OF ANY OTHER PERSON.

 

12. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by Borrower
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Borrower or Agent, as applicable, may designate to each other in
accordance herewith), or telefacsimile to Borrower or Agent, as the case may be,
at its address set forth below:

 

If to Borrower:    Hercules Funding III, LLC    c/o Hercules Capital, Inc.   
400 Hamilton Avenue, Suite 310    Palo Alto, California 94301    Attn: Chief
Executive Officer and Chief Financial Officer    Fax No. 650-473-9194 with
copies to:    Hercules Funding III, LLC    c/o Hercules Capital, Inc.    400
Hamilton Avenue, Suite 310    Palo Alto, California 94301    Attn: General
Counsel    Fax No. 650-473-9194

 

-85-



--------------------------------------------------------------------------------

If to Agent:    MUFG Union Bank, N.A., as Agent    601 East Potrero Grande Drive
   Monterey Park, California 91754    Attn: Commercial Loan Operations   
Facsimile No.: (323) 720-2252 with copies to:    MUFG Union Bank, N.A., as Agent
   Northern California Commercial Banking Group    99 Almaden Boulevard, Suite
200    San Jose, California 95113    Attention: J. William Bloore and James B.
Goudy    Facsimile: (408) 280-7163

Agent and Borrower may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 12, other
than notices by Agent in connection with enforcement rights against the Borrower
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or three (3) Business Days after the
deposit thereof in the mail as provided herein, or if sent by facsimile when
sent with receipt confirmed by the recipient. Borrower acknowledges and agrees
that notices sent by the Lender Group in connection with the exercise of
enforcement rights against Borrower Collateral under the provisions of the Code
shall be deemed sent when deposited in the mail or personally delivered, or,
where permitted by law, transmitted by telefacsimile or any other method set
forth above.

 

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING

 

-86-



--------------------------------------------------------------------------------

ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER AND
EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 13(b).

(c) BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. BORROWER AND EACH MEMBER OF THE LENDER GROUP
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

14.1 Assignments and Participations.

(a) Any Lender may assign and delegate to one or more assignees (each an
“Assignee”) that are Eligible Transferees all or any portion of the Obligations,
the Commitments and the other rights and obligations of such Lender hereunder
and under the other Loan Documents, in a minimum amount (unless waived by the
Agent) of $5,000,000 (except such minimum amount shall not apply to (x) an
assignment or delegation by any Lender to any other Lender or an Affiliate of
any Lender or (y) a group of new Lenders, each of whom is an Affiliate of each
other or a fund or account managed by any such new Lender or an Affiliate of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000); provided, however, that Borrower and
Agent may continue to deal solely and directly with such Lender in connection
with the interest so assigned to an Assignee until (i) written notice of such
assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrower and Agent
by such Lender and the Assignee, (ii) such Lender and its Assignee have
delivered to Borrower and Agent an Assignment and Acceptance and Agent has
notified the assigning Lender of its receipt thereof in accordance with Section
14.1(b), and (iii) unless waived by the Agent, the assigning Lender or Assignee
has paid to Agent for Agent’s separate account a processing fee in the amount of
$5,000. Anything contained herein to the contrary notwithstanding, the payment
of any fees shall not be required and the Assignee need not be an Eligible
Transferee if such assignment is in connection with any merger, consolidation,
sale, transfer, or other disposition of all or any substantial portion of the
business or loan portfolio of the assigning Lender.

 

-87-



--------------------------------------------------------------------------------

(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance
and, if applicable, payment of the required processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 11.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation among
Borrower, the assigning Lender, and the Assignee; provided, however, that
nothing contained herein shall release any assigning Lender from obligations
that survive the termination of this Agreement, including such assigning
Lender’s obligations under Section 16 and Section 17.7(a) of this Agreement.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (vi) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
14.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.

 

-88-



--------------------------------------------------------------------------------

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrower hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrower, the Collections, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of Section
17.7, disclose all documents and information which it now or hereafter may have
relating to Borrower and its business.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under

 

-89-



--------------------------------------------------------------------------------

and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

(h) The Agent may, and the Borrower hereby expressly authorizes the Agent, to
provide the Competitor List from time to time to each Lender requesting the
same.

14.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrower from its Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 14.1 hereof and, except as expressly required pursuant to
Section 14.1 hereof, no consent or approval by Borrower is required in
connection with any such assignment.

 

15. AMENDMENTS; WAIVERS.

15.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by Borrower therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by Agent at
the written request of the Required Lenders) and Borrower and then any such
waiver or consent shall be effective, but only in the specific instance and for
the specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all of the Lenders
directly affected thereby and Borrower, do any of the following:

(a) increase or extend any Commitment of any Lender,

(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(c) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

(d) change the Pro Rata Share that is required to take any action hereunder,

(e) amend or modify this Section or any provision of this Agreement providing
for consent or other action by all Lenders,

(f) other than as permitted by Section 16.12, release Agent’s Lien in and to any
of the Collateral;

(g) change the definition of “Required Lenders” or “Pro Rata Share”,

 

-90-



--------------------------------------------------------------------------------

(h) contractually subordinate any of the Agent’s Liens,

(i) release Borrower from any obligation for the payment of money,

(j) change the definitions of Borrowing Base, Eligible Note Receivables, Maximum
Revolver Amount, Amortization Commencement Date, Amortization Commencement Date
Principal Balance, Amortization Period, Required Amortization Amount or
Revolving Credit Availability Period;

(k) amend any of the provisions of Section 2.1(b) or Section 2.3(b)(i),

(l) amend any of the provisions of Section 16;

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, affect the rights or duties of Agent
under this Agreement or any other Loan Document. The foregoing notwithstanding,
any amendment, waiver, modification, elimination, or consent of or with respect
to any provision of this Agreement or any other Loan Document may be entered
into without the consent of, or over the objection of, any Defaulting Lender.

Notwithstanding any provision in this Section 15.1, any amendment to this
Agreement that only adds one or more additional lenders as a Lender under this
Agreement or adds or increases the amount of a Lender’s Commitment shall be
effective if signed by the additional or existing Lender whose Commitment is
added or increased thereby, Borrower and Agent, and shall not require the
consent of Required Lenders or any other Lender.

15.2 Replacement of Holdout Lender.

(a) If any action to be taken by the Lender Group or Agent hereunder requires
the unanimous consent, authorization, or agreement of all Lenders, and a Lender
(“Holdout Lender”) fails to give its consent, authorization, or agreement, then
Agent, upon at least 5 Business Days prior irrevocable notice to the Holdout
Lender, may permanently replace the Holdout Lender with one or more substitute
Lenders (each, a “Replacement Lender”), and the Holdout Lender shall have no
right to refuse to be replaced hereunder. Such notice to replace the Holdout
Lender shall specify an effective date for such replacement, which date shall
not be later than 15 Business Days after the date such notice is given.

(b) Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance
Agreement, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations without any premium or penalty of any kind whatsoever.
If the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance Agreement prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance Agreement. The replacement of any Holdout Lender
shall be made in accordance with the terms of Section 14.1. Until such time as
the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make the Holdout Lender’s Pro Rata Share of Advances.

 

-91-



--------------------------------------------------------------------------------

15.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

16. AGENT; THE LENDER GROUP.

16.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints the Bank as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 16. The
provisions of this Section 16 are solely for the benefit of Agent, and the
Lenders and Borrower shall have no rights as a third party beneficiary of any of
the provisions contained herein. Any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document notwithstanding, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word “Agent” is for convenience only, that the Bank
is merely the representative of the Lenders, and only has the contractual duties
set forth herein. Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections, and related matters, (b) execute or file any and all financing
or similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral

 

-92-



--------------------------------------------------------------------------------

and the Collections, (f) perform, exercise, and enforce any and all other rights
and remedies of the Lender Group with respect to Borrower, the Obligations, the
Collateral, the Collections, or otherwise related to any of same as provided in
the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

16.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

16.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrower or any Affiliate of
Borrower, or any officer or director thereof, contained in this Agreement or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Borrower or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the Books or properties of Borrower or the books or records or
properties of any of Borrower’s Subsidiaries or Affiliates.

16.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

16.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to

 

-93-



--------------------------------------------------------------------------------

defaults in the payment of principal, interest, fees, and expenses required to
be paid to Agent for the account of the Lenders and unless Agent shall have
received written notice from a Lender or Borrower referring to this Agreement,
describing such Default or Event of Default, and stating that such notice is a
“notice of default.” Agent promptly will notify the Lenders of its receipt of
any such notice or of any Event of Default of which Agent has actual knowledge.
If any Lender obtains actual knowledge of any Event of Default, such Lender
promptly shall notify the other Lenders and Agent of such Event of Default. Each
Lender shall be solely responsible for giving any notices to its Participants,
if any. Subject to Section 16.4, Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, however, that unless and until Agent has
received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.

16.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrower and its
Affiliates, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender. Each Lender represents to Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of an investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and any
other Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrower. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower and any other Person party
to a Loan Document. Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by Agent, Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Borrower and any other Person party
to a Loan Document that may come into the possession of any of the Agent-Related
Persons.

16.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys’ fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrower is obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections received by Agent to reimburse Agent for such out-of-pocket costs
and expenses prior to the distribution of any amounts to Lenders. In the event
Agent is not reimbursed for such costs and expenses by Borrower, each Lender
hereby agrees that it is and

 

-94-



--------------------------------------------------------------------------------

shall be obligated to pay to Agent such Lender’s Pro Rata Share thereof. Whether
or not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand the Agent-Related Persons (to the extent not reimbursed by
or on behalf of Borrower and without limiting the obligation of Borrower to do
so), according to their Pro Rata Shares, from and against any and all
Indemnified Liabilities; provided, however, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make an Advance or other extension of credit hereunder.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender’s Pro Rata Share of any costs or out-of-pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of Borrower. The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.

16.8 Agent in Individual Capacity. The Bank and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Affiliates and any other Person party to any Loan Documents as though the Bank
were not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, the Bank or its Affiliates may
receive information regarding Borrower or its Affiliates and any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include the Bank in its individual capacity.

16.9 Successor Agent. Agent may resign as Agent upon 45 days’ notice to the
Lenders (unless such notice is waived by the Required Lenders). If Agent resigns
under this Agreement, the Required Lenders shall appoint a successor Agent for
the Lenders. If no successor Agent is appointed prior to the effective date of
the resignation of Agent, Agent may appoint, after consulting with the Lenders,
a successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders. In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 16 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 45 days following a

 

-95-



--------------------------------------------------------------------------------

retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.

16.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with Borrower and its
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group. The other members of the Lender Group acknowledge
that, pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding Borrower or its Affiliates and any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

16.11 Withholding Taxes.

(a) All payments made by Borrower hereunder or under any note or other Loan
Document will be made free and clear of, and without deduction or withholding
for, any present or future Taxes except as required by applicable law. In the
event any deduction or withholding of Taxes other than (A) net income taxes
(however denominated) or franchise taxes, and in each case imposed on a Lender
as a result of (a) such Lender being organized under the laws of, or having its
applicable lending office located in, the jurisdiction imposing such tax or (b)
a present or former connection between such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein, (B) any tax similar to branch profits taxes
imposed by the United States that are imposed by any jurisdiction described in
clause (A) above, (C) any taxes that are attributable to such Lender’s failure
to comply with the requirements of Section 16.11(b), (D) any withholding taxes
imposed on amounts payable to such Lender at the time that such Lender becomes a
party to this Agreement or changed its lending office, except to the extent that
such Lender’s assignor (if any) was entitled, at the time of assignment, or such
Lender was entitled, immediately before it changed its lending office, to
receive additional amounts from the Borrower with respect to such withholding
taxes pursuant to this Section 16.11(a), or (E) any amounts withheld pursuant to
FATCA (all Taxes other than those described in (A) through (E) being
“Non-Excluded Taxes”) from any such payment is required, Borrower shall comply
with the penultimate sentence of this Section 16.11(a). “Taxes” shall mean, any
taxes, levies, imposts, duties, fees, assessments or other charges of whatever
nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
and all interest, penalties or similar liabilities with respect thereto. If any
Non-Excluded Taxes are so levied or imposed, Borrower agrees to pay the full
amount of such taxes and such additional amounts as may be necessary so that
such payment due under this Agreement, any note, or Loan Document, including any
amount paid pursuant to this Section 16.11(a) after withholding or deduction for
or on account of any Taxes, will not be less than the amount provided for
herein;

 

-96-



--------------------------------------------------------------------------------

provided, however, that Borrower shall not be required to increase any such
amounts if the increase in such amount payable results from Agent’s or such
Lender’s own willful misconduct or gross negligence (as finally determined by a
court of competent jurisdiction). Borrower will furnish to Agent as promptly as
possible after the date the payment of any Tax is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by Borrower.

(b) If a Lender is entitled to an exemption from or reduction of United States
withholding tax with respect to a payment made under this Agreement or any other
Loan Document, such Lender agrees with and in favor of Agent and Borrower, to
deliver to Agent and Borrower:

 

(i) if such Lender is a Foreign Lender and claims an exemption from United
States withholding tax pursuant to its portfolio interest exception, (A) a
statement of the Lender, signed under penalty of perjury, that it is not a (I) a
“bank” as described in Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder
of Borrower (within the meaning of Section 871(h)(3)(B) of the IRC), or (III) a
controlled foreign corporation related to Borrower within the meaning of Section
864(d)(4) of the IRC, and (B) a properly completed and executed IRS Form W-8BEN,
Form W-8BEN-E, or applicable successor form before receiving its first payment
under this Agreement and at any other time reasonably requested by Agent or
Borrower;

(ii) if such Lender is a Foreign Lender and claims an exemption from, or a
reduction of, withholding tax under a United States tax treaty, properly
completed and executed IRS Form W-8BEN, Form W-8BEN-E, or applicable successor
form before receiving its first payment under this Agreement and at any other
time reasonably requested by Agent or Borrower;

(iii) if such Lender is a Foreign Lender and claims that interest paid under
this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, two
properly completed and executed copies of IRS Form W-8ECI, or any applicable
successor form before receiving its first payment under this Agreement and at
any other time reasonably requested by Agent or Borrower;

(iv) if such Lender is not a beneficial owner, executed IRS Form W-8IMY,
accompanied by IRS Form W-8BEN, Form W-8BEN-E, Form W-8ECI, and IRS Form W-9, or
any successor form, as applicable, that is required under the IRC or other laws
of the United States as a condition to exemption from, or reduction of, United
States withholding tax before receiving its first payment under this Agreement
and at any other time reasonably requested by Agent or Borrower; or

(v) such other form or forms, including IRS Form W-9, as may be required under
the IRC or other laws of the United States as a condition to exemption from, or
reduction of, United States withholding or backup withholding tax before
receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or Borrower.

 

-97-



--------------------------------------------------------------------------------

Such Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(c) If a payment made to a Lender under this Agreement or any other Loan
Document would be subject to United States federal withholding tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the IRC, as applicable), such Lender shall deliver to Agent and Borrower at
the time or times prescribed by law and at such time or times reasonably
requested by Agent or Borrower such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such
additional documentation reasonably requested by Agent or Borrower as may be
necessary for them to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

Such Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(d) If a Lender claims an exemption from withholding tax in a jurisdiction other
than the United States, such Lender agrees with and in favor of Agent and
Borrower, to deliver to Agent any such form or forms, as may be required under
the laws of such jurisdiction as a condition to exemption from, or reduction of,
foreign withholding or backup withholding tax before receiving its first payment
under this Agreement and at any other time reasonably requested by Agent or
Borrower.

Such Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(e) If any Lender claims exemption from, or reduction of, withholding tax and
such Lender sells, assigns, grants a participation in, or otherwise transfers
all or part of the Obligations of Borrower to such Lender, such Lender agrees to
notify Agent and Borrower of the percentage amount in which it is no longer the
beneficial owner of Obligations of Borrower to such Lender. To the extent of
such percentage amount, Agent and Borrower will treat such Lender’s
documentation provided pursuant to Sections 16.11(b) or 16.11(c) as no longer
valid. With respect to such percentage amount, such Lender may provide new
documentation, pursuant to Sections 16.11(b) or 16.11(c), if applicable.

(f) if any Lender is entitled to a reduction in the applicable withholding tax,
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable withholding tax after taking into account such reduction. If
the forms or other documentation required by Sections 16.11(b) or 16.11(c) are
not delivered to Agent, then Agent may withhold from any interest payment to
such Lender not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.

(g) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent or Borrower did not properly withhold
tax from amounts paid to or for the account of any Lender due to a failure on
the part of the Lender

 

-98-



--------------------------------------------------------------------------------

(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify Agent or Borrower of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
Agent and Borrower harmless for all amounts paid, directly or indirectly, by
Agent or Borrower, as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
or Borrower under this Section 16.11, together with all costs and expenses
(including attorneys’ fees and expenses).

(h) The obligations of the Lenders under this Section 16.11 shall survive the
payment, satisfaction or discharge of all Obligations, the termination of the
Commitments, the resignation or replacement of Agent, and assignment of rights
by, or replacement of, a Lender.

16.12 Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrower of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if such sale or disposition
is a Permitted Disposition or Borrower certifies to Agent that the sale or
disposition is permitted under Section 7.4 (and Agent may rely conclusively on
any such certificate, without further inquiry), or (iii) constituting property
in which Borrower owned no interest at the time Agent’s Lien was granted nor at
any time thereafter. Borrower and the Lenders hereby irrevocably authorize (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of the Required Lenders,
to (a) consent to, credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law. In connection with any such credit bid or
purchase, the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not unduly delay the
ability of Agent to credit bid or purchase at such sale or other disposition of
the Collateral and, if such claims cannot be estimated without unduly delaying
the ability of Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by
means of such credit bid) and the Lenders and the Bank Product Providers whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Stock of the acquisition vehicle or vehicles that are

 

-99-



--------------------------------------------------------------------------------

used to consummate such purchase). Except as provided above, Agent will not
execute and deliver a release of any Lien on any Collateral without the prior
written authorization of (y) if the release is of all or substantially all of
the Collateral, all of the Lenders (without requiring the authorization of the
Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers). Upon request by
Agent or Borrower at any time, the Lenders will (and if so requested, the Bank
Product Providers will) confirm in writing Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 16.12;
provided, however, that (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent’s opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of Borrower in respect of) all interests retained by
Borrower, including, the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by Borrower
or is cared for, protected, or insured or has been encumbered, or that Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, or to exercise at all or in any particular manner or under any
duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.

16.13 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrower or any deposit accounts of Borrower now
or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so in writing by Agent,
take or cause to be taken any action, including, the commencement of any legal
or equitable proceedings, to foreclose any Lien on, or otherwise enforce any
security interest in, any of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A)

 

-100-



--------------------------------------------------------------------------------

turn the same over to Agent, in kind, and with such endorsements as may be
required to negotiate the same to Agent, or in immediately available funds, as
applicable, for the account of all of the Lenders and for application to the
Obligations in accordance with the applicable provisions of this Agreement, or
(B) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Lenders so that such excess
payment received shall be applied ratably as among the Lenders in accordance
with their Pro Rata Shares; provided, however, that to the extent that such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

16.14 Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected only by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

16.15 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer or internal transfer of immediately
available funds pursuant to such wire transfer instructions as each party may
designate for itself by written notice to Agent. Concurrently with each such
payment, Agent shall identify whether such payment (or any portion thereof)
represents principal, premium, fees, or interest of the Obligations.

16.16 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

16.17 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by or at the request of Agent,
and Agent shall so furnish each Lender with such Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

 

-101-



--------------------------------------------------------------------------------

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrower and will
rely significantly upon the Books, as well as on representations of Borrower’s
personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Borrower and its operations, assets, and existing and contemplated
business plans in a confidential manner in accordance with Section 17.7, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

16.18 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 16.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender

 

-102-



--------------------------------------------------------------------------------

Group. No Lender shall be responsible to Borrower or any other Person for any
failure by any other Lender to fulfill its obligations to make credit available
hereunder, nor to advance for it or on its behalf in connection with its
Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein.

16.19 Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting. Agent hereby agrees to act as agent for such Bank Product Providers and,
by virtue of entering into a Bank Product Agreement, the applicable Bank Product
Provider shall be automatically deemed to have appointed Agent as its agent and
to have accepted the benefits of the Loan Documents, and to have provided Agent
with the same authorizations, representations, acknowledgments and consents made
by each Lender under the preceding Sections 16.1 through 16.18; it being
understood and agreed that the rights and benefits of each Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider’s
being a beneficiary of the Liens and security interests (and, if applicable,
guarantees) granted to Agent and the right to share in payments and collections
out of the Collateral as more fully set forth herein. In addition, each Bank
Product Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not. In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the relevant Bank Product Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the relevant Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Borrower may obtain Bank
Products from any Bank Product Provider, although Borrower is not required to do
so. Borrower acknowledges and agrees that no Bank Product Provider has committed
to provide any Bank Products and that the providing of Bank Products by any Bank
Product Provider is in the sole and absolute discretion of such Bank Product
Provider. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no provider or holder of any Bank Product shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents
(except the Bank Product Agreements of the applicable Bank Product Provider),
including as to any matter relating to the Collateral or the release of
Collateral.

 

-103-



--------------------------------------------------------------------------------

17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.6 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by Borrower or the transfer to the Lender Group of any property
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property (each, a
“Voidable Transfer”), and if the Lender Group is required to repay or restore,
in whole or in part, any such Voidable Transfer, or elects to do so upon the
reasonable advice of its counsel, then, as to any such Voidable Transfer, or the
amount thereof that the Lender Group is required or elects to repay or restore,
and as to all reasonable costs, expenses, and attorneys’ fees of the Lender
Group related thereto, the liability of Borrower automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.

17.7 Confidentiality.

(a) Agent and the Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower, its
operations,

 

-104-



--------------------------------------------------------------------------------

assets, and existing and contemplated business plans shall be treated by Agent
and the Lenders in a confidential manner, and shall not be disclosed by Agent
and the Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group, (ii) to Subsidiaries and Affiliates of any member of
the Lender Group (including the Bank Product Providers), provided that any such
Subsidiary or Affiliate shall have agreed to receive such information hereunder
subject to the terms of this Section 17.7, (iii) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation, (iv) as may
be agreed to in advance by Borrower or as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process, (v) as
to any such information that is or becomes generally available to the public
(other than as a result of prohibited disclosure by Agent or the Lenders),
(vi) in connection with any assignment, prospective assignment, sale,
prospective sale, participation or prospective participations, or pledge or
prospective pledge of Agent’s or such Lender’s interest under this Agreement,
provided that any such assignee, prospective assignee, purchaser, prospective
purchaser, participant, prospective participant, pledgee, or prospective pledgee
shall have agreed in writing to receive such information hereunder subject to
the terms of this Section 17.7(a), and (vii) in connection with any actual or
proposed exercise of remedies hereunder or litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents. The provisions of this
Section 17.7(a) shall survive for two (2) years after the payment in full of the
Obligations.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
provide information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services.

17.8 Lender Group Expenses. Borrower agrees to pay any and all Lender Group
Expenses promptly after demand therefor by Agent and agrees that its obligations
contained in this Section 17.8 shall survive payment or satisfaction in full of
all other Obligations.

17.9 USA Patriot Act. Each Lender that is subject to the requirements of the USA
PATRIOT Improvement and Reauthorization Act of 2005 (Pub. L. 109-177) (the
“Patriot Act”) hereby notifies Borrower that pursuant to the requirements of the
Patriot Act, such Lender is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow such Lender to identify Borrower
in accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for HTGC or Borrower and (b) OFAC/PEP searches and
customary individual background checks for the senior management and key
principals of HTGC or Borrower, and Borrower agrees to cooperate in respect of
the conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Expenses hereunder and be for
the account of Borrower.

17.10 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and

 

-105-



--------------------------------------------------------------------------------

shall not be contradicted or qualified by any other agreement, oral or written,
before the date hereof. The foregoing to the contrary notwithstanding, all Bank
Product Agreements, if any, are independent agreements governed by the written
provisions of such Bank Product Agreements, which will remain in full force and
effect, unaffected by any repayment, prepayments, acceleration, reduction,
increase, or change in the terms of any credit extended hereunder, except as
otherwise expressly provided in such Bank Product Agreement.

[Signature pages to follow.]

 

-106-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

HERCULES FUNDING III, LLC, a Delaware limited liability, as Borrower By:  

/s/ Mark R. Harris

Name:   Mark R. Harris Title:   CFO

MUFG UNION BANK, N.A.,

as Agent and as a Lender

By:  

/s/ J. William Bloore

Name:   J. William Bloore Title:   Managing Director

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

Execution

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                      between                      (“Assignor”) and
                     (“Assignee”). Reference is made to the Agreement described
in Annex I hereto (the “Loan Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Loan
Agreement.

1. In accordance with the terms and conditions of Section 14 of the Loan
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or Servicer or the performance or observance by
Borrower or Servicer of any of their respective obligations under the Loan
Documents or any other instrument or document furnished pursuant thereto, and
(d) represents and warrants that the amount set forth as the Purchase Price on
Annex I represents the amount owed by Borrower to Assignor with respect to
Assignor’s share of the Advances assigned hereunder, as reflected on Assignor’s
books and records.

3. The Assignee (a) confirms that it has received copies of the Loan Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental



--------------------------------------------------------------------------------

thereto; (e) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; [and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Loan
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty.]

4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account of a processing fee in the amount of $5,000 (if
required by the Loan Agreement), (c) the receipt of any required consent of the
Agent, and (d) the date specified in Annex I.

5. As of the Settlement Date (a) the Assignee shall be a party to the Loan
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Loan Agreement and the other Loan
Documents, provided, however, that nothing contained herein shall release any
assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Section 16 and
Section 17.7 of the Loan Agreement.

6. Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I). From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.

7. This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.

8. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

[NAME OF ASSIGNOR]

 

as Assignor

By  

 

Name:  

 

Title:  

 

[NAME OF ASSIGNEE]

 

as Assignee

By  

 

Name:  

 

Title:  

 

 

ACCEPTED THIS      DAY OF                      MUFG UNION BANK, N.A.,
as Agent By  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

1. Borrower: Hercules Funding III LLC, a Delaware limited liability company

 

2. Name and Date of Loan Agreement:

Loan and Security Agreement, dated as of May 5, 2016 (as the same may be
amended, supplemented, restated or otherwise modified from time to time), by and
among Hercules Funding III LLC, a Delaware limited liability company
(“Borrower”), the lenders from time to time party thereto (the “Lenders”), and
MUFG Union Bank, N.A., as the arranger and administrative agent for the Lenders
(“Agent”)

 

3. Date of Assignment Agreement:

 

4. Amounts:

 

  a. Assigned Amount of Commitment                      $        

 

  b. Assigned Amount of Advances                      $        

 

5. Settlement Date:                     

 

6. Purchase Price $        

 

7. Notice and Payment Instructions, etc.

 

  Assignee:       Assignor:     

 

     

 

    

 

     

 

    

 

     

 

  



--------------------------------------------------------------------------------

8. Agreed and Accepted:

 

  [ASSIGNOR]   [ASSIGNEE]   By:  

 

    By:  

 

  Title:  

 

    Title:  

 

 

Accepted:

MUFG UNION BANK, N.A.,

as Agent

By  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF BORROWING BASE

The undersigned, a duly authorized representative of Hercules Funding III, LLC
(“Company”), pursuant to that certain Loan and Security Agreement, dated as
May 5, 2016 (as amended, restated, supplemented or otherwise modified from time
to time, the “Loan and Security Agreement”) among Hercules Funding III, LLC, a
Delaware limited liability company (the “Borrower”), the lenders from time to
time party thereto (collectively, the “Lenders”) and MUFG Union Bank, N.A., as
Arranger and Administrative Agent, does hereby certify that:

 

  1. The undersigned is an Authorized Person of Company who is duly authorized
pursuant to the Loan and Security Agreement to execute and deliver this
Borrowing Base Certificate to the Agent and each Lender.

 

  2. The determination and calculations of the computations specified in Annex A
attached hereto, including the details of the aggregate outstanding balance of
the Eligible Note Receivables, the Excess Concentration Amount and Permitted
Refunds (the “Computations”) and a review of the information used in determining
and calculating such Computations was conducted under my supervision.

 

  3. The Computations were made pursuant to the provisions of the Loan and
Security Agreement relating to the computation of the Borrowing Base and the
various components thereof.

 

  4. I hereby certify that the results of the Computations were accurate and
complete in all material respects as of the last day of the period specified
therein.

The foregoing certifications, together with the Computations set forth in the
Annex A hereto are made and delivered [mm/dd/yy] pursuant to the Loan and
Security Agreement. Capitalized terms used herein but not otherwise defined have
the meanings assigned to them in the Loan and Security Agreement.

 

HERCULES FUNDING III, LLC By:  

 

Name:   Title:  

 

EXHIBIT B-1



--------------------------------------------------------------------------------

ANNEX A TO

BORROWING BASE CERTIFICATE

As of             , 20    

 

A. Aggregate Outstanding Principal Balance of all Eligible Note Receivables

   $                

B. Excess Concentration Amount

   $                

C. Net Eligible Balance (A minus B)

   $                

D. 50% of Net Eligible Balance (C multiplied by .5)

   $                

E. Bank Product Reserve Amount

   $                

F. Aggregate amount of Permitted Refunds

   $                

BORROWING BASE AMOUNT (D minus the sum of E and F)

   $                

[Attach detail of Eligible Note Receivables, Excess Concentration Amount and
Permitted Refunds]

 

EXHIBIT B-2



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

[on Borrower’s letterhead]

MUFG Union Bank, N.A., as Agent

601 East Potrero Grande Drive

Monterey Park, California 91754

Attn: Commercial Loan Operations – Hercules Funding III LLC

 

  Re: Compliance Certificate dated                     

Ladies and Gentlemen:

Reference is made to that certain Loan and Security Agreement, dated as of
May 5, 2016 (as the same may be amended, supplemented, restated or otherwise
modified from time to time, the “Loan Agreement”), by and among Hercules Funding
III LLC, a Delaware limited liability company (“Borrower”), the lenders from
time to time party thereto (the “Lenders”), and MUFG Union Bank, N.A., as the
arranger and administrative agent for the Lenders (“Agent”). Capitalized terms
used in this Compliance Certificate have the meanings set forth in the Loan
Agreement unless specifically defined herein.

Pursuant to Section 6.3 of the Loan Agreement, the undersigned, being the Chief
Financial Officer of Borrower and the Chief Financial Officer of Hercules
Capital, Inc., a Maryland corporation (“HTGC”), hereby certifies in such
capacities that:

1. The financial information of HTGC and its Subsidiaries (including Borrower),
or of Borrower and its Subsidiaries, as applicable, furnished in Schedule 1
attached hereto, has been prepared in accordance with GAAP (except for the lack
of footnotes and subject to year-end audit adjustments), and presents fairly in
all material respects the financial condition of HTGC and its Subsidiaries
(including Borrower), or of Borrower and its Subsidiaries, as applicable, as of
the date thereof.

2. Such officer has reviewed the terms of the Loan Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of HTGC and its Subsidiaries (including
Borrower), or of Borrower and its Subsidiaries, as applicable, during the
accounting period covered by the financial statements delivered pursuant to
Section 6.3 of the Loan Agreement and furnished in Schedule 1 attached hereto.

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event



--------------------------------------------------------------------------------

or condition that constitutes a Default or Event of Default, except for such
conditions or events listed on Schedule 2 attached hereto, specifying the nature
and period of existence thereof and what action HTGC and its Subsidiaries
(including Borrower), or Borrower and its Subsidiaries, as applicable, have
taken, are taking, or propose to take with respect thereto.

4. The representations and warranties of HTGC and its Subsidiaries (including
Borrower), or of Borrower and its Subsidiaries, as applicable, set forth in the
Loan Agreement and the other Loan Documents to which such Person may be a party
are true and correct in all material respects on and as of the date hereof
(except to the extent they relate to a specified date), except as set forth on
Schedule 3 attached hereto.

5. HTGC and its Subsidiaries (including Borrower), or Borrower and its
Subsidiaries, as applicable, are in compliance with the applicable covenants
contained in Section 7.16 and Section 7.17 of the Loan Agreement as demonstrated
on Schedule 4 hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this      day of             ,         .

 

HERCULES FUNDING III LLC, a Delaware limited liability company By  

 

Name:  

 

Title:   Chief Financial Officer HERCULES CAPITAL, INC. a Maryland corporation
By  

 

Name:  

 

Title:   Chief Financial Officer



--------------------------------------------------------------------------------

SCHEDULE 1

Financial Information



--------------------------------------------------------------------------------

SCHEDULE 2

Default or Event of Default



--------------------------------------------------------------------------------

SCHEDULE 3

Representations and Warranties



--------------------------------------------------------------------------------

SCHEDULE 4

Financial and Portfolio Covenants

[COVENANTS MEASURED MONTHLY]

 

1. Minimum Portfolio Funding Liquidity of HTGC.

As of the end of the fiscal month ended             ,         , HTGC and its
Subsidiaries, on a consolidated basis, had an aggregate amount of unrestricted
cash balances and borrowing availability under committed lines of credit equal
to $        , which was                      percent (    %) of the aggregate
amount of unfunded commitments of HTGC and its Subsidiaries to the makers of
Note Receivables as of such date, which percentage [is/is not] greater than or
equal to the minimum percentage required by Section 7.16(i) of the Loan
Agreement for the corresponding period (i.e. seventy-five percent (75%) of the
aggregate amount of unfunded commitments of Borrower to the makers of Note
Receivables).

 

2. Maximum Delinquent Note Receivables Percentage of Borrower.

As of the last day of the fiscal month ended             ,         , the
aggregate unpaid principal balance of all Note Receivables that are Delinquent
Note Receivables was $        , which was                      percent
(    %) of the aggregate unpaid principal balance of all Note Receivables on
such day, which percentage [is/is not] less than or equal to the maximum
percentage permitted by Section 7.17(a) of the Loan Agreement for the
corresponding period (i.e. ten percent (10.0%)).

 

3. Maximum Defaulted Note Receivables Percentage of Borrower.

As of the last day of the fiscal month ended             ,         , the
aggregate unpaid principal balance of all Note Receivables that are Defaulted
Note Receivables was $        , which was                      percent
(    %) of the aggregate unpaid principal balance of all Note Receivables on
such day, which percentage [is/is not] less than or equal to the maximum
percentage permitted by Section 7.17(b) of the Loan Agreement for the
corresponding period (i.e. five percent (5.0%)).

 

4. Maximum Delinquent Note Receivables Percentage of HTGC’s Serviced Portfolios.

As of the last day of the fiscal month ended             ,         , the
aggregate unpaid principal balance of all loans that are serviced or owned by
HTGC for its Subsidiaries and Affiliates with respect to which any payment
thereunder remained outstanding and unpaid, in whole or in part, for more than
sixty (60) days past the date it became due and payable, was $        , which
was                      percent (    %) of the aggregate unpaid principal
balance of all such Note Receivables on such day, which percentage [is/is not]
less than or equal to the maximum percentage permitted by Section 7.17(c) of the
Loan Agreement for the corresponding period (i.e. ten percent (10.0%)).



--------------------------------------------------------------------------------

5. Maximum Defaulted Note Receivables Percentage of HTGC’s Serviced Portfolios.

As of the last day of the fiscal month ended             ,         , the
aggregate unpaid principal balance of all Note Receivables that are serviced or
owned by HTGC for its Subsidiaries and Affiliates (a) with respect to which any
payment thereunder remained outstanding and unpaid, in whole or in part, for
more than ninety (90) days past the date it became due and payable according to
the original face and tenor of such loan, (b) with respect to which foreclosure
proceedings had been initiated against any property securing such with respect
                     to which, or (c) that HTGC deemed to be non-collectible,
was $        , which was in the aggregate                      percent
(    %) of the aggregate unpaid principal balance of all such with respect to
which on such day, which percentage [is/is not] less than or equal to the
maximum percentage permitted by Section 7.17(d) of the Loan Agreement for the
corresponding period (i.e. ten percent (10.0%)).

 

6. Minimum Account Debtor Test.

On any day during the month of             ,         , there were no less than
                     Account Debtors owing under Eligible Note Receivables,
which [is/is not] greater than or equal to the minimum amount required by
Section 7.16(a) of the Loan Agreement (i.e. 7 Account Debtors).

[ADDITIONAL COVENANTS MEASURED QUARTERLY]

 

7. Minimum Tangible Net Worth of Borrower.

As of the end of the fiscal quarter ended             ,         , Borrower and
its Subsidiaries, on a consolidated basis, had a Tangible Net Worth equal to
$        , which amount [is/is not] greater than or equal to the minimum amount
required by Section 7.16(b) of the Loan Agreement for the corresponding period
(i.e. the lesser of (I) the sum of the outstanding principal balances of
Borrower’s three largest Eligible Note Receivables, and (II) $50,000,000, plus
any positive amount of cumulative equity contributions made to Borrower from and
after the Closing Date).

 

8. Minimum Tangible Net Worth of HTGC.

As of the end of the fiscal quarter ended             ,         , HTGC and its
Subsidiaries, on a consolidated basis, had a Tangible Net Worth equal to
$        , which amount [is/is not] greater than or equal to the minimum amount
required by Section 7.16(f) of the Loan Agreement for the corresponding period
(i.e. the sum of (i) $500,000,000, plus (B) ninety percent (90%) of the
cumulative amount of equity raised by HTGC after June 30, 2014).



--------------------------------------------------------------------------------

9. Maximum Debt to Worth Ratio of Borrower.

As of the last day of the fiscal quarter ended             ,         , Borrower
had a Debt to Worth Ratio of      to 1.00, which [does/does not] exceed the
maximum ratio permitted by Section 7.16(c) of the Loan Agreement for the
corresponding period (i.e. 1.00 to 1.00).

 

10. Maximum Debt to Worth Ratio of HTGC.

As of the last day of the fiscal quarter ended             ,         , HTGC and
its Subsidiaries, on a consolidated basis, had a Debt to Worth Ratio of      to
1.00, which [does/does not] exceed the maximum ratio permitted by
Section 7.16(g) of the Loan Agreement for the corresponding period (i.e. 1.25 to
1.00).

 

11. [Debt Service Coverage Ratio.

As of the last day of the fiscal quarter ended             ,         , Borrower
had gross Collections minus operating expenses minus total Interest Expense, in
each case measured for the twelve-month period ending on the measurement date,
to (ii) an amount equal to the product of (A) 33.333% and (B) the average Daily
Balance for the fiscal quarter then ending, of      to 1:00, which [is/is not]
greater than the minimum ratio required by Section 7.16(d) (i.e.1.25 to 1.00).]

 

12. [Minimum Interest Coverage Ratio of Borrower.

As of the end of the fiscal quarter ended             ,         , Borrower had
an Interest Coverage Ratio for the three (3) fiscal month period then ended of
     to 1.00, which [is/is not] greater than or equal to the minimum ratio
required by Section 7.16(e) of the Loan Agreement for the corresponding period
(i.e. 2.00 to 1.00).]

 

13. Minimum Interest Coverage Ratio of HTGC.

As of the end of the fiscal quarter ended             ,         , HTGC and its
Subsidiaries, on a consolidated basis, had an Interest Coverage Ratio for the
three (3) fiscal month period then ended of      to 1.00, which [is/is not]
greater than or equal to the minimum ratio required by Section 7.16(h) of the
Loan Agreement for the corresponding period (i.e. 2.00 to 1.00).



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF] ACCESSION AGREEMENT

Dated as of [            , 20    ]

Reference is hereby made to the Loan and Security Agreement, dated as of May 5,
2016 (the “Loan Agreement”), by and among Hercules Funding III, LLC, a Delaware
limited liability company (the “Borrower”), the Lenders from time to time party
thereto, and MUFG Union Bank, N.A., as Administrative Agent and Arranger
(“Bank”). Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Loan Agreement.

Pursuant to Section 2.13 of the Loan Agreement, Borrower, Agent and
[                    ] (the “Acceding Lender”) hereby agree as follows:

1. Accession. Subject to the terms and conditions of this Accession Agreement,
the Acceding Lender hereby agrees to assume, without recourse to Agent or any
Lender, on the Effective Date (as defined below), a Commitment to make Loans in
the amount of [$        ] (the “Assumption Amount”), in accordance with the
terms and conditions set forth in the Loan Agreement [, which amount is in
addition to the Acceding Lender’s existing Commitment of [$        ]]. On the
Effective Date, Borrower shall pay to the Acceding Lender an upfront fee in the
amount of [$        ] which fee shall be nonrefundable when paid. Upon such
assumption, the Maximum Revolver Amount shall be automatically increased by the
Assumption Amount. The Acceding Lender hereby agrees to be bound by, and hereby
requests the agreement of Borrower and Agent that the Acceding Lender shall be
entitled to the benefits of, all of the terms, conditions and provisions of the
Loan Agreement as if the Acceding Lender had been one of the lending
institutions originally executing the Loan Agreement as a Lender; provided, that
nothing herein shall be construed as making the Acceding Lender liable to
Borrower or the Lenders in respect of any acts or omissions of any party to the
Loan Agreement or in respect of any other event occurring prior to the Effective
Date (as defined below) of this Accession Agreement [unless the Acceding Lender
was a Lender prior to the Effective Date].

2. Representations, Warranties and Agreements of Acceding Lender.

The Acceding Lender (a) represents and warrants that (i) it is duly and legally
authorized to enter into this Accession Agreement, (ii) the execution, delivery
and performance of this Accession Agreement do not conflict with any provision
of law or of the charter or by-laws of the Acceding Lender, or of any agreement
binding on the Acceding Lender, (iii) all acts, conditions and things required
to be done and performed and to have occurred prior to the execution, delivery
and performance of this Accession Agreement, and to render the same the legal,
valid and binding obligation of the Acceding Lender, enforceable against it in
accordance with its terms, have been done and performed and have occurred in due
and strict compliance with all applicable laws; (b) confirms that it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant thereto and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Accession Agreement; (c) agrees that it will,
independently and without reliance upon the Lenders or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Agreement; (d) represents and warrants that it is eligible to become a party to
this Accession Agreement under the terms and conditions of the Loan Agreement;
(e) appoints and authorizes Agent to take such action as Agent on its behalf and
to exercise such powers under the Loan Agreement and the other Loan Documents as
are delegated to Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (f) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Agreement
are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

3. Effect of Accession. The effective date for this Accession Agreement shall be
[            , 20    ] (the “Effective Date”). Following the execution of this
Accession Agreement by Borrower, and the Acceding Lender, it will be delivered
to Agent for acceptance. Upon acceptance by Agent, Schedule C-1 to the Loan
Agreement shall thereupon be replaced as of the Effective Date by Schedule C-1
annexed hereto. Agent shall thereafter notify the other Lenders of the revised
Schedule C1 and the arrangements proposed to ensure that the outstanding amount
of Advances made by each Lender will correspond to its respective Pro Rata
Shares after giving effect to the accession contemplated hereby.

4. Payments. Upon such acceptance, from and after the Effective Date, Borrower
shall make all payments in respect of the Acceding Lender’s Commitment
(including payments of principal, interest, fees and other amounts owing under
the Loan Agreement) according to the instructions provided in writing by such
Acceding Lender.

 

  5. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS ACCESSION AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS ACCESSION AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. BORROWER AND ACCEDING LENDER WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 5.

(c) BORROWER AND EACH MEMBER OF THE LENDER GROUP ACCEDING LENDER HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER AND ACCEDING
LENDER REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES



--------------------------------------------------------------------------------

ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS ACCESSION AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

7. Counterparts. This Accession Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Accession Agreement to be executed on its behalf by its officer
thereunto duly authorized, to take effect as of the date first above written.

 

BORROWER: HERCULES FUNDING III, LLC By:  

 

Print Name:  

 

Title:  

 

ACCEDING LENDER: [                                ] By:  

 

Print Name:  

 

Title:  

 

AGENT: MUFG UNION BANK, N.A., AS ADMINISTRATIVE AGENT By:  

 

Print Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE C-1

TO ACCESSION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF LIBOR NOTICE

MUFG UNION BANK, N.A., as

Administrative Agent

601 East Potrero Grande Drive

Monterey Park, California 91754

Attn: Commercial Loan Operations

Ladies and Gentlemen:

Reference hereby is made to that certain Loan and Security Agreement, dated as
of May 5, 2016 (the “Loan Agreement”), by and among Hercules Funding III, LLC, a
Delaware limited liability company (the “Borrower”), the Lenders from time to
time party thereto, and MUFG Union Bank, N.A., as Administrative Agent and
Arranger (“Bank”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Loan Agreement.

This LIBOR Notice represents Borrower’s irrevocable request to elect the LIBOR
Option with respect to all outstanding Advances eligible to be LIBOR Rate Loans
[, and is a written confirmation of the telephonic notice of such election given
to Agent – INCLUDE THIS LANGUAGE IF APPLICABLE], during the Interest Period
commencing on the first day of             ,          (“LIBOR Rate Effective
Date”) [N.B. MUST BE THE FIRST DAY OF A CALENDAR MONTH STARTING NOT LESS THAN 3
BUSINESS DAYS AFTER THE DATE THIS NOTICE IS RECEIVED BY AGENT].

The LIBOR Rate Loans will have an Interest Period of one calendar month
commencing on the LIBOR Rate Effective Date.

[This LIBOR Notice represents Borrower’s irrevocable request to elect the LIBOR
Option with respect to all outstanding Advances eligible to be LIBOR Rate Loans,
during the Interest Period commencing on the Closing Date and ending on the last
day of the calendar month in which the Closing Date occurs. - ON CLOSING DATE
ONLY, BORROWER MAY ELECT LIBOR OPTION FOR PORTION OF MONTH IN WHICH CLOSING DATE
OCCURS BY USING THIS PARAGRAPH AS SUBSTITUTE FOR TWO IMMEDIATELY PRECEDING
PARAGRAPHS]



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as

Administrative Agent

Page 2

This LIBOR Notice further confirms Borrower’s acceptance of the LIBOR Rate
determined by Agent for the LIBOR Rate Loans for such Interest Period in
accordance with the Loan Agreement.

 

Dated:  

 

HERCULES FUNDING III LLC, a Delaware limited liability company, as Borrower By  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule C-1

Commitments

(as of the Closing Date)

 

Lender

   Commitment  

MUFG Union Bank, N.A.

   $ 75,000,000   

All Lenders

   $ 75,000,000   

 

Schedule C-1



--------------------------------------------------------------------------------

Schedule R-1

Required Asset Documents

With respect to each Note Receivable that Borrower proposes be treated as an
Eligible Note Receivable:

1. either (a) the original promissory note(s) (if any) evidencing such Note
Receivable, duly executed by the applicable Account Debtor as maker and payable
to the order of the original lender who funded such Note Receivable, together
with originals of all assignments or endorsements to make such Note Receivable
now payable to the order of Borrower, or (b) the written certification that
there are no promissory notes evidencing such Note Receivable, duly executed by
an Authorized Person of HTGC (provided, that if no original promissory note is
delivered with respect to any Note Receivable made or purchased by Borrower,
then such failure shall be deemed to constitute a representation and warranty by
both HTGC and Borrower that there are no promissory notes evidencing such Note
Receivable and the delivery of neither (a) nor (b) shall be required);

2. a file-stamped copy of the related Code financing statement(s) naming the
applicable Account Debtor as the debtor and the original lender or agent on
behalf of such lender who funded such Note Receivable as secured party, together
with (if applicable) file-stamped copy(ies) of Code amendment(s) evidencing the
ultimate assignment of the secured party’s interest under such Code financing
statement(s) to Borrower;

3. the originals of any Warrant Assets issued in connection with such Note
Receivable, together with originals of all assignments or stock powers necessary
to transfer and assign all such Warrant Assets to Agent;

4. the originals of all other material agreements, documents, or instruments
evidencing or securing such Note Receivable, including opinions and certificates
executed and delivered, or required to be executed and delivered in connection
with such Note Recivable, such as account control agreements, landlord waivers,
bailee waivers, intellectual property security agreements, subordination
agreements, intercreditor agreements, and opinions of counsel for each Account
Debtor, opining to such matters as Borrower may require, and any amendment,
waiver or modification thereto from time to time;

5. (a) an original Assignment of Note with respect to each original promissory
note (if any) referred to in 1 above, executed by Borrower to the order of
Lender or in blank, (b) an original assignment of warrant or stock power with
respect to each warrant referred to in 3 above, executed by Borrower in blank,
and (c) an original assignment with respect to all of Borrower’s rights under
the documents referred to in 4 above, executed by Borrower in blank; and

7. a completed and executed Collateral Loan Checklist reflecting each document
applicable to such Note Receivable as described above.

 

Schedule R-1



--------------------------------------------------------------------------------

SCHEDULE 5.4

Locations of Collateral

Pursuant to section 5.4, the Borrower Collateral (other than the Collateral in
the possession of Agent or Collateral Custodian) is not stored with a bailee,
warehouseman, or similar party and is located only at, or in-transit between,
400 Hamilton Avenue, Suite 310, Palo Alto, California 94301.

[Remainder of page intentionally left blank.]

 

Schedule 5.4



--------------------------------------------------------------------------------

Schedule 5.6(a)

Jurisdictions of Organization

Pursuant to section 5.6(a), the jurisdiction of organization of HTGC and the
Borrower is set forth below:

 

  1. HTGC: The State of Maryland.

 

  2. Borrower: The State of Delaware.

[Remainder of page intentionally left blank.]

 

Schedule 5.6(a)



--------------------------------------------------------------------------------

SCHEDULE 5.6(b)

Chief Executive Offices

Pursuant to section 5.6(b), the chief executive office of HTGC and the Borrower
is located at the address indicated below:

 

  1. HTGC: Hercules Capital, Inc., 400 Hamilton Avenue, Suite 310, Palo Alto,
California 94301, Attn: Chief Executive Officer and Chief Financial Officer.

 

  2. Borrower: Hercules Funding III, LLC, c/o Hercules Capital, Inc., 400
Hamilton Avenue, Suite 310, Palo Alto, California 94301, Attn: Chief Executive
Officer and Chief Financial Officer.

[Remainder of page intentionally left blank.]

 

Schedule 5.6(b)



--------------------------------------------------------------------------------

SCHEDULE 5.6(c)

Organizational ID Numbers

Pursuant to section 5.6(c), the organizational identification numbers and
federal employer identification numbers, if any, of HTGC and the Borrower are:

 

  1. HTGC: The Maryland issued organizational number is D07705197. The federal
employer identification number is 74-3113410.

 

  2. Borrower: The Delaware issued organizational number is 6000713.

[Remainder of page intentionally left blank.]

 

Schedule 5.6(c)



--------------------------------------------------------------------------------

SCHEDULE 5.6(d)

Commercial Tort Claims

Pursuant to section 5.6(d), as of the Closing Date, Borrower does not hold any
commercial tort claims, except as set forth below:

None.

[Remainder of page intentionally left blank.]

 

Schedule 5.6(d)



--------------------------------------------------------------------------------

SCHEDULE 5.7(b)

Capitalization of Borrower and HTGC

Pursuant to section 5.7(b), set forth below is a complete and accurate
description of the authorized capital Stock of each of HTGC and Borrower, by
class, and, as of the Closing Date, a description of the interests of each such
class that are issued and outstanding:

HTGC

 

  1. Please see below for description of HTGC of the authorized capital Stock
and, as of April 29, 2016, the aggregate outstanding amount thereof:

Under the terms of our charter, our authorized capital stock consists of
200,000,000 shares of common stock, par value $0.001 per share, of which
72,442,803 shares are outstanding as of September 17, 2015. Under our charter,
our Board of Directors is authorized to classify and reclassify any unissued
shares of stock into other classes or series of stock, and to cause the issuance
of such shares, without obtaining stockholder approval. In addition, as
permitted by the Maryland General Corporation Law, but subject to the 1940 Act,
our charter provides that the Board of Directors, without any action by our
stockholders, may amend the charter from time to time to increase or decrease
the aggregate number of shares of stock or the number of shares of stock of any
class or series that we have authority to issue. Under Maryland law, our
stockholders generally are not personally liable for our debts or obligations.

Common Stock

All shares of our common stock have equal rights as to earnings, assets,
dividends and voting privileges, except as described below and, when they are
issued, will be duly authorized, validly issued, fully paid and nonassessable.

Distributions may be paid to the holders of our common stock if, as and when
authorized by our Board of Directors and declared by us out of assets legally
available therefor. Shares of our common stock have no conversion, exchange,
preemptive or redemption rights. In the event of a liquidation, dissolution or
winding up of Hercules Technology Growth Capital each share of our common stock
would be entitled to share ratably in all of our assets that are legally
available for distribution after we pay all debts and other liabilities and
subject to any preferential rights of holders of our preferred stock, if any
preferred stock is outstanding at such time. Each share of our common stock is
entitled to one vote on all matters submitted to a vote of stockholders,
including the election of directors. Except as provided with respect to any
other class or series of stock, the holders of our common stock will possess
exclusive voting power. There is no cumulative voting in the election of
directors, which means that holders of a majority of the outstanding shares of
common stock will elect all of our directors, and holders of less than a
majority of such shares will be unable to elect any director.

 

TITLE OF CLASS

  AMOUNT AUTHORIZED     AMOUNT HELD BY     AMOUNT OUTSTANDING      
COMPANY FOR ITS         ACCOUNT     Common Stock     200,000,000        —       
  73,664,846   

Borrower

 

  1. The Membership Interest of Borrower is 100% owned by HTGC in return for
$100.00 agreed value of capital contribution.

[Remainder of page intentionally left blank.]

 

Schedule 5.7(b)



--------------------------------------------------------------------------------

SCHEDULE 5.15

Intellectual Property

Pursuant to section 5.15, listed below is a true, correct, and complete listing
of all material patents, patent applications, trademarks, trademark
applications, copyrights, and copyright registrations as to which Borrower is
the owner or is an exclusive licensee, other than shrink wrap and other similar
licenses generally available to the public:

None.

[Remainder of page intentionally left blank.]

 

Schedule 5.15